EXHIBIT B
                                                                                Ul\TfED STATES DEPA RTME'IT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Adiliess. COMMISSIO'JER FOR PATENTS
                                                                                         PO Box 1450
                                                                                         Alexandria, Virgmia 22313-1450
                                                                                         \VVi\V.USpto.gov


      APPLICATION NUMBER     FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                       ATTY. DOCKET NO./TITLE

         60/760,362              01/06/2006                          David Brown            25000-11134
                                                                                       CONFIRMATION NO. 9466
758                                                                            MISCELLANEOUS NOTICE
FENWICK & WEST LLP
SILICON VALLEY CENTER                                                         Il l l l l l l l l l l ll]~!l]!~l!~l!~l!~i~1111t~lll l l l l l l l l l l l l l
801 CALIFORNIA STREET
MOUNTAIN VIEW, CA 94041
                                                                                                            Date Mailed: 03/19/2010




A communication which cannot be delivered in electronic form has been mailed to the applicant.




                                                       page 1 of 1
                                                                                                                  Doc Code: N572


                                                                                   UNITED STATES DEPARTMENT OF COMMERCE
                                                                                   United States Patent and Trademark Office
                                                                                   Addre..: COMMISSIONER FOR PATENTS
                                                                                            P.O. Box 1450
                                                                                            Alexandria, V,rginia 22313-1450
                                                                                            www.u,pto.gov


    APPLICATION NUMBER                FILING DATE            FIRST NAMED APPLICANT                   ATTY. DOCKETNO./flTLE
        60/760,362                    01/06/2006                 David Brown                               25000-11134

                                                                                             CONFIRMATION NO. 9466
758
                                                                          I~mm Im,~ II Ill~ 1m II 1m Im Im IIH mi ID Im 1111111 II~ Ill 1111
FENWICK & WEST LLP                                                        *OC000000040702600*
SILICON VALLEY CENTER
801 CALIFORNIA STREET
MOUNTAIN VIEW, CA 94041




Cc: PATENT LAW WORKS/PROXENSE
    165 SOUTH MAIN ST
    SALT LAKE CITY, UT 84111

                                                                                                  Date Mailed: 03/19/2010

                      DENIAL OF REQUEST FOR POWER OF ATTORNEY


The request for Power of Attorney filed 03/12/2010          is acknowledged. However, the request cannot be
granted at this time for the reason stated below.

0   The Power of Attorney you provided did not comply with the new Power of Attorney rules that became
    effective on June 25, 2004. See 37 CFR 1.32.

0   The revocation is not signed by the applicant, the assignee of the entire interest, or one particular
    p7pal attorney having the authority to revoke.

~he Power of Attorney is from an assignee and the Certificate required by 37 CFR 3.73(b) has not been
 received.

0   The person signing for the assignee has omitted their empowerment to sign on behalf of the assignee.

0   The inventor(s) is without authority to appoint attorneys since the assignee has intervened as provided
    by 37 CFR 3.71.

0   The signature(s) of                               , a co-inventor in this application, has been omitted.
    The Power of Attorney will be entered upon receipt of confirmation signed by said co-inventor(s).

0   The person(s) appointed in the Power of Attorney is not registered to practice before the U.S. Patent and
    Trademark Office.




Office of Data Management, Applicat      ssistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101
        ! hereby revoke a!i previous powers of attorney given in the application identified !r. the attached stat,)rnont under
        37 CFR 3.73(b).
i,--....;;_ _ _ _ _ _..,_..;;._______________~ - - - - - - - - - - - - ·

        ! hereby appoint                                                                                                                                   {'•""                                              ••n••••••••••••••••••••••••••••••••••-•••• • . ,




                                                                                                                                                                                                                                                                 I
l
j
ILJ
                . OR                                                                                                                                       L . . . . . . .:~.~J •
                                                                                                                                                           l



                  Pract:ticn,,er(,,) n::1rrHl<! t)elow {:f more than ten patent p:·;,ict,tion,irs are to be rnlli':~d. fhen;;, cwstomer r,urnb,,er m,;r,t be usEifJ)
                                                                                                                                                                                                        ···ti'-0:.d

                                                                                                                                                                                                                                                    '""""'i




                                                                    Narne                                                                                 R:eg~si:ratk)fi                                                                Narne                                                         Hegistrath::,n
                                                                                                                                                                                     ....
                                                                                                                                                               Nt,rnl>er                                                                                                                                   Numt:.m


                                                                                                                                                                                      ·.



                                                                                                                                                                                               ..
                                                                                                                                                                                                    -------·-------------+-------1
                  t---------------------».;,,------...1 . . . 1--------------------------...i
                  1---------------------+-------..§'··· ,------------------+-----~
                                                                                                                                                                                           .
    .as ;3tto:ney{~1) or ag$ttt(:s} to r~::pu~sent the tindt:rs:gnect before tha U:1itc:ii St<H?;-s Pat-ent and Tf:Jd~:r\:ar}( Offict: {USPT{)} i:n connec:tkw: w:tt;
     any Bnd aH p~tsnt f-iPP~icBt~ons at:s/9ned ~:!IL~~ lo the ur:dersiGF1e{j accDnfng to thE: usr>TO assignfn{~r:t r~:·:~o:-ds c-r &ss!rJr::"nent docu:-n:3nts
    .aHach<:xJ io this forrn in a~::.(:crdance ':iV~th 37 CFR 3 73{t~·,.




    ·o                                                                                                                                                   .                                                                                         . . . -., . . . . . . . . . .
                                                         l - - - - - - - . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . -. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ,. . . . . . !
                                                      ~




    f__ ~~~;,rl:·~,:;~;al               Name
    1
    i Citv        ..................................
                                                           i
                                                          !........................                                                                                I S\;;;te                                                                                         Zip           ............................................ 1!
    l Co~,~;;fri                                           i             ................... .........................................                                             ..........................................                                                              .. ............___._. . . . . . . . . .i
    '               -•   •                              ,..:             ++++++++ .......- - - -...................................................   +++&&&&&----------------------········.......___ -..             ----•+++++•-----•••••--•••••••TTTTTTTTTTTTT.,_.,_....._.,,.., _ _ _ _ _ ++++••--                           l
    l.:.~::~::::~:~:. . . . . . . . . . . .                t,....                      ..............................................                                            .. ......... 1.. :
                                                                                                                                                                                                         11
                                                                                                                                                                                                          ~~''. ••_ _•_ _ _...................................................................                             ,J
    Proxense·, LLP
    689 N\N Stonepinci Drive
                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                      !
    Bend, OR 9Tl'l0--68·18                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                      !
    A copy of this form, together with a statement ~mder 37 CFR                      PTOlSBi96 or equivalent) ls required to be                                                 3.73{t~-(F;~;                                                                                                                                         f
    filed in each application in which this form is used. The statement under 37 CFR 3. 73{b} may be completed by <me of 1           1
    the practitioner1il appointed in this form !f the appointed practlfiormr ls ,wthor1zed to act on behalf of the a.ssignee,        '!
    and lTlUSt. identify the application in whicj1 ~ ' Power of .Attomet            il...e_d_.- - - - - - - - - . - - - - - - - - - ~                                                               l,!_,~~,ee-f...
                                                                                                                                 SIGNATURE of Assi~Jrioo of Rocord
                                           'Tl':.<:. indi'-·klunJ ·v.;h.~!~~(:· ~:igxt.:Htrrc ~~nd ti~!:~ ~s ~upp·lJcd bGhn~· {~; nnth;_,)tb:c<l tn :~_('ton bt~hH!f o't 1.ht ~i~·;s~gni:.:t

                                                                                                     ,'
                                                                                                          . . -"')('.:;..,;~. {'''i:'.:,"..:·-----------,,,.,.,.,.,. . ._,.,.,.,.,.,,..,..--.-+------.;;...----'-------------------..........._
                                                                                                                                                                                           01iltS    /;~.{/:~L2/// :J
                                                                             ·_...-___________ "·""·--·---·-J_o_h_t_)_G_·,_io_b_b_i____ ........... ·.------·"""",._T._~_!~_.:_<1,_c_n_e_.___5_4_1-382"5745
    _N_a_:1_1,_,;_ _,....,.__/,::.:.-::.~:._,.._···_··-·......_ _ _ _.._.•/ ...
        Tit,e                                                                          / .../                                   Chief Exect.itiv1:i Officer
>-,c~--,,--..0..--,,,-;"":!'_ _,.....____~.....
    T~~:~ :..-:oli<:::C~if._t,'-."j Gi inf(:t1":"':S"Sril'!i{ is {Y;:(~U::\3:(J   :oy ~.....,=~..,,..--,..,,..---~=-~·"""."-:-'--:---,-----"'.""---..,,..--:--=-------"""-=--"'
                                                                                        / Gf H 't ,::) ~. i .32 ,:,i;<; 1 ;?,.:21, Th~3 •:nk-:rm::1t!on :s n?~cwi:·~10 tc· 0:ntat:1 ::.:r f<.3t:~m ,'3 00nr~t~t t:,y tt~s p:Jt1t:f; vvhK--.n t~:.- HJ rn,:~ :.<n:d
    by th~ USP:10 t:::- pr'..v..":>.::~s} a;, :~ppi:cal:~1n. Con.f:d~:Hi<lkty is @'-:v~rned t:y 35 U.S C. '!.?.2 2,.nd ~3? CF fl 1.11 ~mt: 11.·~ :;~}:& t:..''1!:~Hcn 15 ~~;t;rr;a~).::-J tt~ h.~:k<?. :~ mtn~:tf:$
    ~c ct"m~pt&lt\ ~r:G:i;ding ~:;,,~lh06:1g, f.ff~~:--1!:tnng,, Br:d :-1Hbrr:iU:ng tMt: t:.-:,mp~etect ap·f.'IS~:tirm tn~Tf.'J ~r) ih0 USPTO. ::n-:~ wn3 ·fa:)~ (isp?.:nding usxx~ thf~ tndi-.:kit:z~~ r;;~~?.:l.~. 1),ny
    c~)~nments on tnf~ Br:':(!~:n! cf t:;~1~ y:.)t~ :<:>Qt..:ire t(.• ,:.:c-..n1:pl,:z,t,;$ Hw:; k:r:Ti ;3_nCJo:- s~i~g~~~~{tor;s f<_1r :·sfJu<j:':-;) ?l';is vurder:. sfl,:,:Jtct b~ sent 'tG tn.:::: Ct':ief lnfr.,:rn;3i,i,·;n Offici~f 1
    lLS. P&t::":nt Bf:(: rrade::~:::ffk Ol'fk'J~. U.S. Depar!JT!tf:! or Ct1·P•m~:"C.e, (':'.:J). Bt'.':( '!4~Dl /\!{;":X:3ndriB, VA ?~,::2n:.-.: . . 145{.). DO Nor SEND f[ES OR C0~1PLETEr:.,
        ;:o;ir.,1~; TO TH!", />,DDRE~,s SEND TO: Commissioner for                                                                                      Patents, P.O,             Box 1450, Aleimmirla, VA 22'..l1~M4SO.
                                     Electronic Acknowledgement Receipt

                       EFSID:                         7197576


                 Application Number:                  60760362


          International Application Number:


                Confirmation Number:                  9466




                                                      Securing transactions between an electric key and lock within proximity of
                  Title of Invention:
                                                      each other




         First Named Inventor/Applicant Name:         David Brown


                  Customer Number:                    00758


                         Filer:                       Elizabeth D. Ruzich/Esther Kim


                 Filer Authorized By:                 Elizabeth D. Ruzich


               Attorney Docket Number:                25000-11134


                     Receipt Date:                    12-MAR-2010


                     Filing Date:                     06-JAN-2006


                     Time Stamp:                      18:40:55


                  Application Type:                   Provisional


Payment information:
Submitted with Payment                                no
                                                  I
File Listing:
 Document                                                                              File Size(Bytes)/                    Multi         Pages
                     Document Description                  File Name
  Number                                                                               Message Digest                      Part /.zip   (if appl.)

                                                                                               1014805
     1                   Power of Attorney      ProxensePowerofAttorney.pdf                                                   no             1
                                                                                d 19ae545af83ee1 77fab 166e3f05eaf890f8d
                                                                                                  b2a


Warnings:

Information:
                                                     Total Files Size (in bytes)                  1014805


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 O), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.
                                                                                                                                                                                     +
                 •     l




                     Please type a plus sign(+) inside this box-+
                                                                                GJ                                                               modified
                                                                                                                                                 PTO/SB/16(8-00)
                       PROVISIONAL APPLICATION FOR PATENT COVER SHEET                                                                                                 o
                                                                                                                                                                      1-C\l
                              This is a request for filing a PROVISIONAL APPLICATION under 37 CFR l .53(c).                                                           ~co
                                                                                                                                                                      en C")
 ~Docket Number:                 I      25000-11134             I                                                                                                       ·o
                                                                                                                                                                      =>,,.
...,                                                                                                                                                                  '"I"'
                                                                             INVENTORts)                                                                              (0 -

             Given Name (first and middle [if any])              Family Name or Surname                       Residence (City And Either State Or Foreign Country)    §;i
       David                                                Brown                                     Juoiter, FL                                                         ....
       Fred                                     Hirt                                                  Brookfield, IL
       D     Additional inventors are being named on                    separately numbered sheets attached hereto.
                             ·TITLE OF THE INVENTION (500 characters max.)
          SECURING TRANSACTIONS BETWEEN AN ELECTRIC KEY AND LOCK WITHIN PROXIMITY OF EACH
                                               OTHER

                                                                     CORRESPONDENCE ADDRESS
       Direct all correspondence to:

       ~Customer Number
                                                                  00758
                                            ENCLOSED APPLICATION PARTS (check all that annlv)
       12)     Specification           No. of
                                       Pages:
                                                        I    176       I 12)      Return Postcard
                                                                                                                                                RECEIVED
       D       Drawing(s)              No. of
                                       Sheets:
                                                        I              ID         CD(s), Number
                                                                                                          I                                       OIPE/IAP                       I
                                                                                                                                                                  ,..-.-A
       D       Application Data Sheet See 37 CFR 1.76                       D     Other (specify)         I                                      JAN "L       U t.uuu                    I


                                                                                                                                                                                             ,
                                                                                                                                                                                         )


                                                      METHOD OF PAYMENT (check all that annlv)                                                                                               ~
       12)       Applicant claims small entity status. See 3 7 CFR 1.27
       12)       Fee Transmittal Form Enclosed (in duplicate)                                              12)    Check Enclosed

The invention was made by an agency of the United States Government or under a contract with an agency of the United States
Government.
12)           No.
D             Yes, the name of the U.S. Government Agency and the Government contract number are:



       Signature:
                                  II         -~~
                                                 ---~  SIGNATURE OF ATTORNEY OR AGENT
                                                                ~ /.
                                                                    ,,,.y
                                                                                ..-
                                                                                      ----
                                                                                                  -
                                                                                                  ~

       Attorney/Reg. No.:              Brian M.-Hoffman, Reg...
                                                              No. 39,713                                              ! Dated:     I January 6, 2006
                                                                 CERTIFICATE OF MAILING
       1hereby certify that this correspondence is being deposited with the United States Postal Service "Express Mail Post Office to Addressee" service pursuant to 37
       CFR 1.10 in an envelope addressed to: Mail Stop Provisional Patent Application, Corrunissioner for Patents, P. 0. Box 1450, Alexandria, VA 22313-1450 on the
       date shown below.
       Signature:

   Typed or Printed Name:
                                  I
       Express Mail Mailing Number:
                                                 , /,'.?~
                                         ! Brian M. Hoffman
                                                            I EVJOI18703SUS
                                                                            ---  .,,/"' ./"
                                                                                              /   - ~-
                                                                                                                      I Dated:     ! January 6, 2006

  USE ONLY FOR FILING A PROVISIONAL APPLICATION FOR PATENT




                                                                                                                                            25000/0 IOOO/SF/5158746.1
         ' '          '
                      Effective on 12/08/2004.
Fees pursuant to thl;! Consolidated Appropriations Act. 2005 (H.R. 4818).                                           ComtJlete if Known
                                                                                                  Application Number   Not yet known

         FEE TRANSMITTAL                                                                          Filing Date              Jan!Jary 6, 2006

                For FY 2006                                                                       First Named Inventor     David Brown
:i»   Applicant claims small entity status. See 37 CFR 1.27                                       Examiner Name            Not applicable
                                                                                                  Art Unit                 Not applicable
TOTAL AMOUNT OF PAYMENT ($) 350.00
                                                                                                  Attorney Docket No.      25000-11134



 METHOD OF PAYMENT (check all that annlv)

[XI Check  D Credit Card D Money Order     D Other (please identify):
D Deposit Account Deposit Account Number: 19-2555     Deposit Account Name: Fenwick & West LLP
            00 Charge all required fee(s) or any underpayment of fee(s)                                 00 Credit any overpayments
                   due under 37 CFR § 1.16 or § 1.17 during the pendency of this application


 FEE CALCULATION
 1. BASIC FILING, SEARCH, AND EXAMINATION FEES
                           FILING FEES         SEARCH FEES                                                   EXAMINATION FEES
                                                     Small Enticy                        Small Enticy                Small Enticy
         A1rnlication Tl£pe               Fee 1$)        ~                        ~         ~                 ~~                         Fees Paid 1$}
         Utility                          300            150                      500       250                200       100
         Design                           200            100                      100       50                 130        65
         Plant                            200            100                      300       150                160        80
         Reissue                          300            150                      500       250                600       300
         Provisional                      200            100_                       0         0                  0         0                100
 2. EXCESS CLAIM FEES                                                                                                                               Small Enticy
 Fee Description                                                                                                                         Fee           Fee
 Each claim over 20 or, for Reissues, each claim over 20 and more than in the original patent                                                 50         25
 Each independent claim over 3 or, for Reissues, each Independent claim more than In the original patent                                      200       100
 Multiple dependent claims                                                                                                                    360       180
 Total Claims                         Extra Claims                                 Fee Paid 1$}              Multiple Dependent Claims
                                                                                                             ~                     Fee Paid ($}
                     - 20 or HP=                        X                     =

      HP • highest number of total claims paid for, If greater than 20
Total Independent Claims Extra Claims                            ~                 Fee Paid ($}
            - 3 or HP=               x                                        =


      HP = highest number of Independent claims paid for, If greater than 3
 3. APPLICATION SIZE FEE
      If the specification and drawings exceed 100 sheets of paper, the application size fee due is $250 ($125 for small entity)
          for each a.dditional 50 sheets or fraction thereof. See 35 U.S.C. 41 (a)(1 )(G) and 37 CFR 1.16(s).
          Total Sheets             Extra Sheets           Number of each additional 50 or fraction thereof                        ~            Fee Paid 1$}
           176    - 100 =                76        I 50 =      (round up to a whole               2x                              125             250
                                                                     number)
 4. OTHER FEE(S)                                                                                                                                Fees Paid 1$}
     Non-English Specification, $130 fee (no small entity discount)
     Assignment:
     Other:


 SUBMITTED BY

                                                                                       Registration No.: 39,713             Telephone: (415) 875-2484
 Signature
                          ~~---2                                                  ..,..v(Attorney/Agent)

 Name (Print/Type) I Brian M. Hoffman                                                                                          Date: January 6, 2006


                                                                                                                                               25000/01000/SF/5158771. l
PROHlffilTY



PROXEnJE          TECHnOLOGIEJ




 TruProx® Specification




              1 of 176
  Proxense Proprietary Confidential
                                             Table of Contents
1   Acronyms .................................................................................................................. 10
2   References ................................................................................................................. 10
3   General Overview ...................................................................................................... 11
 3.1      TruProx® Basic System Architecture ................................................................ 11
    3.1.1       Single Cell Operation of the RDC and PDK® ........................................... 11
    3.1.2       Unsynchronized Multi-Cell Operation of Multiple RDC and PDK® ........ 12
    3.1.3       Synchronized Multi-Cell Operation of Multiple RDC and PDK® ............ 13
    3.1.4       TruProx® Coordinated Multi-Cell Operation ................................... :........ 15
4 Device Overview ....................................................................................................... 16
 4.1      POD ............................................... :................................................................... 16
 4.2      RDC ................................................................................................................... 21
    4.2.1       RDC with Single PHY ............................................................................... 22
    4.2.2       RDC with Dual PHY ................................................................................. 25
    4.2.3       CRDC ........ :.... ........................................................................................... 25
5 Wireless Protocol. ...................................................................................................... 27
 5.1      Frame Structure ................................................................................................. 27
    5.1.1       Timeslot ..................................................................................................... 27
    5.1.2       Superframe ................................................................................................. 28
    5.1.3       C-Superframe ............................................................................................. 28
    5.1.4       Overall Framing Structure ......................................................................... 29
 5.2      Protocol Dependencies ...................................................................................... 29
    5.2.1       Beacons .................................................................... ,................................. 30
       5.2.1.1 RDC Beacon ........................................................................................... 30
          5.2.1.1.1 Typical Single Cell configuration and handshake ........................... 31
       5.2.1.2 Coordinator Beacon (C-Beacon) Configuration .................................... 33
          5.2.1.2.1 Coordinator Beacon configuration fields ........................................ 34
             5.2.1.2.1.1 Superframe_Len .............................................. :........................ 34
             5.2.1.2.1.2 C-Superframe_Len ................................................................... 34
             5.2.1.2.1.3 CRDC_Chan_Flags ................................ :................................. 35
             5.2.1.2.1.4 Superframe_Cnt ........................................................................ 36
             5.2.1.2.1.5 C-Superframe_Cnt.. ......................................... ,........................ 36
             5.2.1.2.1.6 POD- SF- TS - Msk .................................................................... 36
             5.2.1.2.1.7 Site ID ..................................................... :................................ 37
             5.2.1.2.1.8 CRDC_ID ..................................-............................................... 38
          5.2.1.2.2 Typical use of a C-Beacon ............................................................... 39
          5.2.1.2.3 POD and RDC coordination in a CRDC cell ................................. .41
             5.2.1.2.3.1 Synchronization of a POD in a CRDC cell ............................. .45
             5.2.1.2.3.2 POD and RDC association in the CRDC cell ........................... 46
    5.2.2       CRDC Slot and Channel coordination ....................................................... 47
 5.3      Proxense Protocol Operation ............................................................................. 49
    5.3.1       Additional Proxense Protocol Fields ......................................................... 49
       5.3.1.1 Proxense Network Format ........ :........................................................... .49
          5.3.1.1.1 Network Type .......................................................... :....................... 50
          5.3 .1.1.2 Beacon Source ................................................................................. 50
                                                       2 of 176
                                  Proxense Proprietary Confidential
          5.3.1.1.3 BroadcastFlag ................................................................................. 50
          5.3 .1.1.4 Timeslot Select ................................................................................ 51
       5.3.1.2 Proxense Network Identifier .................................................................. 51
    5.3.2        Single Cell Standalone Operation (PC Application) ................................. 51
       5.3.2.l First time system initialization and basic link setup .............................. 51
       5.3.2:2 Multi-access in a Proxense enabled single cell system ......................... 58
    5.3.3        Multi-Cell uncoordinated Operation (Multiple PC Application) .............. 60 .
       5.3.3.1 Access control. ....................................................................................... 60
          5.3 .3 .1.1 Method 1 - Association to only one RDC ....................................... 61
          5.3.3.1.2 Method 2 -Association by extreme close proximity ......... ·............. 61
    5.3.4        Multi-Cell coordinated Operation (Casino Application) ........................... 63
       5.3.4.1 Overlapping CRDC Cell configuration ................................................. 67
          5.3.4.1.1 CRDC Channel selection and assignment.. ..................................... 67
              5.3.4.1.1.1 Manual Configuration ............................................................... 67
              5.3.4.1.1.2 Automatic Configuration .......................................................... 68
          5.3.4.1.2 CRDC to CRDC synchronization .. :................................................. 68
          5.3.4.1.3 RDC Configuration and CRDC selection ........................................ 69
       5.3.4.2 Registration RDC configuration ............................................................ 70
       5.3.4.3 POD registration and operation ............................................................. 71
       5.3.4.4 Electronic Game with integrated RDC configuration ........................... 74
           5.3.4.4.1 Integrated RDC with no internal game interconnect ....................... 75
           5.3.4.4.2 Integrated RDC with internal game interconnect.. .......................... 79
6 RDC Wired Protocol ................................................................................................. 83
 6.1      Proxense chipset interface ................................................................................. 83
    6.1.1        Proxense chip set physical layer ................................................................. 84
       6.1.1.1 Synchronous Serial Peripheral Interface (slave) ................................... 84
       6.1.1.2 Inter-IC (I2C) Bus (slave) ...................................................................... 86
       6.1.1.3 Universal Asynchronous Receiver Transmitter. .................................... 87
    6.1.2        Proxense Chipset Communications Model - RDC configuration ............. 90
       6.1.2.1 Transport Layer Protocol Overview ...................................................... 92
          6.1.2.1.1 Control Field values ......................................................................... 94
       6.1.2.2 Service Layer Protocol Overview .......................................................... 95
    6.1.3        Proxense Chipset Protocol Handshake ...................................................... 98
    6.1.4        Proxense Software Architecture ................................................................ 99
    6.1.5        Proxense Chipset Application Function~ in an RDC............................... l 00
    6.1.6        Proxense Service Layer Functions in the System Controller .................. 102
    6.1. 7       Proxense Stack Function Calls ................................................................ 103
       6.1.7.1 Bit and Byte Ordering .......................................................................... 104
       6.1. 7.2 RDC Operating Mode Configuration .................................................. 105
          6.1. 7.2.1 Check wireline connection (check_connection) ............................ 105
           6.1.7.2.2 Power up Proxense Chip Set (power_up_pcs) .............................. 105
           6.1.7.2.3 Power down_Proxense Chip Set (power_down_pcs) ..................... 106
           6.1. 7.2.4 Reset Proxense Chip Set (reset_pcs) ............................................. 106
           6.1.7.2.5 Set Proxense Chip Set operating mode (set_pcs_op_mode) ......... 107
           6.1. 7.2.6 Get Proxense Chip Set operating mode (get_pcs_op_mode) ........ 108
           6.1.7.2.7 Operating Mode Enable (op_mode_en) ........................................ 109
                                                3 of 176
                                    Proxense Proprietary Confidential
   6.1. 7.2.8 Operating Mode Disable (op_mode_dis) ...................................... 109
6.1.7.3 Proxense Chipset Radio Link Configuration ....................................... 110
   6.1.7.3.1 Set Proxense chip set ID value (set_pcs_id_val) ........................... 110
   6.1.7.3.2 Get Proxense chip set ID value (get_pcs_id_val) .......................... 111
   6.1.7.3.3 Set Proxense chipset receive sync ID value
   (set_psc_rx_sync_id_val) ................................................................................ 112
   6.1.7.3.4 Get Proxense chipset receive sync ID value
   (get_psc_rx_sync_id_val) ................................................................................ 113
   6.1.7.3.5 Set Beacon channel availability flags (set_beacon_ch_avail_flags)
                 114
   6.1.7.3.6 Get Beacon channel availability flags (get_beacon_ch_avail_flags)
                 115
   6.1.7.3.7 · Set Radio Frequency operating channel (set_rf_op_ch) ................ 116
   6.1. 7.3 .8 · Get Radio Frequency operating channel (get_rf_op_ch) .............. 116
   6.1.7.3.9 Set Timeslot length value (set_ts_len_val).: .................................. 117
   6.1.7.3.10 Get Timeslot length value (get_ts_len_val) ................................. 117
   6.1.7.3.11 Set Superframe length value (set_sf_len_val) ............................. 118
   6.1.7.3.12 Get Superframe length value (get_sf_len_val) ............................ 119
   6.1.7.3.13 Set C-Superframe length value (set_csf_len_val) ....................... 120
   6.1.7.3.14 Get C-Superframe length value (get_csf_len_val) ...................... 121
   6.1.7.3.15 Set POD maskvalue (set_pod_msk_val) .................................... 122
   6.1.7.3.16 Get POD mask value (get_pod_msk_val) ................................... 122
   6.1.7.3.17 Set Site ID value (set_site_id_val) .............................................. 123
   6.1.7.3.18 Get Site ID value (get_site_id_val) ............................................. 124
   6.1.7.3.19 Set Timeslot select value (set_ts_sel_val) ................................... 125
   6.1.7.3.20 Get Timeslot select value (get_ts_sel_val) .................................. 126
   6.1.7.3.21 Set assigned channel flags (set_asgnd_ch_flags) ........................ 127
   6.1.7.3.22 Get assigned channel flags (get_asgnd_ch_flags) ....................... 128
   6.1.7.3.23 Set RDC power level value (set_rdc_pwr_lvl_val) ..................... 129
   6.1.7.3.24 Get RDC power level value (get_rdc_pwr_lvl_val) .................... 130
   6.1.7.3.25 Send change POD power level command
   (snd_chng_pod_pwr_lvl_cmd) ........................................................................ 131
   6.1.7.3.26 Send get POD power level command (snd_get_pod_pwr_lvl_cmd)
                  132
   6.1.7.3.27 RDC Scan channels (rdc_scan_chans) ........................................ 133
      6.1.7.3.27.1 Channel Number (type char) ................................................ 134
      6.1.7.3.27.2 Device Type (type char) ....................................................... 134
      6.1.7.3.27.3 Site ID (type uint) ................................................................. 134 ·
      6.1.7.3.27.4 Device ID Format (type uchar) ............................................. 135
      6.1.7.3.27.5 Device ID (type uchar) ......................................................... 135
      6.1.7.3.27.6 Signal level (type char) ......................................................... 135
      6.1.7.3.27.7 Link Status (type uchar) ....................................................... 135
   6.1.7.3.28 Clear scan status (clr_scn_stat) .................................................... 136
   6.1.7.3.29 Get scan status (get_scn_stat) ...................................................... 136
   6.1.7.3.30 Get local POD tracking info (get_loc_pod_trk_info) .................. 137
      6.1 ;7.3.30.1 POD ID Format (type uchar) ................................................ 138
                                       4 of 176
                           Proxense Proprietary Confidential
   6.1.7.3.30.2 POD ID (type uchar) ............................................................. 138
   6.1.7.3.30.3 Timestamp (type uint) .......................................................... 138
   6.1.7.3.30.4 Signal level (type char) ......................................................... 138
   6.1.7.3.30.5 Link Status (type uchar) ......................................... .'............. 138
6.1.7.3.31 Clear local POD tracking info (clr_loc_pod_trk_info) ................ 139
6.1.7.3.32 Send POD change channel command (snd_pod_chng_ch_cmd) 140
6.1.7.3.33 Assign POD temporary short POD ID (asgn_pod_®p_shrt_id) .141
6.1.7.3.34 Associate POD (assoc_pod) ........................................................ 142
6.1.7.3.35 · Disassociate POD (disassoc_pod) ............................................... 143
6.1.7.3.36 Set POD association limits (set_pod_assoc_lmt) ........................ 144
6.1. 7.3 .3 7 Get PODs current number of associations
(get_pod_cur_assoc_nui:n) ............................................................................... 145
6.1.7.3.38 Send POD Scan channels command (snd_pod_scn_ch_cmd) .... 146
   6.1.7.3.38.1 Channel Number (type char) ................................................ 147
   6.1.7.3.38.2 Device Type (type char) ....................................................... 148
    6.1.7.3.38.3 Site ID (type uint) ................................................................. 148
    6.1.7.3.38.4 Device ID Format (type uchar) ............................................. 149
    6.1.7.3.38.5 Device ID (type uchar) ......................................................... 149
    6.1.7.3.38.6 Signal level (type char) ......................................................... 149
    6.1.7.3.38.7 Link Status (type uchar) ....................................................... 149
6.1.7.3.39 Request POD channel assessment (req_pod_ch_asmnt) ............. 149
    6.1.7.3.39.1 Channel Number (type char) ................................................ 150
    6.1.7.3.39.2 RSSI (type char) ................................................................... 151
6.1.7.3.40 Request POD connection parameters (req_pod_conn_par) ......... 151
    6.1.7.3.40.1 POD RSSI Level.. ................................................................. 152
    6.1.7.3.40.2 POD BER value .................................................................... 152
    6.1.7.3.40.3 POD Transmit Power Level ................................................. 152
    6.1.7.3.40.4 POD mask value ................................................................... 152
    6.1.7.3.40.5 POD superframe select value ............................................... 153
    6.1.7.3.40.6 POD timeslot select value ..................................................... 153
6.1.7.3.41 Request Associated POD information (req_assoc_pod_info) ..... 154
    6.1.7.3.41.1 POD Type ............................... '. ............................................. 154
    6.1.7.3.41.2 POD Battery Level ............................................................... 155
6.1.7.3.42 Request POD manufacturing parameters (req_pod_mfr_par) ..... 156
    6.1.7.3.42.1 Hardware Version ................................................................. 156
    6.1.7.3.42.2 Case Style ...... '. ...................................................................... 157
    6.1.7.3.42.3 Manufacturer Identification .................................................. 157
    6.1.7.3.42.4 Manufactured Date ................................................................ 157
    6.1.7.3.42.5 Software Version .................................................................. 157
6.1.7.3.43 Send POD Data (snd_pod_data) ................................................. 158
6.1.7.3.44 Request POD Data (req_pod_data) ............................................. 159
6 .1. 7. 3. 45 Send POD Service Provider Data (snd_pod_srvc_prvdr_data) ... 160
6.1.7.3.46 Request POD Service Provider Data (req_pod_srvc_prvdr_data)
               161
6.1.7.3.47 Unlock p·oD Service Provider Area (unlock_pod_svc_prvdr_area)
               162
                                     5 of 176
                         Proxense Proprietary Confidential
              6.1.7.3.48      Lock POD Service Provider Area (lock_pod_svc_prvdr_area) .. 163
              6.1.7.3.49      Initialize POD Service Provider Area (ini(pod_svc_prvdr_area)
                               164
          6.1.7.3.50 Release POD Service Provider Area (rel_pod_svc_prvdr_area).165
          6.1.7.3.51 Initialize POD Primary Service Provider Area
          (init_pod_prim_svc_prvdr_area) .......................................................... :.......... 166
              6.1.7.3.51.1 Temporary Memory Enable .................................................. 166
              6.1.7.3.51.2 Permanent Memory Number ................................................ 167
              6.1.7.3.51.3 Permanent X attribute ...................................................... :.... 167
              6.1.7.3.51.4 Memory Type ....................................................................... 167
Annex A. Service Provider Area Access ..................................................................... 170
Annex B. CRDC Synchronization ...................... :........................................................ 171
  B. l Option 1 - wireline synchronization between CRDCs ......................................... 171
  B.2 Option 2 - Wireline synchronization through connections located at the Central
  Server ........................................................................................................................... 171
  B.3 Option 3 - Synchronization via the wireline communications channel implemented
  at the Central Server .................................................................................................... 172
  B.4 Option 4 - A master CRDC that has ubiquitous coverage over all CRDCs in the
  casino ........................................................................................................................... 172
  B.5 Option 5 - CRDC to CRDC cell overlap where each CRDC synchronizes to the
  next CRDC .................................................................................................................. 172
Annex C. POD timeslot and superframe assignment and distribution ........................ 173
  C.1 Timeslot assignment ............................................................................................. 173 ,
  C.2 Superframe assignment ..........................................·........................................ :...... 174
  C.3 Service Provider POD Mask ................................................................................. 175
  C.4 Conclusion ............................ :........................................................................ :······ 176




                                                     6 of 176
                                         Proxense Proprietary Confidential
                                              List of Figures
Figure 1: Basic Proxense System (single cell) ................ ."................................................. 12
Figure 2: Unsynchronized Multi-cell configuration .......................................................... 13
Figure 3: Synchronized Multi-Cell .................................................................................... 14
Figure 4: Coordinated Multi-Cell ................................................... :................... :.............. 15
Figure 5: Basic POD Architecture ..................................................................................... 17
Figure 6: POD Secure Memory Map example .................................................................. 18
Figure 7: Service Provider Memory area instance ............................................................ 20
Figure 8: Basic RDC Configuration .................................................................................. 22
Figure 9: Service Provider Translator Interface ................................................................ 24
Figure 10: Basic RDC Configuration with Dual PHY ...................................................... 25
Figure 11: Timeslot/ Frame structure ............................................................................... 27
Figure 12: Superframe structure ........................................................................................ 28
Figure 13: C-Superframe structure .................................................................................... 29
Figure 14: Overall Framing structure ........................................................................ :: ...... 29
Figure 15: Beacons in a single cell configuration ............................................................. 30
Figure 16: Personal Computer Application system architecture ....................................... 31
Figure 17: Personal Computer Application handshake example ....................................... 32
Figure 18: C-Beacon structure ........................................................................................... 33
Figure 19: POD Transmit Timeslot Enable Function ........................................................ 37
Figure 20: Basic location tracking system configuration .................................................. 39
Figure 21: Basic CRDC location tracking handshake .................................... ;................. .40
Figure 22: RDCs located in a CRDC cell boundary .......................................................... 41
Figure 23: CRDC Framing and POD Timeslot response example ................................... .43
Figure 24: CRDC Beacon and POD response handshake ................................................ .45
Figure 25: POD I RDC association in a CRDC cell .......................................................... 46
Figure 26: RDC Beacon Transmission .............................................................................. 53
Figure 27: POD Deep Sleep diagram ................................................................ :............... 54
Figure 28: Pod Authorization denial handshake ................................................................. 55
Figure 29: POD Authorization Grant handshake .............................................................. 57
Figure 30: Single cell with multiple POD access .............................................................. 59
Figure 31: Two Single Cell RDCs with cell overlap ......................................................... 60
Figure 32: Basic casino floor layout and cell distribution ................................................. 63
Figure 33: Gambling Table with RDCs example ............................................................... 64
Figure 34: CRDC Beacon to Central Server Flow (POD tracking) .................................. 65
Figure 35: CRDC Beacon to Central Server Handshake (POD tracking) ......................... 66
Figure 36: Overlapping CRDC cells ................................................................................. 67
Figure 37: C-Beacon handoffto RDC to POD communications ...................................... 72
Figure 38: POD wakeup and response state flow .............................................................. 74
Figure 39: Electronic Game with integrated RDC (no internal connections) ................... 75
Figure 40: El.ectronic Game Player tracking and game enable handshake ........................ 76
Figure 41: Electronic Game Player association handshake ............................................... 78
Figure 42: Electronic Game with integrated RDC (internally connected) ........................ 79
Figure 43: Electronic Game Player tracking and game enable handshake via game ........ 80
Figure 44: Electronic Game Player association handshake via game ............................... 82
                                               7 of 176
                             Proxense Proprietary Confidential
Figure 45: Basic RDC block diagram with wired connection side highlighted ................ 83
Figure 46: Synchronous Serial Peripheral Interface Connections ..................................... 84
Figure 4 7: Synchronous Peripheral Interface Waveform diagram .................................... 85
Figure 48: I2C interface connections ................................................................................. 86
Figure 49: UART interface connections ............................ ;............................................... 88
Figure 50: UART Interface waveform diagram ................................................................ 89
Figure 51: Proxense Communication flow from Application to Physical Layer .............. 90
Figure 52: Proxense Communication flow from Physical Layer to Application .............. 91
Figure 53: Proxense Transport Layer protocol structure ................................................... 92
Figure 54: Application Layer Segmentation (Raw Data Format) ..................................... 96
Figure 55: Application Layer Segmentation (Numbered Message Format) ..................... 96
Figure 56 Poxense High Level Layered ModeL ............................................................... 99
Figure 57: Proxense chipset application functional blocks in an RDC ........................... 100
Figure 5 8: Controller showing Proxense Service Layer functions ............................... :.. 102
Figure 59: Byte and Bit ordering diagram ....................................................................... 104
Figure 60: Scan table diagram ......................................................................................... 133 -
Figure 61: POD Info table diagram ........................................... :..................................... 137
Figure 62: Scan table diagram ......................................................................................... 147
Figure 63: POD Channel Assessment Table ................................................................... 150
Figure 64: POD Connection Parameter Table ................................................................. 151
Figure 65: POD Information Table ................................................................................. 154
Figure 66: POD Manufacturing Parameters .................................................................... 156
Figure 67: Unsynchronized CRDC Timing ..................................................................... 171




                                                  8 of 176
                                      Proxense Proprietary Confidential
                                                     List of Tables
  Table 1:· C-Superframe_Len ............................................................................................... 34
  Table 2: CRDC_Chan_Flags ............................................................................................. 35
  Table 3: Superframe_Cnt. .................................................................................................. 36
  Table 4: C-Superframe_Cnt. .............................................................................................. 36
  Table 5: POD- SF- TS - Msk ............... .'............................................................................... 36
  Table 6: Site_ID .......................................................... ;.... :................................................. 37
  Table 7: CRDC ID ....... :.................................................................................................... 38
  Table 8: Proxense network format field ........................................................................... .49
· Table 9: Proxense Network Identifier ............................................................................... 51
  Table 10: RDC Configuration information ....................................................................... 52
  Table 11: Control Field definition ..................................................................................... 94
  Table 12: Example timeslot assignment.. ........................................................................ 173
  Table 13: Timeslot allocation for 2 PODs ....................................................................... 174
  Table 14: Example timeslot assignment.. ........................................................................ 174
  Table 15: Superframe allocation for 2 PODs .................................................................. 175
  Table 16: Superframe allocation using internal POD mask for PODl ............................ 175




                                                               9 of 176
                                           Proxense Proprietary Confidential
1 Acronyms
802.15.4   An IEEE-SA communications specification for wireless personal area networks
CRDC       Coordinator RDC, an RDC placed in "coordination" mode which acts to prevent
           wireless collisions and to greatly extend the battery life of individual PDK® units
FOB        Generic  name for the Proxense PDK®
IEEE       The Institute of Electrical and Electronic Engineers
IEEE-SA    The Institute of Electrical and· Electronics Engineers Standards Association
ISO        International Standards Organization
ITU        International Telecommunications Union
ITU-T      The Telecommunications division of the ITU which produces standards
lsb        Least significant bit
LSB        Least significant byte
MAC        Message Authentication Code, a checksum-like code used to verify that an
           encrypted message has not been altered during transmission
MAC layer Media Access Control layer, the protocol that controls access to the physical
           transmission medium in a network, synonymous with the data link layer in the OSI
           model.
msb        Most  significant bit
MSB        Most significant by
OSI        Open Systems Interconnect, a joint ISO and ITU-T standard for computer networks
           and protocols
PDK®       Personal Digital Key, the Proxense device carried by the user allowing both
          .tracking and digital remote access of various applications, games, and services
POD        Generic name for the Proxense PDK®
RDC        Reader Decoder Circuit, the Proxense device which senses the distance of and
           interacts with the Proxense PDK® to link the user to various applications, games,
           and services
RF         Radio Frequency, a transmission medium based on electromagnetic propagation
TruProx® True Proximity, a proximity-based personal digital key system developed by
           Proxense
Zigbee     A low power, low data rate wireless network protocol based on the IEEE 802.15 .4
           specification, named after the zigzag flight characteristic of a bee

2 References
Ref 1: IEEE STD 802.15.4-2003,




                                      10 of 176
                           Proxense Proprietary Confidential
3 General Overview
This document will provide a functional description of the Pr~xense TruProx®
specifications. It details the TruProx architecture and its components: the Personal Digital
Key (PDK®) architecture, Reader Decoder Circuit (RDC) architecture, the
communications protocol, and various system configurations.
Throughout this document, the Proxense PDK® is also referred to informally as the
"POD" or "FOB".                                                                   .

The Proxense TruProx system and intellectual property together provide a method of
securing transactions between a user carrying a Proxense PDK®, or "electronic key" and
a Proxense fixed part, the RDC, which are within a reasonable proximity of each other.

Since the Proxense TruProx system is also based on proximity detection, it inherently
provides location and tracking information on users within the system.



3.1 TruProx® Basic System Architecture
This section will give a brief description of the various architectures the Proxense
TruProx system will be used in. The descriptions are basic concepts of how an RDC and
PDK®, a.k.a. POD or FOB; com~unicate and how multiple RDCs and PDK®s coexist
within a given geographical area.

3.1.1 Single Cell Operation of the RDC and PDK®
A Proxense system in the most basic form is comprised of a PDK® and an RDC unit.
The PDK® or FOB is a device that can be worn, placed in the pocket of a user, or
attached to equipment, has a bidirectional wireless communications transceiver, and
contains both public and secret electronic ID numbers as well as cryptographic keys.

The RDC is a device providing a fixed access point for a mobile PDK or POD to
communicate with. The RDC is affectively a.gatekeeper for a POD that wants to access
the system. The RDC may be incorporated into a casino floor, electronic game, doorway,
pedestrian traffic monitoring point, or into a personal computer application, an e-
commerce device such as A TM machines, or any other application where secure
transactions must take place.




                                       11 of 176
                            Proxense Proprietary Confidential
                                                                               Cell boundary
                                                       Wireless            /
                                                        Link

                                 Backend
                                                      ---'---z_   D
                               Communications ~_.__~
                                                                  FOB
                                  channel     RDC                 (user)
                                            (Fixed part)




                         Figure 1: Basic Proxense System (single cell)


As shown in Figure 1, The RDC is a fixed device that has a cell radius defined by its RF
coverage boundary. When a user carrying a POD comes into proximity of the RDC by
entering the cell's RF coverage area, or cell boundary, a communications session begins
between the POD and the RDC via the wireless link. If the RDC finds that the POD is
authorized to communicate, information between the POD and the RDC are securely
exchanged. Information securely extracted from the user's pod can then be used locally
or can be sent through a backend communications channel to a central server.

When the transaction completes or when the POD leaves the RDC's cell boundary
communications ceases. The RDC remains in idle, i.e. tracking, mode until another POD
enters its cell boundary.                                                  ·


3.1.2 Unsynchronized Multi-Cell Operation of Multiple RDC and PDK®

In some system deployment configurations multiple RDC cells can exist in a confined
area. The RDCs may or may not be aware of each other, but all still must be able to
interact with the POD devices. The POD devices in turn must also interact with the
RDCs.




                                      12 of 176
                           Proxense Proprietary Confidential
                                         . . . ~·· -. ··--7<::::
                                                        /
                                                                .·
                                                                ...
                                                                                       Cell ....2........,...._
                                                                                                                    .....
                              . ./"';-""
                                                         ,. ,.        D . . .,                                          ,. . . . . . . . . . . . . . . . . . . . . . . . . .
                          /                           I                                '\,                       / ....\                                                   .........
                  /
                    I                             I
                                                  f
                                                                      FOB
                                                                      (user)
                                                                                            \
                                                                                                ,\           /
                                                                                                                                \
                                                                                                                                    \
                                                                                                                                                                               D '\\
                 i
                 1I
                                                  ;                                   ROC
                                                                                                     /
                                                                                                         /        D 1;                                                         FOB
                                                                                                                                                                                    \i\
                                                                                    <•oced part)     '                              i


                 \    \
                                                   ~~;..     ....
                          \ ..., , Cell 1. ',....................... _.i'/
                                                                                            /
                                                                                                     =/
                                                                                                J l\,,/
                                                                                                     \\,.,,
                                                                                              .........
                                                                                                                                             . ~;., - ., ,./)
                                 ....,.                          ,,;...:..................-··                                              Ce II 3                                 .,.,
                                       ',,"•,,,.,,.,..,,,.,.,.,. ..,,••••''"''...                                 -..........,,,,,.,,...,,.,.,,,..,,.,m,.•••"""•••""•''/",'"




                              Figure 2: Unsynchronized Multi-cell configuration


Consider the case shown in Figure 2 above where three partially overlapping RDC cells
exist. Each RDC is independent and has no association with the other RDCs. Although
some cell overlap exists, each RDC must be capable of communicating to any PODs that
are within its cell boundary.

Based on the TruProx® wireless protocol, each RDC is capable of determining if energy
is present on any given channel. The RDC can then determine the best channel to operate
on and continue to place an identification marker out for any POD that enters its cell
boundary.

The POD itself is responsible for locating an RDC by looking through the available
channels, communicating to an RDC, and notifying it of its presence. In the case where
two RDCs can receive communications from (herein after referred to as "see") each other
(Cells 1 & 2 above) each RDC is capable of frequency planning.

In the case where the cells overlap, but each RDC cannot directly communicate with the
other - as in the case of Cell 2 and Cell 3 above any POD intending to access an RDC,
must alert the RDC of possible collisions on the Channel which the RDC is operating.


3.1.3 Synchronized Multi-Cell Operation of Multiple RDC and POK®

With a minimum of organization in a multi-cell system, RDCs can be placed to allow an
overlap of cells between each adjacent RDC within a confined area. This permits each
RDC to be aware of its surrounding RDCs allowing synchronization of each RDC to the
other.




                                                        13 of 176
                                             Proxense Proprietary Confidential
                                                       ........................-·--······-·-·>····_........----···..-·-·····-.. . .~.....-·········""'""--·..····---.........
                                          ,,/..........                          /_........- .........,~ell 3...-······· ..........,                                         ·,,...,

                                 /
                                     //0
                                                                             /
                                                                                 /'                                   ,/.
                                                                                                                      /'\
                                                                                                                                                      D'-.....,                                                                '···,\


                                                                                                                                              \8\ \
                             l                                           I                                         ,./            \                                             .......                                                  \
                         /                      FOB                  /                                         /                      \               FOB                             \                                                      \
                    /                           (user)          /                                          /                              \           (u$8r)                              \                                                      \




               I
               (i
               i
                                                            I
                                                           (l
                                                            i
                                                                                 RDC
                                                                             (Foced part)
                                                                                                      {
                                                                                                      I
                                                                                                       t81


                                                                                                       \
                                                                                                                      RDC
                                                                                                                   (Fixed part)
                                                                                                                                              '   j
                                                                                                                                                  i
                                                                                                                                                                          RDC
                                                                                                                                                                     (Foced part)
                                                                                                                                                                                                  \i
                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                         \j
                                                                                                                                                                                                                                                         i
               \                                            \                                          \                                      ;'                                                  J                                                      i
                   \                                            \                                                                             .                                               :                                                      j
                       '·\                                          \.                                     \ D iI                                                                       tI                                                     i•
                         \                                           \                                      \       .                                                                 /                                                      l
                             \,-..                                     \..,..                                 \~o/ /                                                        /'
                                                                                                                                                                          ...                                                      .l
                                                                                                                                                                                                                                        /I
                                     '·,...                                      '-..,                                ,~i                                             /                                                        /
                                           .,                                         ,,
                                            ····,.                                       ........          ........
                                                                                                                     /'
                                                                                                                              .........
                                                                                                                                                                 /
                                                                                                                                                       .,,........                                                 ......../
                                                 ...............Cell 1 .......·::.........··                                           "·:::,..:-::··· Cell 3                                          ...........-
                                                                ...........................................-.....................-·•·..···· .......................................

                                                                Figure 3: Synchronized Multi-Cell


One example of synchronized multi-call operation is depicted in Figure 3 where three
RDCs are shown with each RDC's cell boundary overlapping the adjacent RDC's. In this
configuration, each RDC can initiate communication to an adjacent RDC. This begins the
negotiation process between RDCs to determine which RDC is to be the coordinator.

Although any RDC can be a coordinator, in this example the RDC located in cell 2 would
be a prime candidate. Its selection permits ubiquitous coverage of the RDCs in the
geographic area shown, additionally providing multiple transactions and timing
alignment through the daisy chain (i.e. RDC I synchronizes RDC 2, and RDC 2
synchronizes RDC 3).

Each RDC may also share frequency and timeslot information between each other and
with the PODs. The only remaining issue concerns PODs at the outer boundaries. If a
POD is located on the outer skirts of a non-overlapping RDC cell, the POD may still
monitor the other channels that the adjacent RDCs are on, but may not have access to
these RDCs. Note that this would cause additional battery life to be consumed when it is
not necessary.

Although in an unsynchronized system, as described in section 3.1.2, a POD can
communicate just as effectively to an RDC as described in this section, the POD cannot
conserve energy as efficiently as in this configuration. Additionally, as cell density
increases, more collisions begin occurring and active communications times increase.




                                                                    14of176
                                                         Proxense Proprietary Confidential
3.1.4 TruProx® Coordinated Multi-Cell Operation

The coordinated multi-cell system provides ubiquitous POD. and RDC synchronization as
well as battery conservation within the system. This is the preferred mode of operation
for devices in the system deployment. In addition to ubiquitous synchronization, channel
and frequency capacity can both be coordinated thus reducing collisions while increasing
system throughput.




                           Cell 1



                        CRDC Cell
                                         CRDC
                                        (Fixed part)




                             Figure 4: Coordinated Multi-Cell



As shown in Figure 4, a TruProx® Coordinator RDC (CRDC) has ubiquitous coverage
to all cells in the system. By providing wide-area coverage all devices, both PODs and
RDCs, in the coverage area are able to monitor a CRDC wireless transmission beacon
and determine how and when to communicate to PODs located within their geographic
area.




                                      15of176
                           Proxense Proprietary Confidential
The CRDC provides periodic beacon transmissions which provide synchronization to all
devices within the coverage area. In addition, the CRDC provides additional information
such as:
   • System timing
           o Beacon transmit rate .
           o Framing information
   • Channel information
   • System identification
   • Cluster identification

Note that although the CRDC provides the timing and certain system related information,
the RDC and POD are still capable of communicating between themselves.


4 Device Overview

As previously mentioned, there are 3 types of devices that operate within the Proxense
system. They are:
    • The PDk® or POD- a device carried by the user and contains secret electronic
       keys.
    • The RDC - a device that acts as the gatekeeper to the system and communicates
       with the POD.
    • The CRDC - a device that coordinates the system and provides synchronization
       for aH RDCs and PODs in a geographic area.

A basic description and architecture of each of these devices will follow.


4.1 POD

The POD is a device which is physically the size of an automotive remote entry device
attached to a keychain. Based on the specific application the POD resides in, the POD
may have different configurations to interact with the.user. Some of the configurations
are:

   •   No user input or display
   •   Single button press user input
   •   Multi-button user input
   •   Biometric input




                                       16of176
                            Proxense Proprietary Confidential
   •   Interactive user input arid display.


                           Service and Application
                              Layer Controller
                                                                                  ~
               -                                                   Wireless RF
                    ~                            MAC
                                                           ,
                                                               -   MAC and PHY
                   ~                                                  device
                   .l!!
                   -=lo    Secure
                    rJI     Key             Crypto
               -
                   ::::>   Storage     I    Engine     I
                       Volatile            Volatile                  Power
                     E-commerce            Service                 Management
                       Storage             Provider
                                           Storage
                                                                                 POD




                                       Figure 5: Basic POD Architecture


As shown in Figure 5, the POD consists of a wireless Radio Frequency (RF) Medium
Access Control (MAC) and Physical (PHY) layer device which provides bidirectional
communications to outside RF wireless devices such as the RDC.

The Wireless RF MAC and PHY device for the first generation product will be based on
the IEEE 802.15.4 specification.

The Service and Application Layer controller includes portions of the MAC that are
specific to the Proxense system wireless protocol. The Service and Application layers are
also specific to the Proxense system and provide the specific functions used to protect the
electronic keys and services.

The Service and Applications controller contains a user interface, which if used, will
allow user interaction with the device. Such interaction could be a single button, where a
button press can awake the unit or cause a transaction to take place.

A crypto engine is also present which implements portions of Proxense intellectual
property.

Three different storage elements also exist within the controller and are shown below in
Figure 6.




                                                17 of 176
                                     Proxense Proprietary Confidential
   Non-Volatile Memory               Volatile Memory                 Volatile Memory
   Secure Key Storage              E-commerce Storage            Service Provider Storage

                                      E-commerce 1                  Service Provider 1
   Public Serial Number
                                   Service Provider Data                   Data
    Secret Serial Number              E-commerce 2                  Service Provider 2
 (i.e. Credit Card Number)         Service Provider Data                   Data
                                      E-Commerce 3                  Service Provider 3
       Crypto Key
                                   Service Provider Data                   Data
                                      E-commerce 4
                                   Service Provider Data
                                                                           ••
                                                                           ••
                                            •••                     Service Provider n
                                                                           Data
                                      E-commerce n
                                   Service Provider Data


                          Figure 6: POD Secure Memory Map example

Referring to Figure 6, the three primary memory areas related to security which is only
accessible with an RDC containing the appropriate security information, E-commerce
financial institutions, and private service providers.

The 3 primary areas are designated as follows:
   • Non-volatile memory Secure Key Storage - The information stored in this area is
       programmed at manufacturing time of the controller and except for the Public
       Serial Number, the information remains secure and is not readable by any outside
       RDCs.

       The Public Serial Number is used to identify the POD and to allow secure lookup
       of the Secure Serial Number and Crypto Key via a remote server.

       The Secure Serial Number is equivalent to a users' credit card number and is not
       visible to the outside world.

       The Crypto Key is used to allow decode of the secure serial number from the
       RDC.


   •   Volatile Memory E-commerce Storage - The information stored in this area will
       be specific for each financial institution wanting to use the POD for financial
       transactions.

       Once the E-Commerce financial institution is able to access the key by knowing
       the Secret Key in non-volatile memory, the financial institution via the POD must

                                        18of176
                             Proxense Proprietary Confidential
     send the E-Commerce Service identification to the POD, and if correct, the POD
    .will share that E-Commerce secret key with the provider.
     Essentially·the E-commerce Service Identification is the enabler for access to the
     E-commerce secret key. The E-Commerce Secret Key is another tier of protection
     related only to one E-Commerce service provider.

    Multiple E-Commerce Service ID's and Keys can be stored in the POD.



•   Volatile Memory Service Provider Storage - This area is intended for private
    sector security and allows a service provider in the private sector to store secret
    keys and other secure information such as privileges in the POD. A Service
    Provider POD identification is stored to allow the service provider to easily
    identify the user. In addition, a Service Provider Service Identification value is
    stored and is used to only allow that service provider to access that information.
    The POD validates the Service Provider Identification via the Secret key before
    allowing access that Service Provider portion of the POD.

    The service provider information area is of variable length and allows a service
    provider the flexibility to store various parameters. The length is determined by.a
    byte count following the Service Providers Secret Key in the memory area as
    shown in Figure 7.
                                 Volatile Memory
                             Service Provider Storage

                                  Service Provider
                                 POD Identification
                                  Service Provider
                                  Site Identification
                                 Service Provider
                               Service Identification
                                  Service Provider
                                    Secret Key
                                     Byte Count



                                 Service Provider                 Bytes   Byte Count
                                variable length data




                                    19 of 176
                         Proxense Proprietary Confidential
               Figure 7: Service Provider Memory area instance


The information stored within the Service Provider variable length data will be
defined by the service provider.




                               20 of 176
                    Proxense Proprietary Confidential
4.2 RDC

The RDC is the fixed portion of the system and is used to allow POD access into a
private system or financial institution. The RDC may have different configurations to
support different secure transactions for a service provider. Some examples of where the
RDC is used are:                         ·

   •   Personal Computers and disk drives
   •   Automatic Teller Machines
   •   Casino Slot Machines
   •   User/ equipment location tracking

In many cases the RDC acts as a gatekeeper only allowing authorized individuals access
to specific information or transactions. In other cases, since the RDC uses proximity for
determining if a POD is in a geographical area, the RDC can also be used for tracking of
PODs within a given area or network.

The primary RDC device may be developed in to different communications
configurations. The First configuration will only use a single Wireless RF MAC and PHY
device, where the second configuration will incorporate a dual Wireless RF MAC and
PHY device.




                                      2lof176
                           Proxense Proprietary Confidential
4.2.1 RDC with Single PHY
The first configuration will be the primary platform for almost all Proxense security
purposes, but the second configuration will allow easy synchronization with some
additional networking functionality for advanced systems.

The system shown in Figure 8 is of the first configuration and requires all
communications to be passed through a single Wireless RF MAC and PHY device.




 Wired connection
     To/from
                    ...............................1
                    i       Service
                                                                         Service and Application
                                                                            Layer Controller

                                                                                 System
                                                                                                MAC
                                                                                                    ,_   Wireless RF
                                                                                                         MAC and PHY   LJ
 Service Provider
                    I
                    !
                           Provider .              L           Service
                                                               Provider
                                                                                Parameters
                                                                                     &
                                                                                                            device


                    !,.............................,.!i
                           Translator
                                                               Interface       Configuration
                           Interface


                                                               Associated   I Engine
                                                                              Crypto I    Secure
                                                                                           Key
                                                                                                           Power
                                                                                                         Management
                                                                  FOB
                                                               Parameter                  Storage
                                                                Storage

                                                                Proximity              Volatile
                                                                Tracking               Service
                                                                  FOB                  Provider
                                                                   List                Storage             Basic RDC




                                                           Figure 8: Basic RDC Configuration


· As shown in Figure 5, the RDC consists of a wireless Radio Frequency (RF) Medium
  Access Control (MAC) and Physical (PHY) layer device which provides bidirectional
  communications to outside RF wireless devices such as the POD.

The Wireless RF MAC and PHY device for the first generation product will be based on
the IEEE 802.15.4 specification.

Although not apparent by the diagram, the antenna structure for the RDC will vary based
on the application it is used in.

The Service and Application Layer controller includes portions of the MAC that are
specific to the Proxense system wireless protocol. The Service and Application layers are
also specific to the Proxense system and provide several functions related to associating
and tracking PODs as well as providing information back to the service provider.

The Service and Applications controller contains System Parameters and Configuration
information used to identify the RDC and define how the RDC operates within a given .
environment. System Parameters and Configuration information define how the RF link

                                                                     22 of 176
                                                          Proxense Proprietary Confidential
is time slotted and how RF frequencies are used in the system. These values are
optimized to reduce power consumption within the POD device.


A crypto engine is also present which implements portions of Proxense intellectual
property.

Several storage elements also exist within the controller. The Secure Key Storage area is
programmed at the factory and defines public, secret, and crypto keys for the RDC.


There are three other memory areas in the controller which dynamically change due to
system changes and wireless POD connections.

The Volatile Service Provider Storage allows the service provider to store semi-static
information related to a specific POD or group of PODs for real time access for those
devices. An example would be a hotel room door. With a hotel room door, the service
provider information related to the POD can be stored in the RDC. When a user becomes
within proximity of the door, the door could unlock. In this scenario, the RDC has not
required to interface with a backend server in real time reducing the bandwidth to the
backend server, while allowing the user immediate access.


The Proximity Tracking POD List contains POD identity, signal quality metrics, and
timestamps for each POD that is in proximity of the RDC. This information is not
specifically used in the RDC to perform an operation, but is relayed to the backend servei:
where location tracking is employed.


The Associated POD Parameter Storage contains a list of one or more PODs actively
performing transactions with the RDC. Although the transactions are performed with the
RDC, the actual processing result from the RDC to/from POD transaction is passed to the
backend server for further processing.

The Service Provider Interface allows both control and query of the RDC device as well
as provides the transport for the keys from the POD. The Service Provider Interface will
use a standard interface, such as SPI, I2C, UART, etc. and will allow control and status
of the RDC in its most primitive form.

The Service Provider Translator Interface may physically reside on board with these
circuits. The Service Provider Translator Interface allows for easy adoption to various
physical interfaces and protocols without having to alter the Proxense System and
Application Controller.

                                           Service Provider Translator Interface
                    ...................................................................................................................,


                    I                               3 176
                                        Proxense P,; of  Confidential                                                                 I
 Wired connection
     To/from        D                                               Operating                           I s:~:·.~. I
                                                                                                                                           Wired connection
                                                                                                                                               To/from
                                                                                                                                           Proxense Service
                        Figure 9: Service Provider Translator Interface

As shown in Figure 9, there are 3 primary blocks associated with the Service Provider
Translator Interface. There are 2 Application Program Interfaces (APis) with one for the
Proxense Service and Application Controller Interface, and one for the Service Provider
Interface. An operating system and protocol translator sits between the 2 APis and
provides the necessary functions to pass data and control to each side in an
understandable fashion.
The 2 APis are effectively function calls to the Operating system. The Protocol translator
assists the API in properly passing the data and performing the necessary framing for the
specific interface used at each end.

By providing the. Service Provider Translator Interface, the Service Provider is not
required to know the details of Proxense technology and timing and therefore reduces
development time.




                                          24 of 176
                            Proxense Proprietary Confidential
4.2.2 RDC with Dual PHY
The second configuration will be the alternate platform used for high density location
tracking and secure communications. The intention of the second configuration is to
allow one Wireless RF MAC and PHY device to maintain synchronization with a CRDC,
and have the ability to pass networking related information, .while the second Wireless
RF MAC and PHY device communicates to the PODs within the RDCs cell.




 Wired connection
     To/from
 Service Provider
                    ..............................
                    j       Service
                                                     ]
                                                            Service
                                                                      Service and Application
                                                                         Layer Controller

                                                                              System
                                                                             Parameters
                                                                                             MAC
                                                                                                                    Wireless RF
                                                                                                                    MAC and PHY
                                                                                                                       device
                                                                                                                                   LJ
                           Provider                  I,.-   Provider              &
                           Translator
                    !      Interface             !          Interface       Configuration    MAC i.--
                    ,............................j
                                                            Associated
                                                               FOB
                                                            Parameter
                                                                         I Engine
                                                                           Crypto   I   Secure
                                                                                         Key
                                                                                        Storage
                                                                                                        L.......t
                                                                                                                    Wireless RF
                                                                                                                    MAC and PHY
                                                                                                                       device
                                                                                                                                   LJ
                                                             Storage

                                                            Proximity               Volatile
                                                            Tracking                Service                            Power
                                                              FOB                   Provider                         Management
                                                               List                 Storage
                                                                                                                    Basic RDC with Dual PHY




                                       Figure 10: Basic RDC Configuration with Dual PHY


As shown in Figure 10, all of the same components are present as in the Basic RDC
Configuration in Figure 8, except an additional Wireless RF MAC and PHY device exists
and the associated MAC functionality in the Service and Application Layer Controller.

As previously mentioned, the second Wireless RF MAC and PHY device allows for over
the air synchronization. By allowing this functionality, the elimination of wire line
synchronization is not required.


4.2.3 CRDC

· The Coordinator RDC (CRDC) can be either a Single or Dual PHY RDC. The different
  in the CRDC over the RDC is the CRDC has increased RF power output, and never
  communicates bi-directionally with a POD.

A CRDC will be capable of communicating to another CRDC, and a CRDC will also be
capable of communicating with an RDC.


                                                                 25 of 176
                                                      Proxense Proprietary Confidential
CRDC to CRDC communications allows for frame synchronization and frequency
planning without having to having a wired connection between the units. The same is true
for CRDC to RDC communications.

Although CRDCs may communicate to each other, in some configurations, the CRDC
cell boundaries don't overlap and CRDCs cannot see each other. In this case, the RDC
that is between the overlapping CRDC cells will communicate to both RDC and pass
frequency information between them to optimize the system.




                                      26 of 176
                           Proxense Proprietary Confidential
5 Wireless Protocol·

The Proxense wireless protocol is derived from a subset of the IEEE 802.15 .4 protocol.
The frame structure and frequency plan is derived from this specification.


5. 1 Frame Structure

The frame structure is a superset of the 802.15 .4 frame structure. The structure was
intended to provide better battery life for the POD and minimum collisions between
PODs and RDCs.


5.1.1 Timeslot
A timeslot is a period of time that information is communicated between two devices.

                                                         Timeslot

                                                                                                  Variable
                                        Variable o - 266 symbols
I·                                                                                              12-40 symbols
                                           Frame (PPDU)                                              IFS
                                                                                                                I
       10       2                                     254                                   I
     SHRIPHRI                                        PSDU
            I


                    Preamble Sequence                 SFD   'I
                                                             I

     SOE I S00 I S1E I S1 0 I S2E I S20 I S3E I S30 S4Els40 I       ••••••      lsn-1 0 isnEI



      ·.~~




                                         Figure 11: Timeslot/ Frame structure


Figure 11 shows how the timeslot is broken down. The timeslot is broken down into a
Frame or Physical Packet Data Unit (PPDU) and Inter-Frame Spacing (IFS). The PPDU
contains synchronization information and carries the payload of data. The IFS allows
time for a receiving end unit to process the data in the PPDU and transmitter tum-around
time. Both the PPDU and IFS are variable in length and are determined by the amount of
data carried in the frame.
                                                    27 of 176
                                         Proxense Proprietary Confidential
The PPDU is then broken down into a Sync Header (SHR), a Physical Header (PHR) and
a Physical Service Data Unit (PSDU). The SHR contains a preamble sequence and Start-
of Frame Delimiter (SFD) which allows a receiving device to acquire the RF signal and
synchronize to the frame.
The PSDU is then used to carry both 802.15.4 MAC and user data information.
The PSDU is of variable length which is determined by the type of MAC and data
information being carried.

The frame is then further broken down into symbols, which in turn are broken down into
bits. Each symbol contains 4 bits which are sent least significant bit (lsb) to most
significant bit (msb) at the base band level.



5.1.2 Superframe
A superframe is comprised of multiple timeslots (frames with IFS).The superframe is
used in a beacon enable synchronous network where PODs can find an RDC and/or
CRDC fixed device. The superframe allows a POD to efficiently determine if an RDC is
present on any given frequency.

                                         Superframe

                                                                             I TSn-1 I TS n I

                               Figure 12: Superframe structure


The superframe is configured such that Timeslot Ois the beacon timeslot. Each
superframe that is transmitted always starts with a beacon timeslot. Each timeslot is
equally spaced so that a POD and RDC can communicate.
The superframe is of variable length with the resolution to a timeslot.
The initial number of timeslots within a superframe is 16.


5.1.3 C-Superframe
A C-Superframe is a Coordinator Superframe and is comprised ofmultiple Superframes.
The C-superframe provides several advantages over the superframe. The C-Superframe
provides better battery management for the POD as well as provides distributed
superframe and timeslots in a high density networking environment.

The C-Superframe is only generated by a coordinator RDC in the system.
As shown inFigure 13, the C-Superframe has multiple superframes. Since each
superframe has a beacon, multiple beacons are transmitted per C-Superframe. This allows
the POD to quickly determine if it is within a system. The C-Superframe also numbers

                                       28 of 176
                            Proxense Proprietary Confidential
the superframes, so both the RDC and POD realize their position within the framing
structure.

                                             Coordinator Superframe




                                        Figure 13: C-Superframe structure

In a later section, the relevance of an RDC and POD will be explained.



5.1.4 Overall Framing Structure
As a brief overview of the framing structure, Figure 14 shows how the framing is related
in the Proxense protocol.

                                             Coordinator Superframe




                                                  Superframe

  TS 0    j TS 1     I TS2 I TS3 I TS4 I                                                        I TSn-1 I TS n I
 Beacon   L·
                                                    Timeslot

                                  Variable O - 266 symbols
                                                                                                             -
                                                                                       Variable 12 - 40 symbols

                                        Frame (PPDU)                                               IFS

   10          2                                  254
 SHR PHRI                                         PSDU

          ~.



                                                         --
                   Preamble Sequence              SFD


 SOE 500 S1E I S1 0 I S2e I S2 0 I S3e I 530    S4e I S4 0
                                                               ••••••         lsn-1 0 !snEI




        ~~
bolb 1 b2lb3lb4lbslbelb1I


                                       Figure 14: Overall Framing structure

5.2 Protocol Dependencies


                                                  29 of 176
                                       Proxense Proprietary Confidential
In order for the Proxense system to operate in an efficient manner there are several
protocol dependencies required. Some of these dependencies are inherent in the 802.15.4
protocol, and some .are a superset created specifically for the Proxense system.

5.2.1 Beacons
As previous mentioned in section 5 .1.2, the beacon is sent on every superframe. The
beacon is used to alert PODs (and RDCs when a CRDC is present) of system information
and timing of the framing structure employed.

In a typical single cell configuration where only one RDC is present, the beacon is
transmitted in timeslot Oof a superframe boundary. By transmitting the beacon
periodically, the POD can wake up and find the beacon within a short period of time and
realize that it is within a Proxense network. This configuration can be implemented with
the standard IEEE 802.15.4 protocol.

In a typical unsynchronized multi-cell configuration where multiple RDCs are
geographically located near each other, but no synchronization between RDCs are
implemented. The POD can still wake up, detect the presence of the RDCs and
synchronize and communicate to each RDC due to the presence of the beacon on each
RDC. This configuration can also be implemented with the standard IEEE 802.15 .4
protocol.

In a high density area where multiple RDCs are present, a CRDC will most likely be
present. In this configuration, only the CRDC transmits the beacon, and all RDCs and
PODs align to the CRDC beacon. In this configuration, the CRDC will send a beacon on
each superframe, but will also send C-superframe and other configuration to the RDCs
and PODs. This configuration will require a superset of the IEEE 802.15.4. protocol

5.2.1.1 RDC Beacon
As shown in Figure 15, in a single cell configuration the beacon is periodically output
based on a specific number of timeslots.

                                             Response &
                                             bidirectional
                                           communications
                                       /                ~
                          1IIIIIIIIIIIIIII

                         ·"
                                                   I I 111111111111



                                 Beacons/
                        Figure 15: Beacons in a single cell configuration

It is assumed that the beacon will follow the recommendations of IEEE 802.15 .4 with
additional data attached indicating it is a Proxense RDC.
                                            30 of 176
                            Proxense Proprietary Confidential
 After a beacon is transmitted, a POD may immediately respond provided it follows the
 rules of Carrier Sense Multiple Access- Collision Avoidance (CSMA-CA). If the POD
 finds the channel is busy in the current timeslot, th~ POD will back-off and attempt again
 to access the RDC in another timeslot following the same rules. In the case the POD is
 not able to communicate with the RDC, it will wait for the next beacon and attempt
 again.

 At the end of each superframe and additional idle period exists, which allows tolerance in
 the over-the-air protocol.

 5.2.1.1.1 Typical Single Cell configuration and handshake

 A typical Personal Computer application example is shown in Figure 16 below.




                                                                              Cell boundary
                                                      Wireless            /
                                                       Link
                                                     -z_         D
                                                                 POD
                                              RDC                (user)
                                           (Fixed part)

                                           Personal
                                           Computer




                  Figure 16: Personal Computer Application system architecture

 Three basic components exist in the Personal Computer application. The first component
 is the Personal Computer with an operating system and Proxense security driver which
 interfaces to the RDC. For this example, the Proxense driver and RDC allow a user which
 has a POD to access the Personal Computer. Second is the RDC which is the gateway for
 the POD and performs the authorization. And third, is the POD which contains the
 necessary security information and must be within reasonable proximity to communicate
 with the RDC .

. An example handshake of the POD to an RDC incorporated into a Personal computer is
  shown in Figure 17 below. The RDC within the Personal Computer outputs a periodic
  beacon based on timeslot Oof a Superframe. Eventually a user walks within the
  geographical area of the Personaf Computer and the POD detects the beacon from the
  RDC.

                                        31 ofl76
                             Proxense Proprietary Confidential
                            RDC                                           POD
              RDC Beacon                 Beacon Broadcast                      .

           Timer Exhausted                                                         POD Detects
                                                                                   beacon and
                                      POD Response Broadcast                       broadcasts POD
 Q)
                                                                                   location Response
 E        RDC detects POD
 e!      with close proximity
't:
 Q)
 a.      and requests a link
 :::,
Cl)                  to POD.
                                           Link Reauest                        .   POD Detects
 C:                                                                                request and replies
 0
                                            Link Grant                             with link grant
c            RDC detects link
5l           grant and begins
 Ul
 C:           data exchange                                                        POD exchanges data
 8                                        Data Exchanae                            withRDC.
                    with POD.
 co
 Q)
co                                              ••  (Periodic data exchange)
 0
'6
 0
                                                •
                                          Data Exchanae
"fij
0...                                                                               User walks away from PC.

        RDC determines POD
         in no longer in range
          and locks computer.

            CRDC Beacon                  Beacon Broadcast
          Timer Exhausted


                      Figure 17: Personal Computer Application handshake example
The POD determines if it is registered to this RDC and if so, responds with a POD
location response.
The RDC then detects the PODs response and performs a link request to the POD. The
POD then accepts the request by replying with a link grant and the two devices are now
in data exchange mode.
In data exchange mode the 2 devices transfer specific security information which result in
the RDC enabling access to the Personal Computer through the Proxense security driver
attached to the operating system.
Periodically data is exchanged between the RDC and the POD to guarantee the user is
still within close proximity of the Personal Computer. As long as data exchange
continues on a periodic basis, the Personal Computer remains unlocked and the user can
continue to interact with their applications on the computer.
After some amount of time, the user walks away from the Personal Computer causing the
data exchange to cease, and the Proxense driver locks the Personal Computer to prevent
unauthorized use.
Regardless of data exchange, the RDC continues to transmit periodic beacons to·
guarantee other Proxense devices can gain access to the Personal Computer or other
applications within the personal computer.




                                              32 of 176
                                  Proxense Proprietary Confidential
5.2.1.2 Coordinator Beacon (C-Beacon) Configuration
The coordinator beacon is generated by a CRDC or RDC acting like a CRDC. The CRDC
covers a large geographic area covering all RDCs and PODs within that area. The C-
Beacon is a standard beacon sent in the first timeslot of each Superframe as shown in
Figure 18.         ·




                                                 •••••

          Beacons sent
                                                     RDC/POD
          From CRDC
                                           Bidirectional communications

                               Figure 18: C-Beacon structure
There are several distinct differences in the C-Beacon over the 802.15.4 standard beacon.
   • The standard beacon carries a field indicating the beacon is a C-Beacon.
   • The C-Beacon in normal operation is a unidirectional transmission from the
       CRDC.
   • The beacon also contains other C-Beacon related information:
           o Number of slots in a Superframe
           o Number of Superframes in a C-Superframe
           o The channels on which adjacent CRDCs operate.
           o Current Superframe number
           o Current C-Superframe number
           o Site ID
           o CRDC ID
           o POD Superframe mask.
           o POD Timeslot mask.
   • How RDCs and PODs are coordinated in the framing structure.

While beacons are transmitted from the CRDC on timeslot Oof each Superframe,
remaining timeslots of a Superframe are left open for unsynchronized communications
between PODs and RDCs.
The term unsynchronized is used for communications between the PODs and the RDCs
since the RDC and POD share a common CRDC beacon, but the POD does not
synchronized directly to an RDC beacon.
In this manner, the POD and RDC look like a peer-to-peer network.




                                      33 of 176
                           Proxense Proprietary Confidential
 5.2.1.2.1 Coordinator Beacon configuration fields
 The C-Beacon information that was previously mentioned is the configuration fields that
 allow the system to operate efficiently when using a CRDC. In the case of a large scale
 system, the service provider of the system must have knowledge of RDC coverage
 relative to the CRDC. The fields defined below will require a header field, but none have
 been assigned as of this time.

 The following subsections provide details of these fields. A further description and
 implementation example follow in section 5.2.1.2.2 below.


 5.2.1.2.1.1 Superframe_Len
 The Superframe_Len is governed bf the IEEE 802.15.4 specification section 7.2.2.1.2.
 The number of slots may be from 2 to i1 4 . The number of slots in a Superframe defines
 the repetition rate for the beacon.

 5.2.1.2.1.2 C-Superframe_Len
 The C-Superframe_ Len is part of the Proxense system definition. This defines a higher
·layer counter used for extended power savings in the POD.
 The C-Superframe_Len also defines the number of beacons within a Superframe .

. If the Superframe is configured to not have a beacon, then this field is ignored.

      Name               Type       Valid Range      Description
 C-Superframe_ Len      Integer       0 to 15        Defines the number of Superframes in
                                                     a C-Superframe. Number of
                                                     Su~erframes is defined as
                                                     2c. uperframe_Len
                                   Table 1: C-Superframe_Len




                                         34 of 176
                              Proxense Proprietary Confidential
5.2.1.2.1.3 CRDC_Chan_Flags
 The CRDC_Chan_Flags field indicates to the POD which channels are used by adjacent
 CRDCs.


     Name             Type           Bit        Description
CRDC _ Chan_Flags    Binary                     When any bit in this field is set to a 1,
                                                an adjacent CRDC is transmitting on
                                                that frequency.
                     Binary          0          1 = Channel Oavailable
                                                0 = Channel Onot available
                     Binary           1         1 = Channel 1 available
                                                0 = Channel 1 not available
                     Binary          2          1 = Channel 2 available
                                                0 = Channel 2 not available
                     Binary          3          1 = Channel 3 available
                                                0 Channel 3 not available
                     Binary          4          1 Channel 4 available
                                                0 Channel 4 not available
                     Binary           5         1 Channel 5 available
                                                0 = Channel 5 not available
                     Binary          6          1 = Channel 6 available
                                                0 = Channel 6 not available
                     Binary          7          1 = Channel 7 available
                                                0 = Channel 7 not available
                     Binary           8         1 = Channel 8 available
                                                0 = Channel 8 not available
                     Binary          9          1 = Channel 9 available
                                                0 = Channel 9 not available
                     Binary          10         1 = Channel 10 available
                                                0 = Channel 10 not available
                     Binary          11         1 = Channel 11 available
                                                0 Channel 11 not available
                     Binary          12         1 = Channel 12 available
                                                0 = Channel 12 not available
                     Binary          13         1 = Channel 13 available
                                                0 = Channel 13 not available
                     Binary          14         1 = Channel 14 available
                                                0 = Channel 14· not available
                     Binary          15         1 = Channel 15 available
                                                0 = Channel 15 not available
                              Table 2: CRDC_Chan_Flags


                                     35of176
                          Proxense Proprietary Confidential
5.2.1.2.1.4   Superframe_Cnt
The Superframe_Cnt is part of the Proxense system definition. This field defines the
current Superframe (or beacon) count within the C-Superframe.

If the Superframe is configured to not have a beacon, then this field is not transmitted.

     Name               Type.      Valid Range      Description
 Superframe Cnt        Integer      0 to 65535      Defines the current Superframe count.
                                  Table 3: Superframe_Cnt

Note: Although this field is currently defined as a Proxense protocol specific flag, the
IEEE 802.15.4 also defines a Beacon Sequence Number (BSN) which is an 8 bit value
that can only range from Oto 255. After further analysis, this value may become the 8
least significant bits of the Superframe Count.

5.2.1.2.1.5   C-Superframe_Cnt
The C-Superframe_ Cnt is part of the Proxense system definition. This field defines the
current C-Superframe count.

If the Supetframe is configured to not have a beacon, then this field is not transmitted.

     Name               Type       Valid Range      Descriotion
C-Superframe_ Cnt      Integer      0 to 65535      Defines the current.C-Superframe
                                                    count.
                                 Table 4: C-Superframe_Cnt

5:2.1.2.1.6   POD_SF_TS_Msk
The POD_SF_TS_Msk field defines the bits of the Superframe count and the timeslot
count to use for POD Superframe and Timeslot sequencing while in tracking mode.

If the Superframe is configured to not have a beacon, then this field is not transmitted.

    Name                Type       Valid Range Description
POD_SF_TS_Msk                                  Defines which bits are to be used for
                                               determining POD superframes and
                                               timeslots to communicate with an
                                               RDC during location tracking.
 Superframe Mask·      Binary    0000000000000 Defines the Superframe mask
                                       to      1 = enable bit
                                 1111111111111 0 mask bit
  Timeslot Mask        Binary      000 to 111  Defines the Timeslot mask
                                               1 = enable bit
                                               0 = mask bit
                                  Table 5: POD_SF_TS_Msk


                                        36 of 176
                             Proxense Proprietary Confidential
The POD_SF_TS_Msk value is used in conjunction with a portion of the service provider
unique POD Identification value and is used to determine the exact superframe and
timeslot the POD is permitted to transmit a location identifier back to the RDCs.

The necessary logic and variables required to perform this operation is illustrated in
Figure .19 below.

                  SF Cnt (12 bits)           TS Cnt (4 bits)



                                                                               3
                 Part of Unique User ID (15 bits)




                                              12

                        SF_Mask                     TS_Mask

                                              12




                                                                            TX_TS_Enable

                       Figure 19: POD Transmit Timeslot Enable Function

5.2.1.2.1.7 Site_ID
The Site_ID is part of the Proxense system definition. Each CRDC will transmit the
Site_ID to all PODs and RDCs. The Site_ID allows a POD to determine if it can access
the current site or if it needs to request permissions to access the sites network.


       Name              Type           Valid Range            Description
      Site ID           Integer          0 to 65535            Defines the current sites ID.
                                             Table 6: Site_ID




                                           37of176
                                Proxense Proprietary Confidential
5.2.1.2.1.8   CRDC_ID
  The CRDC_ ID is part of the Proxense system definition. Each CRDC will transmit a
. specific CRDC_ID to all RDCs and PODs within its cell boundary. The CRDC_ID may
  be used for geographical reference, in the case a CRDC must relocate channels.


     Name                Type     Valid Range       Description
    CRDC ID             Integer    0 to 65535       Defines the current CRDC ID.
                                     Table 7: CRDC_ID




                                        38 of 176
                             Proxense Proprietary Confidential
5.2.1.2.2 Typical use of a C-Beacon

A typical location tracking example follows with a basic system configuration as shown ·
in Figure 20 below.
                                                                     ·················-··············
                                                              ·······                                 ··•···•
                                                  ~
                                                      ~ ·•·••·                                               ······    ~
                                                                                                                           ~


                                        ,   ,,   ~                                                                             ~
                                                                                                                                   ~
                                                                                                                                       ~




                               //
                                     ~
                                                                                                                                        ~


                                                                                                                                         ''     ~
                          :
                           I                                                                                                                        \\
                      /                                     Backend                                                                                      \
                  l                                       Communications                                                                                     •••



              (                                              channel          (F~~'.n)                                                 CRDC                    \




 Server       \                                                                    ~~~                                             (Fixed part)                    j

                  \
                  \                                         Backend
                                                                                                                                                             !!
                      \                                   Communications                                                                                 /
                          \                                  channel             RDC 2                                                                .•
                                                                                                                                                ••l
                              •
                               ~..  ~
                                                                              (Fixed part)

                                                                                                                                            ~
                                                                                                                                             ...~
                                     ~
                                         ~
                                            ..                                                                                     ..,   ~

                                             ~
                                                 ~
                                                     ....
                                                          ' ....                                                     .~ ... ,
                                                                                                                           ~


                                                                                                             ··•··
                                                                ·····   ········-····························
                              Figure 20: Basic location tracking system configuration


There are 4 different types of devices in the system. First, there is a CRDC that provides
system information and synchronization for RDCs and PODs. Second are RDCs which
for this example listen for PODs and report the status of each POD found within its cell
boundary. Third is a POD which for this example is mobile and is moving around. And
forth is the server, which is the backend computer that acquires information from the
RDCs and may provide a graphical representation to personnel via a .computer monitor.

For this example battery conservation is not considered and all CRDCs, RDCs, and PODs
are located on the same frequency. The purpose of this example is to show how location
tracking of a POD is possible and the basic handshake between different parts of the
system.


                                                            39 of 176
                                                 Proxense Proprietary Confidential
A typical handshake example of POD location tracking in a CRDC configuration is
shown in Figure 21.


CRDC                      RDC1         RDC2                             POD                           Server
       Beacon Broadcast
                          'II           )I                                  'i,
                                                                                  POD Detects
                                                                                  beacon and
                                               POD Response Broadcast             broadcasts POD .
                                                                                  location Response
                                ~             tr Send POD ID and
                                                 Signal Quality to Server
                                                                                                           Server application
                                                 Send POD ID and                                           logs POD ID and
                                                 Signal Quality to Server                                  signal quality metrics
                                                                                                           for location tracking,

       Beacon Broadcast
                          ~             'II                                 'lo   POD Detects
                                                                                  beacon and
                                               POD Response Broadcast             broadcasts POD
                                                                                  location Response
                                ii'           " Send POD ID and
                                                Signal Quality to Server
                                                                                                           Server application
                                                 Send POD ID and                                           logs POD ID and
                                                 Signal Quality to Server                                  signal quality metrics
                                                                                                           for location tracking.

                                Figure 21: Basic CRDC location tracking handshake


The CRDC periodically broadcasts a Beacon in timeslot Oof each Superframe. All
Proxense devices within the CRDC cell boundaries receive the beacon.
After the POD receives the beacon and determines that the beacon is from a system that it
registered to, the POD broadcasts a POD location response which is received by all
RDCs in the local geographical area.
Both RDCl and RDC2 receive the response, log the POD ID, the signal quality metrics,
and timestamps the information. The packet of information is then sent to the server
where the server processes the data from each RDC and performs a location estimation
which is then presented to the computer operator.

At the beginning of the next Superframe the beacon is again transmitted and the process
is repeated until the POD can no longer be heard by being out of range.




                                                 40 of 176
                                      Proxense Proprietary Confidential
5.2.1.2.3 POD and RDC coordination in a CRDC cell

Both PODs and RDCs are coordinated within a CRDC cell boundary. Since RDCs are
stationary devices and may only occasionally be relocated, the RDCs are first coordinated
by manually configuring both timeslots and frequencies. they operate on.

                                                                        CRDC Cell Boundary
                                                                        Beacon Only




 Cell 1                                                                         Cell4




 Cell2                                                                          Cell5




 Cell3                                                                         Cell6




                      Figure 22: RDCs located in a CRDC cell boundary
As shown in Figure 22, one CRDC cell and 6 smaller RDC cells exist. The CRDC cell
provides ubiquitous coverage to all of the RDC cells. Each RDC cell overlaps its adjacent
RDCs in a manner that a high rate of collisions will occur if all of the RDCs attempt to
talk to a POD on the same channel. It could easily be envisioned that all RDCs could be
on different frequencies, but then the POD would be required to acces·s each frequency
for some duration resulting in reduced battery life.

To eliminate interference between RDCs and provide the POD with an efficient means to
interact with the system, the system in Figure 22.is employed. Although this is a small
network, it can be easily envisioned how this will work on a much larger scale.

To optimize the system for POD battery conservation, the each RDC contains a dual RF
physical interface. The primary interface is for monitoring the C-Beacon, the POD

                                      41of176
                           Proxense Proprietary Confidential
located in close proximity, and to signal the POD to switch to another channel for further
communications with that particular RDC.

For this example, the CRDC will transmit C-Beacons where all RDCs and PODs will
gain timing synchroni.zation.

Based on the configuration provided, the C':'Beacon fields defined in section 5 .2.1.2.1 are
now configured as follows:

   •   Superframe_ Len = 4 (2 4 = 16 timeslots)
   •   C-Superframe_Len 4 (24 16 Superframes)
   •   CRDC_Chan_Flags = bOOOOOOOOOOOOOOlO (msb to lsb CRDC channels only
       this one)
   •   POD_SF _TS_Msk = bOOOOOOOOOOl 1111 (mask all but 2 lsb's of the Superframe
       Count and don't mask any timeslot bits)
   •   Site_ID Ox1234 (arbitrary site identification)
   •   CRDC_ID = OxOOOl (arbitrary CRDC_ID)

One other piece of information that is inherent to the POD is a unique Service Provider
POD ID. The unique Service Provider POD ID located in the POD is compared with the
Superframe and Timeslot Count prior to applying the mask, but does not affect the
Superframe and Timeslot counts from a time reference standpoint. For this example, the
unique Service Providers POD ID for this POD will be Ox0003.

Using the above values for the C-Beacon creates the following system attributes.
The Superframe is 16 timeslots long, so once out of every 16 timeslots a C-Beacon is
created allowing the POD to determine if a Proxense system with the correct System
exists in worse case 83 milliseconds (or 17 timeslots in the case the first part of a beacon
is missed when attempting acquisition).
The C-Superframe length is set to 16 for this example.
The CRDC_Chan_Flags indicate to the POD the number of CRDC channels available in
the system.
The POD_SF_TS_Msk indicates which bits to logically AND with the superframe and
timeslot count to determine which slots to respond on. In this case the POD_SF_TS _Msk
is a hex value of OxOOlF which is ANDed with the superframe and timeslot count
resulting in only one transmit timeslot.                                       -
The Site_ID and CRDC ID's are arbitrary values and will be up to the service provider to
select unique identification values.

Using the above system configuration information and having a POD with a unique
Service Provider ID of Ox0003, Figure 23 depicts how the POD will operate in a CRDC
framing structure.

As shown in the figure, the C-Superframe_Len was set to 16, so the Superframe count
counts from Oto 15 and then starts over at 0. Each Superframe then contains 16 timeslots
of which the first timeslot is timeslot O and always contains the beacon. The
                                           42 of 176
                              Proxense Proprietary Confidential
Superframe_Len was also set to 16, so there are 16 timeslots for each superframe. Again,
the timeslots are numbered from Oto 15, and restart at Ofor each Superframe.

     SFO              SF 1          SF 2           SF3         SF 4              SF15      SFO




                           ~IT_S_O_B_ea_co_n~I__
                                               Ts_1__.'--_T_s_2__,1111E1111111   TS4     •••     TS15




!._T_s_o_s_ea_co_n.....l__
                         Ts_1_   _,___TS_2   __.111111111111    TS 4      •••    TS 15


                         Figure 23: CRDC Framing and POD Timeslot response example
Based on the parameters set by the system and the unique Service Provider POD ID, the
POD will periodically transmit a POD location response in timeslot 3 of each superframe
on a modulo 4 basis. This causes the POD to respond in timeslot 3 of Superframes 0, 4, 8,
and 12 of a C-Superframe. It should be noted that the POD follows the CSMA-CA rules
and if the POD cannot respond in it's timeslot, it must wait for its next designated
superframe and timeslotto respond.

If an RDC wanted to begin communications to a POD, the RDC would immediately
respond on the next even timeslot, which in this case is timeslot 4. Any RDC could
respond, but RDCs must use the CSMA-CA rule prior to responding to the PODs
transmission.
If an RDC begins communications to a POD, only the following timeslot can be used to
instruct the POD to go to another channel, where bidirectional communications can
commence.

An active superframe occurs when the unmasked bits in the superframe count equal the
corresponding unmasked bits in the unique Service Providers POD ID. For this example,
the superframe mask is a value of Ox003 and the unique Service Providers POD ID is
Ox0003.

With this information the following calculation occurs:

                              bOOOOOOOOOOOO                    superframe count[ 15 :4]
                          xor bOOOOOOOOOOOO                    unique Service Provider POD ID[14:3]
                              bOOOOOOOOOOOO                    result of xor function
                          and bOOOOOOOOO 111                   Superframe Mask[l 1:O]
                              bOOOOOOOOOOOO                    result of AND function
                                nor all bits
                                     1                         result is true
                                                   43 of 176
                                        Proxense Proprietary Confiqential
As shown above, a portion of the superframe count is exclusive-ored with a portion of the
unique Service Provider POD ID. The result of the exclusive or is all O's. Then the
superframe mask is ANDed with the result of the exclusive-or function. The AND
operation also results in all O's. The result of the AND function is then compared to zero
by NO Ring all of the bits together and result in a 1 or true output, indicating the bits
compared between the superframe count and the unique Service Provider POD ID are a
match.

An active timeslot occurs when the unmasked bits in the 3 most significant positions of
the timeslot count equal the unmasked bits in the unique Service Providers POD ID's
least 3 significant bits and the t1meslot count lsb is a 1(POD only transmits on odd
frames). For this example, the timeslot mask is a value of Ox7 and the unique Service
Providers POD ID's 3 lsb's are Ox3.

With this information the following calculation occurs:

                     bOll             timeslot count[3: 1]
                 xor bOll             unique Service Provider POD ID[2:0]
                     bOOO             result of xor function
                 and bl 11            Timeslot Mask
                     bOOO             result of AND function
                    nor all bits
                         1            result is true

As shown above, the timeslot count is exclusive-ored with a portion of the unique Service
Provider POD ID. The result of the exclusive or is all O's. Then the timeslot mask is
ANDed with the result of the exclusive-or function. The AND operation also results in all
O's. The result of the AND function is then compared to zero by NORing all of the bits
together and result in a 1 or true output, indicating the bits compared between the timeslot
count and the unique Service Provider POD ID are a match.

The last portion of the calculation that needs to be completed (as previously mentioned)
is to verify the last bit of the slot count is a one, indicating an odd slot.

As you will see by the above calculations, if the unmasked superframe and timeslot bits
don't match the appropriate unique Service Provider POD ID, then the results will be
false and no match will occur.

For this example the superframe mask was set to only unmask the 2 lsb's of the
superframe count to show that it is possible to allow a POD to come up more frequently
than the C-superframe count. By increasing the superframe mask to 4 bits, this example
would allow the POD to only respond once per C-superframe (since the C-superframe
was set to 16 and the modulo for the mask would be 24 or 16.



                                        44of176
                             Proxense Proprietary Confidential
The timeslot mask was set to allow all timeslot bits to be correlated to determine the
timeslot, allowing the POD to only respond once per superframe. It is possible to mask
some of the timeslot bits to increase the number oftimes a POD can respond within a
superframe.


5.2.1.2.3.1   Synchronization of a POD in a CRDCcell

A POD periodically wakes up to determine if it is within a Proxense system. Upon a
periodic wake up, the POD will detect a C-Beacon indicating that a Proxense system is
present along with system information.
The POD will collect the system information and determine the current superframe count
of a C-Superframe. The POD will also put the parameters (POD..:...SF_TS_Msk, etc.) in
place to start immediate battery save in the system.
Based on an approximate time, the POD will awake just prior to where it believes the
next superframe is that it should communicate on, and will listen for the Beacon and
begin responding with the POD location identification message.

                             CRDC               RDCI                        RDC2
                                                                           CHAN!            POD
                            CHANI              CHANI
              CRDC Beacon
              timer expires
              and updates           C·Beacon
              Superframe                          'l                            'l                POD Receives C·Beacon
              information and                                                                     and responds on its next
              broadcasts.                                                                         predefined odd timeslot
                                                                POD_Location_Response .
                                                       Ill'                          Ill'
                                RDC1 collects                 RDC2 collects
                                and logs POD                  and logs POD
                                information                   information
                                and sends it to               and sends it to
              CRDC Beacon       the server                    the server
              timer expires
              and updates           C-Beacon
              Superframe                          '                             '                 POD Receives C-Beacon
              information and                                                                     and responds on its next
              broadcasts.                                                                         predefined odd timeslot
                                                                 POD_Location_Response
                                                        ,r                           1,r
                                RDC 1 collects                RDC2 collects
                                and logs POD                  and logs POD
                                information                   information
                                and sends it to               and sends it to
                                the server                    the server




                          Figure 24: CRDC Beacon and POD response handshake
As shown in Figure 24, the CRDC updates its system information on each superframe
              a
and outputs C-Beacon with the current information to all PODs and RDCs. The POD
then waits for its predefined superframe and timeslot and responds.
This scenario continues to occur until the POD leaves the CRDC cell or an RDC
responds to the POD.


                                                                 45 of 176
                                    Proxense Proprietary Confidential
5.2.1.2.3.2    POD and RDC association in the CRDC cell

As mentioned in the previous section, the CRDC continues to output a C-Beacon and the
POD periodically awakes to re-align to the Superframe and respond to the C-Beacon.

If a RDC is present and wants to communicate with the POD, the RDC must respond on
the even timeslot immediately available after the PODs transmission.


  CRDC                    RDCl                  RDCl
 CHAN 1                  CHAN 1                                             POD
                                               CHAN2


              C-Beacon
                                                                            .
                                                                                  POD Receives C-Beacon
                                                                                  and responds on its next
                                                                                  predefined even timeslot
                            .      POD_Location_Response
        RDC detects         -
        response from
        POD and
        indicates to the
                                                     I
                                Switch Channel Command
        POD to change           With this RDC ID and Chan #                 .
        channels and                                                              POD Receives RDC
        look for this                                    POD_Request              response and changes
        RDC ID.                                          With own ID and
                                                                                  channel and transmits
                                                         RDCID
                                RDC detects POD      -                            POD ID and RDC ID.
                                on association
                                channel and grants          POD_Grant
                                access ..
                                                                            ..
                                                                                  POD receives
                                                                                  grant and begins
                                                          Data Exchange           data exchange with
                                                     .                      .     RDC .


                                                         Communications
                                                         continues until
                                                         user walks away
                                                         orRDC
                                                         terminates link.

                           Figure 25: POD / RDC association in a CRDC cell
The diagram depicted in Figure 25 above illustrates how the communications handshake
between the POD and RDC occur. The diagram contains one CRDC, one RDC shown
with 2 active channels (using 2 Phy's), and a POD.

In the diagram, the CRDC outputs a C-Beacon of which the RDC and POD are aligned.
The POD realizes that the C.:.Beacons' Superframe count correlates to it's internal
                                             46 of 176
                                  Proxense Proprietary Confidential
predefined active superframe count, and then waits for the appropriate timeslot to
respond to the system with its POD location response.
When the POD responds, on the C-Beacon channel, the RDC detects the response and
determines that it wants to associate with the POD. The RDC then creates a message
including its own RDC ID, the PODs ID, a command to switch to channel 2, and a
predicted superframe and timeslot the POD should respond on.
The POD immediately switches to channel 2 and waits for the appropriate superframe
and timeslot count and transmits a link request along with its POD ID and the destination
RDC ID. The destination RDC then receives the information and responds back to the
POD with a link grant. ,
Communications can now begin between the 2 devices exchanging the appropriate
information to keep the POD and RDC link.
To maintain synchronization, the RDC will define the periodic communication frequency
with the POD and will periodically generate a request to the POD to excha!lge
information.
The POD has reconfigured its wake parameters to that of the RDC, since the RDC is
maintaining superframe synchronization.
Remember the RDC has a dual physical interface and it is maintaining synchronization
with the CRDC on channel 1 while associating with one or more PODs on channel 2. The
physical interface connected to channel 1 is providing the timing to the physical interface
on channel 2.
Because the RDC has intelligence on both channels, the RDC can provide coordination of
PODs that it wants to redirect to channel 2, and pods that are on channel 2. To further
explain, the RDC can move the superframe and timeslot that a POD communicates to the
RDC on, if another POD with the same timeslot requirements is present on channel 1 and
the RDC wants to associate with it.

5.2.2 CRDC Slot and Channel coordination
The CRDC may be configured via a remote connection to a server or automatically.
Using remote configuration, the server has a knowledge ofRDCs located within the
CRDC cell boundary and can perform optimum channel and timeslot planning.

When the CRDC is configured automatically, the CRDC must scan all channels and find
the channel with the least interference. The CRDC can then begin transmitting a C-
Beacon.

All RDCs located within the CRDC cell boundary will place the CRDC into its local
CRDC database and complete scanning all other channels to determine if other CRDCs
are present. In the case multiple CRDCs have been found, the RDC must communicate to
each CRDC its findings if possible.
Each CRDC will then coordinate through that RDC to setup channels and timeslots to
prevent interference between CRDCs. In most cases the CRDC will select another
channel and will disregard the timeslot information since CRDCs are not required to be
timing coordinated.



                                       47of176
                            Proxense Proprietary Confidential
Any RDC that detects more than one CRDC will select the CRDC with the best signal
quality.




                                     48 of 176
                          Proxense Proprietary Confidential
5.3 Proxense Protocol Operation
The subsection will describe the protocol operation in a single cell and in a CRDC
configuration.


5.3.1 Additional Proxense Protocol Fields
There are additional protocol fields required to allow interoperability between single cell
and coordinated cell configurations.
The additional protocol fields provide information to RDCs and PODs that are located in
near proximity to each other, or within a CRDC cell.
The fields defined below will require a header field, but none have been assigned as of
this time.


5.3.1.1 Proxense Network Format
The Proxense network format field provides information to RDCs and PODs related to
the specific configuration the single cell or coordinated cells are operating in.


       Name                Type      Valid Range      Description
Proxense_NWK_FMT                                      Defines the network configuration
                                                      employed for an RDC or CRDC
    Network Type          Integer        0 to 7       Defines the network type employed.
                                                      0 Single Cell
                                                      1 = Multi-Cell coordinated
                                                      2 = Multi-Cell coordinated w/ CRDC
                                                      3-7 =RFU
    Beacon Source         Binary        0 or 1        Defines the source of the beacon.
                                                      O=RDC
                                                      1 =CRDC
    Broadcast Flag        Binary        0 or 1        Defines if this is a broadcast message.
                                                      0 = not broadcast
                                                      1 broadcast
   Timeslot Select        Integer        0 to 3       Defines how an RDC and POD utilize
                                                      timeslots in a system.
                                                      0 = no timeslots assigned
                                                      1 = 802.15.4 Beacon enabled
                                                      2 = POD uses even timeslots / RDC
                                                           uses odd timeslots
                                                      3 = POD uses odd timeslots / RDC
                                                           uses even timeslots
                            Table 8: Proxense network format field



                                       49 of 176
                            Proxense Proprietary Confidential
5.3.1.1.1 Network Type
The Network Type defines the.cell network configuration. An RDC receiving this field
will determine its operating mode based on this field.
If an RDC receives this information and determines another RDC in single cell mode is
present, the RDC will know to move off of this channel to avoid collisions with the other
RDC.
If the RDC receives this information and determines a Multi-Cell coordinated system is
being employed, the RDC may join the Multi-Cell coordinated system.
If the RDC receives this information and determines a Multi-Cell coordinated system
with a CRDC is employed, the RDC will join the CRDC network.

The POD also receives this information and adjusts its operating mode to comply with
the system einployed.
If the POD detects the system to be single cell, the POD will conform to more of a
802.15.4 protocol, communicating with the RDC in this manner. The POD will be aware
that it is only required to communicate with a specific RDC ID. The POD must still have.
the capability to periodically monitor other channels for other RDCs in the local vicinity.

If the POD detects the system is Multi-Cell coordinated, the POD may receive further
information indicating the other RDC frequencies in use in the coordinated network and
may adjust its system operating parameters appropriately.

If the POD determines the system is Muhi-Cell CRDC coordinated, the POD will adjust
its operating parameters appropriately. The POD will acknowledge that a C-Beacon will
be present and will broadcast a POD Location Response. The POD will also understand
that an RDC with a different ID other than a CRDC ID will attempt communications with
the POD.


5.3.1.1.2 Beacon Source

This field indicates to all RDCs and PODs in the general proximity of the type of Beacon
being generated. This information is helpful, specifically when in a Multi-Cell CRDC
system and allows the RDCs to distinguish between RDC generated beacons and CRDC
generated beacons.


5.3.1.1.3 Broadcast Flag
The broadcast flag indicates to all recipients that the information being sent is
intentionally being broadcast to all devices that can receive Proxense protocol
information. In some cases a message that can be sent to a specific POD can also be
broadcast to all PODs. This flag assists the PODs in determining how to treat the
information.



                                       50 of 176
                            Proxense Proprietary Confidential
5.3.1.1.4 Timeslot Select
The timeslot select field indicates to PODs and RDCs how the timeslots are configured in
the system. The field further determines if an RDC and POD are to use even based, or
odd based timeslots for respo11-ding.

5.3.1.2 Proxense Network Identifier
In order for an RDC oi: POD to determine that the network is a Proxense network, a
Proxense network identifier must be present.

        Name              Type       Valid Range      Description
  Proxense Network        ASCII       ProXense        An 8 byte ASCII value identifying
      Identifier                                      the network to be a Proxense network
                             Table 9: Proxense Network Identifier



5.3.2 Single Cell Standalone Operation (PC Application)
The following description is based on a PC application running in a single cell standalone
configuration. The PC has a resident RDC integrated in its hardware and has a Proxense
specific driver that allows access to the operating system and certain programs.

This description covers the basic initialization of the system and RDC / POD interactions
that occur while associated in the system.


5.3.2.1 First time system initialization and basic link setup
  Upon power being applied to the PC, the internal circuits perform an initialization
  function and the operating system loads and the user is provided with a graphic user
. interface into the operating system.

The Proxense driver also loads and the RDC device is started in a static mode with it's
transceiver disabled. The RDC must be first configured to operate in the PC environment
and requires some basic setup requirements.                                   .

The user must select the Proxense RDC utility and either set the RDC for auto-discover
mode, or may choose to manually configure parameters related to the RDCs operation.

If the user chooses auto-discover, the RDC generates a random value for its RDC ID and
i~s password which is presented to the user. The RDC by default also sets its network
configuration to single cell.

If the PC user chooses to manually setup the RDC, the PC user may enter an RDC 'ID and
password. The PC user (or system administrator) may also select the network topology
and preferred channels the RDC will operate in. If the PC user has knowledge of the
PODs public key, the user may also enter it into the setup.

                                       51of176
                            Proxense Proprietary Confidential
 The PC user then closes out their setup window and the RDC enables its transceiver.

 The RDC uses the following information for configuration.

 Site ID                         OxOOOO          Generic value for a single cell RDC.
 RDCID                           Ox1234          Arbitrary value
 C-Superframe Length             32              2.5 second superframe period for POD
                                                 wakeup
 Superframe Length           16                  16 slots per superframe
 Proxense Network Identifier ProXense            Defines system as a Proxense system
 Proxense Network Format
             Network Type 0                      Single Cell
             Beacon Source 0                     RDC
             Broadcast Flag 1                    Broadcast
            Timeslot Select 1                    802.15.4 timeslots

                            Table 10: RDC Configuration information


 The Site ID is set to 0, since this is a single cell RDC and no site information is required.
 The RDC ID is arbitrarily selected.

 The C-Superframe length is set to 32 superframes indicating to the POD that it only
 needs to wake up once every 32 superframes in superframe Oto exchange information
 with the RDC to remain associated.

 The Superframe Length is set to 16, which is the standard value for a superframe in the
 Proxense system.

· The Network Identifier allowing a POD to understand the beacon is from a Proxense
  technology enabled RDC.

 The Proxense Network Format indicates 4 parameters.
 The Network Type indicates to the POD that it is a single cell network. This will indicate
 to the POD no other RDC is associated with this RDC and therefore no other RDC should
 be attempting access on this channel.
 The Beacon Source indicates to the POD that the beacon is from an RDC and not a
 CRDC device.
 The Broadcast Flag indicates to the POD that the message is being broadcast from the
 RDC.
 And the Timeslot Select field indicates that a POD should use 802.15.4 Beacon based
 handshaking with the RDC.

 The RDC then scans all channels (or user preferred channels) to determine if any other
 802.15.4 or Proxense devices are present or if any other interference is found.

                                         52 of 176
                              Proxense Proprietary Confidential
With the preconfigured information, the RDC then begins beacon transmission on the
least interfered channel with a C-Superframe count, superframe count, and the
information located in Table 10: RDC Configuration information Table 10 above.
           Beacons sent
            From RDC



   ~ ~ ~ - - - " " . : : " s F =3-1 ~-+                                                           SF0
 111111111111111111111111111111111111111111111 •••••                              IIIIIIIIIIIIIIIIJID

(--'    --------.                   Beacon Frame                                                    IFS


                                                PSDU
                                                                              I
          I                                                                   I
                                                                                  ~
                                                       Superframe Count



                                                                                   Frame Check Sequence

                                                    Network Format        I
                                             Superframe Length       I
                                      C-Superframe Length    I
                                ---....,
                            RDCID        I
                        -       -,
                      Site ID     I
          I
              Proxense Network ID

                                Figure 26: RDC Beacon Transmission ·


As shown in Figure 26, in standalone mode the RDC will continue to transmit beacons on
every superframe. The information in Table 10 is transmitted along with the Superframe
count in every superframe to allow the POD to configure and synchronize with the
system. When the superframe count is the superframe length minus one, the superframe
count will start counting from O for the next C-Superframe.

At the end of each Beacon transmission, a Frame Check Sequence (FCS) is appended as
part of the 802.15.4 physical layer. The FCS provides protection for the data carried in
the Frame. Since the beacon may not occupy the entire frame, the hashed lines are shown
indicating additional idle time between the FCS and IFS.

The RDC maintain the beacon transmission until the RDC is disabled or power is
removed.

                                           53 of 176
                                Proxense Proprietary Confidential
At this point there are no PODs registered with the RDC, so no POD can gain access
without registering and receiving authorization from the RDC.

The user acquires a POD which is not yet in the RDC cell. The POD is in battery save
mode and periodically wakes up looking for a Proxense network.




           Wakeup
            timer                                                          Proxense
                                                                            network
                                                                           detected




                             Figure 27: POD Deep Sleep diagram

Illustrated in Figure 27, the POD starts in the deep sleep state. The wakeup timer
eventually e~pires, causing the POD to enable and tune its receiver. The POD then
monitors the channel that it tuned to for a period of one 17 timeslots (one superframe plus
one slot) or approximately 83 milliseconds. The 17 timeslot limit is based on a
superframe of 16 timeslots, and the fact that the POD upon initial reception could miss
the beginning of a beacon. The additional slot provides the overlap necessary to
guarantee reception of a beacon if one is present.
If no beacon is detected, the channel number is incremented (modulo 16) and the POD
resets its wakeup timer and returns to deep sleep mode. If a beacon is detected, the POD
checks for a Proxense network ID and if one is not found, it again increments the channel
number, resets its wakeup timer, and returns to deep sleep mode.
If the Proxense network ID is detected, the POD attempts to establish a communications
link with the RDC.

At this point the POD has found a Proxense single cell network on .channel 1 with a RDC
ID of Ox 1234, and the RDC is in broadcast-mode indicating that it is attempting to gain
the attention of any PODs in the local proximity.

In a first scenario, the PC application is configured to alert the PC user of PODs in the
local proximity and give the PC user the option to authorize the POD for PC access. For
this scenario, the PC user will decline the authorization of the POD to describe the
sequence of events that will occur.

As shown in Figure 28, the RDC broadcasts its beacon with the information as described
in Table 10. The POD detects the beacon in broadcast mode, determines the network
                                       54 of 176
                           P,roxense Proprietary Confidential
configuration and RDC ID and returns a POD location response with the RDC ID ·and
POD ID included.

The RDC detects the response from the POD and alerts the PC user that a POD with a
public ID of Ox9876 (arbitrary) wants to attach and gain authorization to the PC. In the
mean time the RDC immediately responds back to the POD indicating that the POD
should wait for authorization. This keeps the POD responding to beacons as defineq by
the fields located in the beacon until the beacon is no longer present (the POD is no
longer in the RDC cell), or until a response is returned by the RDC.

The user not recognizing the PODs publfo ID selects the "DENY" button on the Proxense
utility.

The RDC continues to output its beacon. Upon the next wakeup and POD location
response from the POD, the RDC detects the POD ID arid within its database looks up
the authorization parameters for this POD. It determines that authorization has been
denied and sends an "Authorization Deny" command to the POD.

                            RDC                                           POD
             RDC Beacon                     Beacon Broadcast
                                                                                POD Detects an RDC
          Timer Exhausted                                                       beacon in broadcast mode
                                                                                and broadcasts POD
                                        POD Response Broadcast                  location Response
                                .
 RDC detects POD in close
  proximity and determines
           POD ID is not in
                                              Wait for Authorization
     authorized database ..                                                     POD Detects the "Wait for
                                                                                Authorization" command
                                                                                and waits for the next
        PC prompts user of a
                                                                                beacon.
    close proximity POD and
  its public ID. User refuses
       authorization of POD.


             RDC Beacon                    Beacon Broadcast
                                                                                POD Detects the beacon
          Timer Exhausted                                                       with the same RDC ID
                                                                                and broadcasts POD
                                        POD Response Broadcast                  location Response
  RDC detects POD ID and
      responds with "POD
    Authorization Denied".                  POD Authorization Denied
                                                                                POD detects the "POD
                                                                                Authorization Denied, and
                                                                                quits responding to this
                                                                                RDC Beacon.

                                Figure 28: Pod Authorization denial handshake


The POD temporarily stores the RDC ID in its local memory with a flag indicating that it
shall no longer respond to this RDC ID.


                                               55 of 176
                                    Proxense Proprietary Confidential
The POD then goes back into battery save mode and periodically scans all channels as
previously shown in Figure 27.

Since the POD is not constantly aware of its geographical location, the POD continues to
monitor each channel and decode each beacon. Eventually the POD will return to the
channel that the Rl)C is still transmitting beacons on, decode the beacon information
including the RDC ID~ and determine that it is not to respond.

The POD will maintain the POD ID in its local database until the beacon is no longer
present during scanning, at w:hich time the RDC ID is removed from the database.

Assuming the RDC beacon is absent for a given period of time, indicates to the POD that
the POD has left the RDC cell.

Upon the next detection of that RDC beacon, the POD will once again attempt to gain
access to the RDC as illustrated in Figure 28. The difference this time is the POD ID is in
the RDCs local database and the RDC will deny authorization without alerting the PC
user. The POD will then operate as previously described after authorization has been
denied.

If the PC user decides to grant authorization, the PC user can open the Proxense utility,
select the PODs public ID, and select the authorize button in a control panel.

Upon granting the POD access, one of 2 scenarios exists. First, the RDC can transmit the
POD ID as part of the beacon transmission, alerting the POD that the RDC wants to
communicate, and the POD then responds with a POD location response.
In the second scenario, the POD returns to the RDC cell, and after detection of the beacon
(with or without the POD ID), it returns the POD location response.

In either scenario, after the RDC detects the POD location response with the PODs public
ID, the RDC then issues a Link Request attempting to initiate a link between the RDC
and POD.

Figure 29 illustrates the handshake between the RDC and POD for a POD authorization
grant.

As shown, the RDC broadcasts the beacon on every superframe. Although not shown, the
superframe counter value is also included which the POD uses for battery conservation.

The beacon is broadcast in one of 2 methods. The PC user has just authorized a POD and
the beacon includes the POD public ID for a period oftime, or the beacon is output
without the POD public ID.

As previously mentioned if the POD is in the RDC cell and has deactivated its response,
when the POD detects its ID in the beacon, it reactivates its response to the RDC and
transmits the RDC ID and POD public ID in its POD location response.
                                       56 of 176
                            Proxense Proprietary Confidential
If the POD has just re-entered the RDC cell and detects the RDC beacon (with or without
the POD public ID), the POD will again respond with the RDC ID and its POD public
ID.

                                  RDC                                         . POD
                   RDC Beacon                  Beacon Broadcast
                                                                                      POD Detects an RDC
                Timer Exhausted
                                                                                      beacon in broadcast mode
                                                                                      and broadcasts POD
                                            POD Response Broadcast                    location Response
 ~     RDC detects POD in close
                                      .
~       proximity and determines
 ~        POD ID is in authorized
                                                 Link Reauest
~                      database ..                                                    POD Detects
 C:                                                                                   request and replies
 0
                                                  Link Grant                          with link grant
C:             RDC detects link
 3l            grant and begins
 (/)
 C              data exchange                                                         POD exchanges data
 8                                              Data Exchanae                         with RDC.
                      with POD.
 CII
 Q)
cc                                                    •• (Periodic data exchange)
 0
'5                                                     •
·8                                              Data Exchanae
cf                                                                                    User walks away from PC.

            RDC determines POD
             in no longer in range
            and locks computer or
                       application.
                                               Beacon Broadcast
               CRDC Beacon
              Tin,er Exhausted

                                 Figure 29: POD Authorization Grant handshake
The RDC then detects the its· RDC ID and the POD public ID and immediately sends a
Link Request to the POD with its RDC ID and the POD public ID indicating it wants to
initiate a link with the POD.

The POD detects the request and responds with a Link Grant with both IDs included.
The RDC .and POD then provide data exchange on a periodic basis guaranteeing the POD
remains in range of the RDC.

The periodic data exchange occurs based on the parameters previously defined in Table
10.. Interleaved between the data exchange are beacons which other PODs will use to
access the RDC.

Eventually, the RDC can terminate the data exchange based on inactivity or PC user
interruption, or the POD will leave the RDC cell in which case the RDC realizes the POD
is no longer in range. The RDC then performs the necessary security measures to secure
the PC operating system, applications, or files.

It should be noted that due to radio interference issues that occur in wireless systems, the
RDC and POD shall not relinquish the link based on the lack of a single data exchange.
Since the RDC is not battery limited, the RDC continues to monitor all timeslots in a
                                         57 of 176
                           Proxense Proprietary Confi~ential
superframe with the exception of those frames it transmits on. On the other hand, the
POD is significantly battery limited and must intelligently choose when to receive and
transmit.
In the scenario the RDC and POD lose communications during the predefined period they
are attempting to communicate; both devices will have equal knowledge of this. Since the
POD is battery limited, the POD will try on the next available timeslot to regain
synchronization with the RDC. After a period of time in the RDC, or a predefined
number of attempts by the POD, the link shall be considered lost.


5.3.2.2 Multi-access in a Proxense enabled single cell system

In the PC environment, there is a need for multiple users to have access to a single
system. Once example of this is a PC user must have access to perform the duties
required on a daily basis for business or personal purposes. At the same time, a system
administrator or parent is required to have access to the PC for various reasons.

A Proxense enabled PC shall contain a database in which multiple POD public IDs can
reside. The RDC shall maintain this database via the Proxense utility program and driver.
In addition to allowing multiple users, the Proxense utility in conjunction with the RDC
shall provide multiple access levels (also known as tiering). In addition to the access
levels, other control information shall be contained which are defined as switches (or
flags) that shall indicate specific properties of the PC, the operating system, applications
running on the PC, and specific features within the applications.

As an example, the system administrator will have the highest level of access to the
operating system including the ability to add or remove applications on the PC, but may
not have permissions to run specific applications, functions within the applications, or
access data that the applications use.

A PC user may have a lower level of access and cannot alter the operating system and
add or remove applications, b.ut the PC user can access the application and the data
related to that application. ,

In another example, corporate rules may apply where only one PC user can be logged on
to the PC at any given time and access information on that PC. This requirement is to
maintain accountability for the actions taken on the PC such as internet access or
manipulation of data that can severely cripple the corporation. In this example, the
Proxense utility and driver, and RDC shall only allow only one simultaneous POD to be
associated at any given time.

Although the system will enforce access leveling on PC specific contents and operations,
it does not imply that when a user with a higher access level enters the cell, their POD
disables access to the lower level access user, giving the higher level access user
immediate access of the system. Any override operation must be accompanied by a

                                       58 of 176
                            Proxense Proprietary Confidential
manual interaction of the PC user, either through a button press on the POD, or through
the PC utilizing the Proxense utility.

In the scenario where multiple PODs can simultaneously access an RDC the RDC shall
provide superframe coordination information to the PODs to interleave them in a manner
to avoid contention between the PODs.

As shown in Figure 30, the RDC can assign a superframe count to each POD accessing
the RDC. Through link setup and data exchange, the RDC can direct the POD to use a
specific superframe or superframes for periodic data exchange. By employing this
method, the RDC can alter the wakeup superframe for each POD and can efficiently
distribute thei;n to reduce contention between the devices. Since the PODs are given a
specific superframe or superframes, the POD is only required to wake up during that
superframe(s) to communicate with the RDC.

          Beacons sent
           From RDC



  ~ r s : ~ - - " ' = " ' s F = - 3 - 1~... SFo
11111111111111111111111111111111.1111111111111       • • • • •       111111111111111   mn
     POD 1                             POD2

                         Figure 30: Single cell with multiple POD access




                                        59 of 176
                             Proxense Proprietary Confidential
5.3.3 Multi-Cell uncoordinated Operation (Multiple PC Application)
The following description is based on Figure 31 where multiple PCs operating as single
cell RDCs are collocated in close proximity with cell overlap. In this configuration, each
RDC is not aware of the presence of the other RDC but a POD that resides in the overlap
area will detect the presence of both RD Cs ..




                                              D
                                              POD
                                              (user)




                      Figure 31: Two Single Cell RDCs with cell overlap

The method of restricting or allowing POD access to one or more RDCs and the method
of enabling PC software and hardware components will be governed by the Proxense
utility and driver for that specific configuration.


5.3.3.1 Access control
In a configuration.where multiple RDCs are collocated without the knowledge of each
other, and where a POD is registered to both PCs, a method of determining and gaining
access to each PC must be enforced.

There are 2 basic scenarios that can occur. In the first scenario, a PC user may need
simultaneous access to both PCs which may be located on the users' desk and where the
user is interacting with each PC on a periodic basis. In the second scenario, the PC user
may be registered to both PCs, but only wants to associate with only one PC at any given
time.

In addition to an RDC granting permission to the POD to access the PC, the RDC may
also dictate to the POD the number of associations allowed while associated with that PC.
The purpose of defining the number of associations permitted can reduce the possibilities
that the POD associates with and enables 2 or more adjacent PCs within close proximity
of each other. This prevents a security breach where an individual sitting on another
computer, does not gain the ownership of another users PODs access privileges.
The other reason for defining the number of associations is to allow a user to have access
to multiple computers in their work environment as previously mentioned.


                                       60 of 176
                            Proxense Proprietary Confidential
The capability of configuring the number of associations for a particular RDC will be
implemented in the Proxense utility application, driver, and RDC incorporated in the PC.

Referring back to the first scenario, a POD shall be capable of associating to multiple PCs
based on the physical limitation of the maximum number of simultaneous connections the
POD can handle, and based on the number of associations the RDC permits.

Note: Under the conditions the POD is associated with more than one PC the POD must relay information
      back to each RDC indicating its timing relative to the other RDC. This information will be very
      important in the event a single POD is associated with more than one RDC since the clock frequency
      error between the RDCs will cause eventual timing drift which will eventually causing timeslot and
      superframe overlap and prevent the POD from communicating with both units on a periodic basis. It
      should also be taken into consideration where 2 PODs are associated with the same RDC and each
      POD is also associated with a different second RDC. To further confuse the matter, each of the
      second RDCs can also have other PODs associated with them that are also associated with even
      different RDCs. Eventually the uncoordinated system starts looking like a mesh network. A system
      of this complexity will require a CRDC to be employed to address the synchronization issues.

In the second scenario, there are many methods that may be employed to control how a
POD associates with a specific RDC in a PC application. Although there are many
methods to employ the system, only 2 are defined here and careful thought and
consideration must go into the actual implementation of configuring the RDC relative to
the collocation of additional RDCs.


5.3.3.1.1 Method 1 -Association to only one RDC

This is one of the simplest methods where a POD is only associated with a single RDC.
Using this method, the POD will attempt to associate to other RDCs, but the other RDCs
will deny association causing the POD to ignore the other RDCs as previously explained
in section 5.3.2.1.

This method also eliminates the cell size issue, where the cell must be constrained to
prevent other RDCs associated with the POD from accessing the POD.

The downside to this method is the fact that the PC user is then locked to a single PC, or
PCs that are geographically separated to where the POD cannot see both simultaneously.


5.3.3.1.2 Method 2 -Association by extreme close proximity

This method is the most viable approach to directing a POD to only communicate to one
RDC in a configuration where multiple PCs exist of which the POD can associate.

In a configuration where several PCs may be placed in close proximity to each other, by
significantly reducing the RF Power level from the RDC and providing this information
along with a request for the POD to reduce its RF power, a close proximity

                                          61of176
                               Proxense Proprietary Confidential
communications channel can be created. The close proximity communications channel
can then operate as if only a single cell network exists.
To further explain, if the RDC is configured to have a reduced RF power output, the
RDCs cell boundary shrinks causing the POD to be within closer proximity of the RDC
to receive a beacon from that RDC. If in turn the RDC indicates in the beacon that it is at
reduced RF power the POD is aware that the RDC is in extremely close proximity. In
addition, if the beacon contains a command to instruct the POD to reduce RF power, the
chance of surrounding RDCs of receiving a response or interference from the POD are
minimized.

When the communications channel is terminated and the POD no longer sees the beacon
from that RDC, the POD will readjust its RF power level to normal levels for a larger cell
coverage area.

The RF power level of the RDC is controllable by the Proxense utility.




                                       62 of 176
                            Proxense Proprietary Confidential
5.3.4 Multi-Cell coordinated Operation (Casino Application)
The following description will define the system architecture and the inter-workings of a
basic system within a casino application.




                                                            Electronic gaming area




                                                                       Central Server
         CRDC Cell Boundary                                        (connected to all RDCs
                                                                       Via hard wire)

                    Figure 32: Basic casino floor layout and cell distribution


As shown in Figure 32, a CRDC and multiple RDCs are distributed throughout the casino
floor. In this example, only a single CRDC cell exists and give ubiquitous coverage of the
entire floor.
On the left side of the figure, multiple RDCs provide overlapped cell coverage and cover
the Casino Floor and Gaming table area all the way to the entrance of the casino. This
group of RDCs are designated as POD location tracking RDCs and allow the casino
operator to know where a player carrying the POD is geographically located on the floor.
This group of RDCs may be mounted in the floor or ceiling creating relatively
symmetrical cells.
Another set of RDC cells exist in the rightmost part of the diagram and are integrated in
the gaming machines within the electronic gaming area. The cell orientation for these
RDCs is more oblong and focused at players that are within close proximity and in front
of the electronic gaming machines. The cells extend outward towards the center of the
isle to detect the presence of a player that may be walking by.

                                         63 of 176
                              Proxense Proprietary Confidential
 Towards the lower right part of the diagram is a registration cell which sits at a
 registration desk where a player will register and acquire a POD the first time the player
 enters the casino.
 The registration cell is significantly small in size to allow only local .communications
 between the RDC and POD without allowing external RF monitoring devices to capture
 and record the interaction between the devices.
 A POD is also shown which is currently out of the range of all RDCs, but still in range of
 the CRDC. The POD is carried by a player to track their position and provide additional
 services of which some will be discussed below.
'Last is a Central Server. The Central Server may contain a player's financial information
 (credit card numbers, gambling limits, and other information related to a player). In
 addition, the Central Server if physically wired to all RDCs located throughout the
 casmo.

Although not shown in Figure 32, within the POD location tracking RDCS are gambling
tables which also have RDCs imbedded within the table itself. A gambling table may
look as shown in Figure 33 below.




        Player 2                                                                                                                                       Player 6


            {.......           ...............                                                                                           .,.........          .....\
  Player 1 \,                                                                                                                          ·'°                              ) Player 7
                                                                                                                                                                    /
                .............................                                     Dealer                                               ..........................
                                                                                     RDC
                                                                                       Cell
                                                          \,
                                                           ......                                                              /
                                                                                                                                   /
                                                                ',.                                                        /
                                                                    ...................................................,
                                                 Figure 33: Gambling Table with RDCs example

As shown, the gambling table has 8 RDCs embedded. The first RDC is the dealer RDC
which has a cell geometry covering the dealers area allowing the dealer to freely move
around in this area.
There are an additional 7 RDCs which are positioned in front of where each player would
sit or stand. Each of these RDC cells are oblong and are directional to where the player
would be positioned relative to the table.
As shown, the RDC cells are minimized to cover only the area where a dealer or player
may be located relative to the table. The actual cells footprint in the final implementation
will vary from what is shown above, but will have the same basic affect. ·

                                                                64 of 176
                                                     Proxense Proprietary Confidential
Utilizing distributed RDCs with directional antennas allows the casino operator to know
the location of both dealers and players, and the amount of time they remained at the
table.

The CRDC, POD location tracking RDCs, and gambling table RDCs, interoperate in the
Proxense system.




                     /                                        --
                                                              -
                                      Central Server                CRDC Beacon
                                  (connected to all RDCs            POD Location Response
      CRDC Cell Boundary              Via hard wire)
                                                                     RDC backchannel to server



                  Figure 34: CRDC Beacon to Central Server Flow (POD tracking)
Figure 34 depicts a graphical representation of the sequence of events that occurs when a
C-Beacon it transmitted in the casino application. As shown, first the CRDC transmit~ the
C-Beacon to all RDCs and PODs within the CRDCs cell radius. All of the RDCs and
PODs setup and synchronize their timing to the beacon. Next, each POD in its
appropriate timeslot transmits a POD Location Response ID. Any RDC that is in the local
vicinity of the PODs response receives the POD Location Response ID and logs specific
information related to the reception. Then each RDC packetizes the information received
from the POD and through a wired back channel relays the information to the Central
Server.

The Central Server can then take the information, perform a location tracking algorithm,
and indicate to the casino operator by either graphical or text format the geographic
location of each player.



                                         65 of 176
                              Proxense Proprietary Confidential
 Representing the flow in a different manner, the basic interactions for a single POD is
 shown in Figure 35 below.

                            RDC1       RDC2                            POD                          Server
  CRDC
         Beacon Broadcast
                            "ii         '\                                 ",
                                                                                POD Detects
                                                                                beacon and
                                              POD Response Broadcast            broadcasts POD
                                                                                location Response
                                  ~          Ii( Send POD ID and
                                                Signal Quality to Server
                                                                                                         Server application
                                                Send POD ID and                                          logs POD ID and
                                                Signal Quality to Server                                 signal quality metrics
                                                                                                         for location tracking.

         Beacon Broadcast
                            )I          )j                                 "I   POD Detects
                                                                                beacon and
                                              POD Response Broadcast            broadcasts POD
                                  ('                                            location Response
                                             Ir,( Send POD ID and
                                                Signal Quality to Server
                                                                                                     ~   Server application
                                                Send POD ID and                                          logs POD ID and
                                                Signal Quality to Server                                 signal quality metrics ·
                                                                                                         for location tracking.



                 Figure 35: CRDC Beacon to Central Server Handshake (POD tracking)

  In addition to providing location tracking information, when the POD outputs a POD
  Location Response ID, certain events can occur from an RDC based device. In the event
  the RDC based device is an electronic game, via the Central Server the electronic game
  can lure the player over by flashing infohnation on the screen related to that specific
  player. In one example, an electronic gaming machine can offer the player a free game,
  luring the player over and ultimately hooking the player on the game. In order to identify
  the player, further steps are taken between the POD and the RDC which will be described
  in a later section.
. In the event the RDC device is a location RDC, the location RDC can perform further
  interrogation of the POD to determine the POD is legitimate. A more detailed explanation
  will follow in another section.




                                                          66of 176
                                       Proxense Proprietary Confidential
5.3.4.1 Overlapping CRDC Cell configuration
Figure 36 illustrates two CRDCs with overlapping cell coverage, but not to the point.
where each CRDC can see the other CRDC. As shown the CRDC cells are non-uniform
in nature due to obstructions blocking the transmit radio path. The CRDC cell overlap
causes a number of RDCs to be in each CRDC cell.

It can be envisioned that other CRDCs can overlap in the same region if the are placed
above and below the RDC micro-cellular structure. In this case, up to 4 channels can be
occupied just for CRDC beacon transmission.




l




                                              Central Server
                   CRDC Cell Boundary     (connected to all RDCs
                                              Via hard wire)




                                  Figure 36: Overlapping CRDC cells

5.3.4.1.1 CRDC Channel selection and assignment
Due to possible interferers in the area of the CRDC cell, the CRDC can be manually
configured by the Central Server, or may auto-configure.


5.3.4.1.1.1   Manual Configuration
In the case the Central Server performs manual configuration, upon initial installation and
power up; the CRDC is configured to remain in a dormant state until the Central Server
interacts wi~h the device and instructs it to perform specific tasks.
The Central Server will first instruct the CRDC to enable the receiver and scan all
channels and report back the findings of each channel.


                                            67 of 176
                                .Proxense Proprietary Confidential
When the CRDC scans each channel it collects signal quality metrics and any 802.15.4
radio transmissions. The operator of the Central Server will analyze all of the signal
quality metric information and any 802.15.4 framing information to determine the best
channel the CRDC should transmit its beacon on.

One determined, the operator at the Central Server commands the CRDC to store the
specific channel that it will transmit on and enable it to begin transmitting.

The operator of the Central Server will then .select the next CRDC and perform the same
operations, until all CRDCs have been configured in the network.


5.3.4.1.1.2 Automatic Configuration
It is recommended that initial auto-configuration of a CRDC occurs when there is only a
single CRDC present. In the auto-configuration mode, the CRDC scans each channel and
collects signal quality .metrics and determines if other 802.15.4 devices (including
another CRDC) is present. The CRDC then selects the quietest channel to begin its
be~con transmission on.

The recommendation is based on the fact that the CRDC may have overlapping coverage
with another CRDC as illustrated in Figure 36, but the CRDC is not aware of the overlap,
causing 2 RDCS to transmit their beacons on the same channel. Eventually due to timing
inaccuracies in the CRDCs, they will overlap and become direct interferers to RDCs and
PODs in the overlapping area.

The exception to the recommendation, is when the system is configured to allow the
CRDC to report back the channel that it occupies (or intends to occupy) to the Central
Server, and the Central Server can then analyze the CRDC channel lineup on all CRDCs
and reassign a channel for any given CRDC.

Once the channel has been assigned and stored in the local non-volatile memory of the
CRDC, upon next power up, the CRDC will scan all channels again and return to their
last assigned channel provided it is not occupied by an interferer.or another CRDC
beacon. In this case, the CRDC need to go through the initialization process again.


5.3.4.1.2 CRDC to CRDC synchronization
Although a well synchronized system leads to higher throughput and can possibly lead to
better battery life, based on a preliminary analysis, it was determined the CRDCs are not
required to be synchronized. If synchronization is being considered, please refer to Annex
B for synchronization .options.

Since each CRDC operates on a separate channel, there is no timing considerations that
needs to be addressed between CRDCs. The main concern is how the POD aligns to
multiple unsynchronized CRDCs.

                                       68 of 176
                            Proxense Proprietary Confidential
From a POD location-tracking standpoint, the POD is only required to lock to a single
CR.DC beacon. The CR.DC beacon will indicate to PODs what other channels a CR.DC
can be located on. The POD does not need to attempt receiving from any other CR.DC
provided the signal quality metrics for the current CR.DC it is monitoring has sufficient
signal quality to receive error free data.              .
In the case the signal quality degrades, the POD will then periodically switch to the other
channel(s) to determine if a better signal quality can be obtained. If a better signal quality
is determined to be on an alternate channel, the POD will immediately switch to the ·
alternate channel, provided it is not in association with an RDC at that instance in time. If
the POD has begun association to an RDC, the POD must attempt to finish the
association before switching to the alternate channel.

Note: Once a POD is in association with a RDC, the POD is no longer required to monitor the CRDC
      beacon, until the association ends between the devices by releasing the link or by the POD leaving
      the RDC cell.



5.3.4.1.3 RDC Configuration and CRDC selection
When an RDC is powered up for the first time, the RDC is not aware of the network it
belongs to or necessarily its configuration within the network. By default, the RDC may
resemble a single cell RDC.                         ·

For this reason, RDCs placed in a CR.DC cell configuration should by default remain in a
dormant state upon its first initial power up in the network. This will allow the operator
of the Central Server to configure any specific information related to the network into the
RDC prior to operation.

When the RDC is powered up the first time, it remains iri the dormant state. The operator
at the Central Server detects the presence of the RDC and will program specific
information into the RDC. Some of this information may include: the site ID, a local
RDC ID, and other parameters related to the protocol._

The site ID is important, since the operator does not want the RDC to become associated
with another operators site and the RDC should only synchronize to that sites ID.
The RDC ID is used between the communications of a POD and the RDC, and there
should only be one RDC in the network containing that RDC ID.
Other parameters may include how the unit operates when associated with a POD and
whether the RDC sends data back to the Central Server when data is ready, or if the
Central Server must poll the RDC for the information.

The Central Server then commands the RDC to enable its receiver and scan all channels
to determine the signal quality of each channel and which CRDCs can be received by the
RDC. The operator of the Central Server can allow the RDC to select which CR.DC
Beacon to lock to, or can command the RDC to automatically select the best channel to
receive a CR.DC on.


                                           69 of 176
                                Proxense Proprietary Confidential
After reviewing the channel list for signal quality, the operator can then command which
channels the RDC can use for alternate channels for RDC to POD communications, or
the operator can command the RDC to automatically select the alternate channels.

The operator will then place the RDC in operation mode, and the RDC will tune to the
selected CRDC Beacon channel and will remain there listening for CRDC Beacons and
any POD that sends a POD location Response ID. While receiving the C-Beacon, the
RDC will configure its timeslot information similar to that described in Table 10. This
will define the superframe structure as well as which timeslots (odd or even) the RDC is
permitted to ·communicate with a POD on, on the beacon channel.

In the background on the alternate Phy, the RDC will continue to scan the alternate
channels updating its list of clear channels. This updated list is used when a RDC
determines it wants to extend its communications with a POD in association mode, and
determine which channel that communications will occur on.

The RDC is now in operational mode performing frame and slot alignment to the CRDC
and listening for a POD location tracking response.                             ·

On a periodic basis, the RDC will send information back to the Central Server indicating
that it is still operational and to the status of the communications channels (CRDC
Beacon and alternate channel).


5.3.4.2 Registration RDC configuration
The registration RDC is only used to initially enable and configure a POD into the
casinos system. The registration RDC has an extremely small cell coverage area, most
likely with a radius in the inches. A POD must be in extreme close proximity if not
placed on the registration RDC housing to communicate with the registration RDC.

The registration RDC is connected to the Central Server and other than the specific
Proxense security feature, the Central server will install and configure its service provider
information of which some can be found in Figure 6 and Figure 7 in section 4.1. The
service provider information will include a service provider ID and secret key as well as
other parameters that the service provider wants to use for access within their Proxense
network. The other parameters can vary in size in the POD and will be defined by the
casino operator themselves.

Some of the information transferred to the POD will be:
  • The Service Provider Site ID
  • The Service Providers assigned POD ID.
  • The Service Providers secret service ID.
  • The Service Providers secret key.
  • And Service Provider specific access information.


                                        70 of 176
                             Proxense Proprietary Confidential
5.3.4.3 POD registration and operation
Now that the system has been installed and properly configured, a rated player walks into
the casino. They are greeted by a host and walked over to the registration desk, where the
player's information, already in the stacking system, is linked to a Proxense PDK® which
is given to the player and is assigned with specific privileges.

The player places the POD in their pocket and begins to walk throughout the casino.
Once the POD leaves the registration cell, the POD enters discovery mode and scans the
channels for a C-Beacon. If the POD doesn't locate the C-Beacon, it continues to scan for
an undetermined period of time until it either goes into battery save mode, or finds a C-
Beacon.

Once the POD finds the C-Beacon, the POD determines if the C-Beacon is a Proxense
network and the Site ID is in its local Service Providers database. If the Site ID is not in
the database, the POD ignores that C-Beacon, and keeps looking for other C-Beacons on
other channels until one is found that is in its local database.
                                    a
Once a valid C-Beacon containing Site ID that is in the PODs local database is found,
the POD first extracts the CRDC channel availability flags and checks the other channels
in the CRDC channel availability list. The POD then determines which CRDC has the
best signal quality metrics.
The POD switches to that channel and begins receiving C-Beacons. The POD extracts the
CRDC and network configuration information as described in Sections 5.2.1.2.1 and
5.3.1.1. This information defines the framing structure and how the POD will operate
within the network.

The POD then applies the C-Beacon parameters to its radio transceiver parameters
configuring the sleep interval and response superframe and timeslot information. Since
the POD has.just received a C-Beacon, the POD is now aware of the current Superframe
count. The POD then configures its timer to wake up just prior to the expected
superframe count that it may communicate on.

Referring to Figure 37, when the sleep timer expires the POD will wake up and monitor
for its specified C-Beacon and verifies the superframe count. It then waits a
predetermined period ohime for its slot to be available, and performs CSMA-CA and if
no other device is attempting to respond, it responds with its POD location tracking
response.
If another device was detected on the channel, the ·POD will then reset its timers, and wait
for the next predefined superframe and timeslot to wake up and attempt again.

When the POD responds with the POD location tracking response, every RDC within
local proximity that can receive the response will log the response message in its database
along with signal quality metrics and timestamp and will send the information back to the
Central Server. The response may be sent by the Central Server polling the RDC, or by
the RDC if it has data to send. This must be configured during initial RDC setup.


                                       71 of 176
                            Proxense Proprietary Confidential
Once the Central Server receives the POD information from one or multiple RDCs, the
Central Server will determine if any further communications with the POD is necessary.
If for example, the operator at the Central Server wants to validate the POD, the operator
can control the Central Server software to perform a validation. The Central Server will
then send a command to a specific RDC to setup communications with a specific POD
and wait for an RDC response.
Since the communications between the RDC and Central Server and the action to be
taken is not instantaneous, the RDC must wait for the next POD location tracking
response and then after performing CSMA-CA immediately instruct the POD to switch to
the alternate channel. If during the CSMA-CA the RDC detected another device on the
channel, the RDC must wait for the next POD location tracking response from that POD
and attempt again.
The POD will switch to the alternate channel and perform CSMA-CA and send a link
request to that specific RDC ID with its own ID included.
                        Central            CRDC                      RDCI                    RDCl
                        Server            CHANI                    CHAN!                    CHAN2
                                                                                                                         POD


                                                       C-Beacon                                   I
                                                                                                  I                            POD Receives C-Beacon


                            ---·
                                                                                POD_Location_Response                          and responds on its next
                                  POD detected with ID and SQ                                                                  predefined timeslot
 Receives POD Info and
 decides to validate POD      Server Requests POD Connection

                                                       C-Beacon
                                                                                                                          POD Receives C-Beacon
                                                  RDC detects                   POD Location Response                     and responds on its next
                                                  response from                                                           predefined timeslot
                                                  POD and indicates          Switch Channel Command
                                                                             With this RDC ID and Chan#                      POD Receives RDC
                                                  to the POD to
                                                                                                                              response and changes
                                                  change channels
                                                  and establish a link                                 POD_Request            channel and transmits
                                                  with this RDC ID.                                    With own ID and       POD ID and RDC ID.
                                                                                                       RDCID
                                                                             RDC detects POD
                                                                             on association
                                                                             channel and grants          POD_Grant
                                                                             access ..                                         POD receives
                                                                                                                               grant and begins


      Validates data and
                                             .
                                       Data Exchange RDC & Central Server
                                              I
                                                                         .
                                                                         I
                                                                                                        Data Exchange
                                                                                                         RDC&POD
                                                                                                      Terminate Link &
                                                                                                                               data exchange with
                                                                                                                               RDC .

      terminates the link                            Terminate Link                                   return to beacon         POD returns to
                                                                                                                               beacon channel
                                                        C-Beacon
                                                                                                                               POD Receives C-Beacon
                                                                                 POD_Location_Response                         and responds on its next
                                                                                                  I                            predefined timeslot ·



                            Figure 37: C-Beacon handoff to RDC to POD communications
The RDC looking for the link request with a specific RDC ID and the POD ID detects the
request and then responds immediately with a link grant.·
The RDC alerts the Central Server of the link and a data exchange occurs of the
information the Central Server is interested in interrogating. After the exchange occurs,
the Central Server commands the RDC to terminate the link. The RDC then terminates
the link and the POD returns back to the C-Beacon channel re-synchronizing to the
                                                       72 of 176
                                            Proxense Proprietary Confidential
channel and monitoring for its timeslot. The POD then continues to send responses back
to all RDCs when its specific superframe count and timeslot are valid.
Note: Although this example indicated a validation of the POD, the Central Server could have altered the
      Service Provider information within the POD.

  If during the switch to the alternate channel for RDC to POD communications, the POD
  determines the channel is occupied, or the POD does not receive a link grant back from
  the RDC, the POD will perform 2 more attempts. If after all 3 attempts the POD does not
, receive a response, the POD will return to the C-Beacon channel, realign to the beacon,
  and then begin sending its POD location tracking ID.

If the RDC was unable to receive the link request from the POD on the alternate channel,
for a predefined period of time, the RDC will flag the error and continue listening on the
channel.

If the same RDC is again instructed to establish communications with the same POD, the
RDC may choose to use a different alternate channel and redirect the POD to,the new
alternate channel for communications.

Figure 38 below illustrates the POD wakeup and response flow in a CRDC coordinated
system. It is assumed that the POD has acquired system synchronization and has gone
into the sleep mode after settings its timers to wake up on the next predefined superframe.
The POD remains in sleep mode until the wakeup timer expires and wakes up the POD.
The POD then enables and tunes its receiver to the C-Beacon channel and listens for the
beacon for a predefined period of time. If no beacon is detected, the POD looks for the
other CRDC channel available flags and reassesses signal quality and Beacons on the
alternate CRDC channels.

   After the POD access the other CRDC channels if no channel is found, the POD goes
    back into rediscovery mode scanning all channels looking for a C-Beacon. If no C-
                 Beacon is found, the POD then starts its deep sleep mode.

In the event other CRDC channels are present, the POD assesses the signal quality of
each channel and selects the best channel. The POD then selects that channel and tunes to
it listens for the CRDC beacon.

When the POD receives the beacon, it checks all of the parameters associated with it
including the superframe count. If the POD determines the superframe count it not the
correct one for it to wake up and respond on, it sets its internal sleep timer to wake up just
before the next expected superframe it should respond to and returns to sleep mode.

If the POD determines that the beacon is on the PODs expected superframe count, the
POD then stays awake but stops listening until just before its expected timeslot. The POD
then performs CSMA-CA to determine if the channel is busy. If the POD determines the
channel is busy, the POD will again set its internal sleep timer for the next expected
superframe and return to the sleep mode.

                                           73 of 176
                                Proxense Proprietary Confidential
                No More
                 CRDC             Enter discovery mode



                                        No




                                                   NoRDC
                                                  response
                                                                                POD changes to
                                                                               alternate channel
                                                                   RDC change channel
                                                                        response



                          Figure 38: POD wakeup and response state flow
If the POD finds the channel to be available, the POD then transmits its POD location
tracking response and waits for one additional timeslot for a response from an RDC.

If the POD receives a response from an RDC, it then performs the command sent by the
RDC (in most cases to switch to the alternate communications channel).

If the POD does not receive a response from an RDC, the pod again sets its internal sleep
timer to wake up just before the next expected superframe it should respond to and
returns to sleep mode.

5.3.4.4 Electronic Game with integrated RDC configuration
As briefly mentioned in section 5.3.4, the RDC is located within the electronic games on
the electronic gaming floor.

Each electronic game will have integrated a dual phy RDC. The RDC is used for POD
location tracking and POD association.
There are two basic approaches in integrating an RDC into an electronic game. The basic
approaches are described below.                        ·
                                         74 of 176
                              Proxense Proprietary Confidential
5.3.4.4.1 Integrated RDC with no internal game interconnect
Figure 39 illustrates an electronic game with an integrated RDC. The integration of the
RDC is from a physical perspective only and no electric connections exist between the
RDC and electronic game.


                                                         Electronic Game Housing

                                                             Basic RDC with Dual PHY



      To/From
                             ,...................
                            ! Service !
                                                           Service and Application
                                                              Layer Controller

                                                         Service
                                                                        System
                                                                                        -
                                                                                            MAC
                                                                                                  ._.         Wireless RF
                                                                                                              MAC and PHY
                                                                                                                 device
                                                                                                                            LJ7
   Central .Server           : Provider ~             . Provider·      Parameters
    Via Wireline
                          · ! Translator i ·
                                  Interface !
                                                        Interface
                                                                            &               MAC   .....
                            ·! .................. ·                   Configuration

                                                       Associated
                                                          FOB
                                                       Parameter
                                                                       I   Ciypto
                                                                           Engine      Secure
                                                                                        Key
                                                                                                          4
                                                                                                              Wireless RF
                                                                                                              MAC and PHY
                                                                                                                 device
                                                                                                                            LJ7
 From AC Outlet           .     Power
                                                        Storage                        Storage

                                Supply
                                                        Proximity                   Volatile
                                                        Tracking                    Service
                                                          FOB                       Provider
                                                           List                     Storage




                                                               Electronic Game
     To/From                      Service                                                                           User
   Central Server    -   .                                                                                         Display
                                 Provider
    Via Wireline                 Interface                                                                        Interface
                                                  I+-+
                                                                    Microcontroller
                                                                                                  --+
                                                                          &
                                                                     Application
                                                                      Software                    ,.__
                                  Power                                                                             User
 From AC Outlet                                                                                                     Input
                                  Supply
                                                                                                                  Interface




            Figure 39: Electronic Game with integrated RDC (no internal connections)
In this configuration, both the RDC and electronic game reside within the same game
enclosure and they coexist as two devices. They are not connected in any way other than
physical mounting.
The purpose of placing them in the same enclosure is to allow the RDC to perform
proximity detection for any player carrying a POD that may be positioned near the front
of the machine.

In this configuration each device (RDC and electronic game) have separate connections
to the Central Server or an external combining device can be used to connect both
devices to a single wired connection back to the Central Server.

                                          75 of 176
                               Proxense Proprietary Confidential
The electronic game will operate normally with the exception of any commands sent by
the Central controller. The RDC will provide both proximity detection and association
with PODs.

                         Central                  Electronic
                         Server                     Game                   RDC                          POD                              Player
                                                         I                            POD response
                                    RDC Detected POD ID & sa                                                     POD Detects
          Central Server                                                                                         C-Beacon (not shown)
Detects POD ID and looks                                                                                         and responds
                                 Send command to
           up user name
                                 ask player to play

                                                                   Visible and/or audio display with users first name
                                                                                                         .   '                                Player sees the
                                                                                                             '                                game and walks up
                                                                           Player presses a button on the game
                               Send status that player                                                                                        and presses a button
                               has responded via
           Central Server      game interlace
  Detects Users response
 and request a connection
              to the POD.        Command RDC to make POD connection
                                                                                                                 POD Detects
                                                                                      POD response               C-Beacon (not shown)
                                                                                                                 and responds

                                                                                Switch Channel Command           POD Detects switch
                                                                                                                 channel and goes to
                                                                                    POD Link Request             alternate channel and
                                                               RDC detects
                                                                                                                 requests a link
                                                                request and
                                                                 Grants Link         POD Link Grant
                                                                                                                 POD Detects Grant
                                                                                                                 and begins periodic
                                                                                     Data Exchange               data exchange via
           · Central Server           RDC reports Link connected                                                 association
  Detects association with
        POD occurred and.     Send command to display
  instructs player to press   'press POD button now"                    Visible display 'Press POD button now"                                Player sees the
         their POD button.                                                                                                                    message and
                                                                                  POD button                     POD button deoressed         presses their POD
                                        POD button depressed status               depressed status                                            button
   Central Server detects
     player pressed POD
   button and enables the
                                Enable game for play
            game for play
                                                         I


                     Figure 40: Electronic Game Player tracking and game enable handshake
To reduce complexity of the diagram, the CRDC is not shown.

As shown in Figure 40, the basic handshake that could take place from the time a player
carrying a POD is detected, to the time the game is enabled for that player is shown.

The handshake starts by the POD detecting a C-Beacon. Each time the C-Beacon is
detected on the expected superframe and timeslot, the POD sends out a POD location
tracking response.

The RDC within the game detects the response and sends the POD information back to
the Central Server. The Central Server realizes the user is close to the game, and sends a
command back to the game instructing it to display a message for the player "Welcome
Joe, if you'd like to play a free game press the start button".

Joe sees the message and sits down at the game and presses the button. In tum, the game
sends a message back to the Central Server indicating that the button has been pressed.



                                                                       76 of 176
                                                 Proxense Proprietary Confidential
The Central Server then requests the RDC to make a connection with Joes POD. Upon
the next C-Beacon, Joes POD responds and the RDC receives the response. The RDC
then immediately transmits back to Joes POD to change to another channel for
association.

Joes POD switches to the alternate channel and sends out a POD link request with the
POD ID and the RDC ID. The RDC detects the request and sends back a POD link grant.

The POD and the RDC then exchange some security information to establish a secure
link for validation of the POD. The RDC may also lower its RF power and request the
POD to lower its RF power to guarantee close proximity. Periodically data exchange
continues between the RDC and POD.

After the secure link was established, the RDC reports back to the Central Server that the
link is established between the RDC and POD. The Central Server then sends a command
to the game to display "Press your POD button for your free game" of which the game
displays.

The user sees the message on the screen and presses their button causing the POD to
transmit the button press over the secure link to the RDC. The RDC in turn sends the
information back to the Central Server.

When the Central Server receives the message that the POD button was depressed, the
Central Server enables the game and the player begins playing. ·

The handshake continues in Figure 41 below. After the game was enabled for Joe to play,
the Central server sends a command to the RDC to start polling the POD.
The RDC then periodically polls the POD and optionally returns the response of each poll
to the Central Server (shown in green). Whether the response is optional or mandatory is
based on the operators' preferences and the command sent to the RDC.

Joe continues to play the game for a while and then finishes and decides to leave. When
Joe leaves the near proximity of the game, the communications link is broken. The RDC
attempts to poll the POD but receives no response. The RDC continues 2 more times with
no response. The RDC then reports back to the Central Server that the link was lost and
the POD is out of range.

The Central Server immediately returns the game to an idle state so another player can
play and requests the game to send it the statistics for Joe. The Central Controller then
logs the statistics.




                                       77 of 176
                            Proxense Proprietary Confidential
                          Central                    Electronic
                          Server                       Game                  RDC                           POD                          Player

    Central Server enables
         the game for play
                               Enable game for play                                I
                                                                                   Player interacts with game
                                                                                                                I                           Player plays the
                                                                                                                                            game
  and enables POD polling
                                             Enable POD Polling
                                                                                           POD Poll

                                                              RDC Periodically                                      POD Detects
                                                                polls POD and                                       Poll and responds
                                                              checks response            POD response
                                         RDC reports Link connected
                                                                                           POD Poll
                                                              RDC Periodically

                                                         I
                                                                                                                    POD Detects
                                                                polls POD and                                       Poll and responds
                                                              checks response            POD response
                                         RDC reports Link connected
                                                                                                                                            Player walks away
                                                                                           POD Poll                                         from game.
                                                               RDC Periodically
                                                               polls POD but no            POD Poll
                                                                 response, so it
                                                           retries 2 more times            POD Poll

                                       RDC reports POD out of range

            Central Server
 Detects POD is no. longer
      in range and returns
                                    Return to Idle
 game to its idle condition                                Game returns to
                                                           normal idle screen
                                    Req~est game
                                      statistics
           Central Server                                  Statistics for player
    Requests statistics for                                packetlzed and sent
 player and stores them in      Retum Statistics           back to Central
            local database                                 Server




                                Figure 41: Electronic Game Player association handshake


As described above the Central Server is the median between the RDC and the game to
enable the game and.tie the POD to that game. If the connection was lost to the central
server by either device, there is a possibility that the game may stay enabled.




                                                                78 of 176
                                                     Proxense Proprietary Confidential
5.3.4.4.2 Integrated RDC witlt internal game interconnect
Figure 42 illustrates an electronic game with an integrated RDC that the 2 devices are
electrically connected. All power and communications for the RDC goes through the
electronic game.

                                                           Electronic Game Housing

                                                                 Basic RDC with Dual PHY



                              1···················
                              i Service i
                                                                Service and Application
                                                                   Layer Controller

                                                                           System
                                                                                           ~




                                                                                             MAC    14---t
                                                                                                                   Wireless RF
                                                                                                                   MAC and PHY    LJ
                      ,..... i: Provider !..-.
                                   Translator :
                                                          Service
                                                          Provider
                                                          Interface
                                                                          Parameters
                                                                               &             MAC    I+-
                                                                                                                      device


                              !
                                  .. ..   ........·i
                              :.., Interface                             Configuration

                                                                                                                                  LJ
                                    , ,,,
                                                         Associated                                                 Wireless RF
                                                            FOB          I   Crypto
                                                                             Engine       Secure
                                                                                           Key
                                                                                                          ......   MAC and PHY
                                                                                                                       device
                        ,..       Power
                                                         Parameter
                                                          Storage                         Storage

                                  Supply
                                                          Proximity                   Volatile
                                                          Tracking                    Service
                                                            FOB                       Provider
                                                             List                     Storage




                      -~      RDC Interface                            Electronic Game
                                                                                                                         User
     To/From                       Service                                                                              Display
   Central Server                  Provider                      '                                                     Interface
    Via Wireline                   Interface           +--fl,                                       I--+
                                                                      Microcontroller
                                                                            &
                                                                       Application
                        ...                                             Software                    I+--
                                                                                                                         User
 From AC Outlet          .           Power
                                                                                                                         Input
                                     Supply
                                                                                                                       Interface




             Figure 42: Electronic Game with integrated RDC (internally connected)


In this· configuration, both the RDC and electronic game reside within the same game
enclosure and they jointly coexist. If information must flow to and from the Central
Server from the RDC, the communications must pass through the electronic game
controller.

The purpose of placing them in the same enclosure is the same as in the previous
description. This allows the RDC to perform proximity detection for any player carrying
a POD that may be positioned near the front of the machine.

                                             79 of 176
                                  Proxense Proprietary Confidential
The primary difference in this configuration versus the previous configuration is the
electronic game can offload the Central Server and perform more local verification of the
communications link between the POD and the RDC.

To illustrate the difference in interaction between for this configuration, refer to the
handshake diagram shown in Figure 43.

                       Central                 Electronic
                       Server                    Game                      RDC                          POD                           Player
                                 RDC Detected               RDC Detected              POD response
                                 POD ID&SQ                  PODID&SQ                                          POD Detects
          Central Server                                                                                      C-Beacon (not shown)
Detects POD ID and looks   Send PODs information                                                              and responds
           up user name    to Game
                           With free game indicator
                                                                  Visible and/or audio display with users first name
                                                                                                                                          Player sees the .
                                Game alerts user via
                                                                                                                                          game and walks up
                                 visible or audio and                        Player presses a button on the game
                                                                                                                                          and presses a button
                            detects player response.


                                                         Command RDC to
                                                                               I
                                                        make POD connection
                           Game alerts RDC to start                                                           POD Detects
                                  POD connection.                                                             C-Beacon (not shown)
                                                                                      POD response
                                                                                                              and responds

                                                                                 Switch Channel Command       POD Detects switch
                                                                                                              channel and goes to
                                                                                     POD Link Request         alternate channel and
                                                              RDC detects
                                                                                                              requests a link
                                                               request and
                                                               Grants Link           POD Link Grant
                                                                                                              POD Detects Grant
                                                                                                              and begins periodic
                                                          RDC reports Link           Data Exchange            data exchange via
                                     Game Detects           connected                                         association
                              association with POD
                             occurred and instructs
                               player to press their                   Visible display "Press POD button now"                              Player sees the
                                       POD button.                                                                                         message and
                                                            POD button             POD button                 POD button depressed         presses their POD
                                                          depressed status         depressed status                                        button
                                Game detects POD
                             press and enables the
                                            game



            Figure 43: Electronic Game Player tracking and game enable handshake via game
To reduce complexity of the diagram, the CRDC is not shown.

The basic handshake that could take place from the time a player carrying a POD is
detected, to the time the game is enabled for that player is shown.

The handshake starts by the POD detecting a C-Beacon. Each time the C-Beacon is.
detected on the expected superframe and timeslot, the POD sends out a POD location
tracking response.

The RDC within the game detects the response and sends the POD information back to
the Central Server via the game controller. The Central Server realizes the user is close to
the game, and sends a command back to the game controller instructing the game to give
the user a free game along with the users' information. The game then displays a message
for the player "Welcome Joe, if you'd like to play a free game press the start button".



                                                         80 of 176
                                              Proxense Proprietary Confidential
Joe sees the message and sits down at the game and presses the button. In turn, the game
controller detects the button press and requests the RDC to make a connection with Joes
POD. Upon the next C-Beacon, Joes POD responds and the RDC receives the response.
The RDC then immediately transmits back to Joes POD to change to another channel for
association.                                    ·

Joes POD switches to the alternate channel and sends out a POD link request with the
POD ID and the RDC ID. The RDC detects the request and sends back a POD link grant.

The POD and the RDC then exchange some security information to establish a secure
link for validation of the POD. The RDC may also lower its RF power and request the
POD to lower its RF power to guarantee close proximity. Periodically data exchange
continues between the RDC and POD.

After the secure link was established, the RDC reports back to the game controller that
the link is established between the RDC and POD. The game then displays "Press your
POD button for your free game" ..

The user sees the message on the screen and presses their button causing the POD to
transmit the button press over the secure link to the RDC. The RDC in tum sends the
information back to the game controller.

The game controller then enables the game and the player begins playing.

The handshake continues in Figure 44 below. After the game was enabled for Joe to play,
the game controller sends a command to the RDC to start polling the POD.
The RDC then periodically polls the POD and optionally returns the response ofeach poll
to the game controller (shown in green). Whether the response is optional or mandatory is
based on the operators' preferences and the command sent to the RDC.

Joe continue1:, to play the game for a while and then finishes and decides to leave. When
Joe leaves the near proximity of the game, the communications link is broken. The RDC
attempts to poll the POD but receives no response. The RDC continues 2 more times with
no response. The RDC then reports back to the game controller that the link was lost and
the POD is out of range .

.The game controller immediately returns the game to an idle state so another player can
 play and indicates back to the Central Server that the POD is out of range. The Central
 Server then requests the game to send it the statistics for Joe where it logs Joe's statistics.

As described above the game controller becomes more involved in the RDC and POD
association and removes the overhead from the Central Server. The game controller can
also react faster to the user walking out of range and does not require any response from
the Central Server to maintain the link.



                                         81 of 176
                              Proxense Proprietary Confidential
The issue with a broken link between the Central Server, game controller, and RDC are
now resolved, but under the conditions of a power failure the operator may lose any
information related to the game play if the game or its memory does not have battery
backup.

                          Central                    Electronic
                          Server                      Game                   RDC                           POD                              Player


                                Enable Game for Play
                                                                                   I
                                                                                   Player interacts with game
                                                                                                                    I                           Player plays the
                                                                                                                                                game

                                                            Enable POD Polling

                                                                                           POD Poll
                                                                                                                        POD Detects
                                                                                                                        Poll and responds
                                                            RDC reports Link             POD response
                                                              connected
                                                                                           POD Poll
                                                                                                                        POD Detects
                                                                                                                        Poll and responds
                                                            RDC reports Link             POD response
                                                              connected
                                                                                                                                                Player walks away
                                                                                            POD Poll            .
                                                                                                                                                from game .
                                                               RDC Periodically
                                                               polls PPD but no             POD Poll
                                                                 response, so it
                                                           retries 2 more times             POD Poll
                                       Game returns to
                                    nonmal idle screen
                                                             RDC reports POD
                                 And sends player out
                                                               out of range
                                    of range to Central
                                                 Server
                                Player out of range
            Central Server
  Detects the player out of
      range and requests
                  statistics        Request game
                                      statistics
                                                           Statistics for player
                                                           packetized and sent
            Central Server       Return Statistics         back to Central
   Stores statistics in local                              Server
   database for that player




                            Figure 44: Electronic Game Player association handshake via game


 It should also be noted that the game controller software will need modification to
.provide the interaction with the RDC and to allow passing of data between the RDC and
 the Central Controller.




                                                                82 of 176
                                                     Proxense Proprietary Confidential
6 RDC Wired Protocol
Up until this point, the primary focus has been the wireless protocol with brief mentions
of the backend wired protocol that connects to a service provider or other equipment such
as a personal computer.




                                                Service and Applicati.;:,:on.:.__---1
                                                   Layer Controller                             Wireless RF
                                                                            MAC     i.,__.a,1
                                                                                                MAC and PHY
                                                        System                                     device
                                                       Parameters
                                                            &
                                                      Configuration         MAC


                                                         Crypto         Secure                  Wireless RF
                                                         Engine          Key                    MAC and PHY
                                                                        Storage                    device
                                   Parameter
                                    Stora e

                                    Proximity                      Volatile
                                    Tracking                       Service                         Power
                                      FOB                          Provider                      Management
                                      List                         Storage
                                                                                                Basic RDC with Dual PHY


           Figure 45: Basic RDC block diagram with wired connection side highlighted


In the diagram shown in Figure 45, 2 specific blocks are highlighted. The light green
block is part of the Proxense proprietary design and provides the wired interface to the
Proxense chipset.

The light blue block is not part of the Proxense proprietary chipset but is inserted in this
diagram to allow for easy system translation of the Proxense proprietary chipset protocol
to the native system protocol. This block also allows for various physical interfaces based
on other chipset users requirements.


6. 1 Proxense chipset interface
The Proxense chipset interface is broken down into three parts. The first part is the
physical layer that defines the electro".'mechanical interface, the second is the transport
layer that defines raw formatting of data transmitted, and the third part is the Service
Layer that defines how data is handled.




                                        83 of 176
                             Proxense Proprietary Confidential
6.1.1 Proxense chipset physical layer
As of this tirp.e, the physical layer for the wired protocol has not been finalized. There are
several options that are under consideration, and this section will discuss each of these
options.

For reference purposes in this section, the external controller that will connect to the
Proxense chipset will be referred to as the master, and the Proxense chipset will be
referred to as the slave.


6.1.1.1 Synchronous Serial Peripheral Interface (slave)

The Synchronous Serial Peripheral Interface (SPI), is a 4 wire synchronous interface
which allows for high speed foll duplex communications with low pin count. Since the
interface is synchronous, the clock is sent with the data that does not require a master or
slave to synchronize to the data stream.

The SPI interface only defines the physical interface and does not have a transport
protocol.

Figure 46· illustrates the SPI interconnect. The primary SPI interface consists of four
wires of which four signals are for communications and two signals for control/status.

                              MASTER                SLAVE


                                           ss         r



                                          SCLK

                                          MOSI
                                                      ~

                                          MISO
                                  :~
                                         --
                                          RESET
                                                      ~


                                  ,~       IRQ




                 Figure 46: Synchronous Serial Peripheral Interface Connections


The signals shown in the diagram are defined as foll~ws:

    •   /SS - Slave Select (low true)- this signal is the enable signal for the slave device
        when driven to a logic low level. When driven to a logic high level, the slave
        device is not selected. This signal is used to select the device to communicate
        wit~ and must stay low during the data transfer period.

                                        84 of 176
                             Proxense Proprietary Confidential
    •   SCLK - Serial Clock - This signal is the source clock that the serial data will
        align·to. In most microcontrollers the phase and polarity of the signal is
        programmable relative to the data output and capture. A normal configuration
        would be to clock data out on the rising edge, and capture data on the falling edge.
    •   MOSI Master Out Slave In - This is the serial data line that transmits data from
        the master and receives data at the slave.
    •   MISO - Master In Slave Out - This is the serial data line that transmits data from
        the slave and received data at the master.
    •   /RESET - Reset (low True) - This signal is driven by the master and received at
        the slave. When driven to a logic low level, the slave device is held in a reset
        state. When driven to a logic high level, the slave device is operational.
    •   /IRQ - Interrupt Request (low true) This signal is driven from the slave device
        and received at the master device. Another name for this signal might be
        "attention", since the slave device uses this line to gain the attention of the master
        that it is requesting to be serviced.

Figure 47 shows a basic one-byte transfer using the SPI interface: As shown, the slave
select line will be driven low by the master to enable the slave device to receive the clock
and any data. On each rising edge of the clock (also driven by the master), the data is
driven out of each device onto the serial bus, and on each falling edge of the clock the
receiving device captures data. Data is always sent msb first.

When the transfer is complete, the slave select line is returned to a logic high level where
the slave device is deselected and will not respond to any transitions on the clock line
until the next time the slave select is driven low. Each device will maintain the same
value on the serial data output pin after the last rising edge clock until the first clock of
the next transmission, or if either device has tri-stating capabilities, it will place the lines
in high impedance when the slave select returns to a logic high state.



                   SCLK


                   MOSI          msb                                            lsb


                   MISO          msb                                            lsb


                 Figure 47: Synchronous Peripheral Interface Waveform diagram


· To perform multiple byte transfers, the slave select line must remain low and the master
  must continue to clock the SCLK line. In most SPI controllers, any time data is present in
  the transmit FIFO a byte is serial transmitted on the SPI bus with 8 clocks being
  generated for that byte.
  If there is no data to transmit from the master but data is to be received from the slave,
  the software must still place a dummy byte into the transmit FIFO to generate the clocks
  to receive a byte from the slave.

                                           85 of 176
                              Proxense Proprietary Confidential
There are 3 distinct advantages to this approach. First, there is no tolerance requirement
between the master and slaves reference clocks since a clock is provided with the serial
bit stream. Second, any data rate can be achieved to the maximum the master can
generate and the slave can receive. And third, multiple slave devices can be attached to a
master provided the slave devices tristate the MISO output.

qne distinct disadvantage is the master must be involved in any transfers from the slave.



6.1.1.2 Inter-IC (I2C) Bus (slave)

The I2C bus is a 2 wire synchronous interface that allows for moderate speed half duplex
communications with low pin count. Since the interface is synchronous, the clock is sent
with the data that does not require a master or slave to synchronize to the data stream.

The I2C bus defines both a physical interface and transport protocol.

Figure 48 illustrates the I2C interconnect. The primary I2C interface consists of two
wires of which two signals are for communications and two signals for control/status.

                                   MASTER                 SLAVE




                                               SCL



                                              SDA
                                                     vr
                                             - -
                                             RESET

                                               IRQ




                             Figure 48: I2C interface connections
The signals shown in the diagram are defined as follows:

   •   SCL - Serial Clock - This signal is generated by the master and is used to clock
       serial data from either device. The clock signal provides 2 basic functions. First
       when set to a logic high level, the SDA line determines start and stop timing, and
       second it clocks the serial data. Data is clocked out of either device on the falling
       edge and clocked into the receiving device on the rising edge.
   •   SDA - Serial Data - This signal is a half duplex serial data line. This signal is
       open drain where either device may sink to drive the line to a logic low. The
       pullup resistor is the source for a logic 1 condition.

                                       86 of 176
                            Proxense Proprietary Confidential
       The SDA line also provides the framing for the transmission of data. See the
       following waveform diagrams.
   •   /RESET - Reset (low True) - This signal is driven by the master and received at
       the slave. When driven to a logic low level, the slave device is held in a reset
       state. When driven to a logic high level, the slave device is operational.
   •   /IRQ - Interrupt Request (low true) - This signal is driven from the slave device
       and received at the master device. Another name for this signal might be
       "attention", since the slave device uses this line to gain the attention of the master
       that it is requesting to be serviced.

The I2C interface signaling is too complex to illustrate all of the possibilities in this
document. The reader should acquire a copy of "The I2C Bus Specification", Version
2.1, and dated January 2000 from:

       http://www.semiconductors.philips.com/acrobat_download/literature/9398/3934001 l .pdf

To summarize, the I2C is a half duplex serial protocol with start and stop signaling. It
also contains a device address, read/write flag, and acknowledgement field for every 8
bits transferred. The interface requires one device to be the master and driver the SCL
(clock) line.
If the slave has information to send the master, the slave must assert the /IRQ line to get
the masters attention. The master must then make the transfer.

Typical clock rates found in most products that support this protocol is 100kbps and
400kbps, but the I2C specification specifies the rate can be as high as 3.4Mbps.

There are 2 distinct advantages to this approach. First, there is no tolerance requirement
between the master and slaves reference clocks since a clock is provided with the serial
bit stream, and second, there is a minimum number of pins required ..

One distinct disadvantage is the master must be involved in any transfers from the slave.




6.1.1.3 Universal Asynchronous Receiver Transmitter

The Universal Asynchronous Receiver Transmitter (UART) is a 2 wire full duplex
asynchronous interface that allows for low to moderate speed communications with low
pin count. This interface has many references such as the "Comm" or "RS232" port on a
PC. The UART interface described here follows the data format of these other references
but does not include the level translator, keeping the interface a+ 3VDC logic levels.
Although there is many protocols that exist that can be layered on top of the UART
communications, the UART itself is simple and strait forward to understand.



                                         87 of 176
                              Proxense Proprietary Confidential
The UART interface only defines the physical interface and does not have a transport
protocol.

Figure 49 illustrates the UART interconnect. The primary UART interface consists of
four wires of which two signals are for communications and two signals for
control/status.

                                 MASTER               SLAVE



                                 TX           TX        -   RX



                                 RX           RX            TX

                                            --
                                            RESET
                                              IRQ
                                      ,.




                            Figure 49: UART interface connections


The signals shown in the diagram are defined as follows:

   •   TX - Transmit Data ..:.. This signal is an asynchronous serial data line that carries a
       transmit serial data stream from the master to the slave. This signal is defined as
       transmit since all references are made to the master side.
   • RX - Receive Data - This signal is an asynchronous serial data line that carries a
       transmit serial data stream from the slave to the master. This signal is defined as
       receive since all references are made to the master side.
   • /RESET Reset (low True) -:- This signal is driven by the master and received at
       the slave. When driven to a logic low level, the slave device is held in a reset
       state. When driven to a logic high level, the slave device is operational.
   • /IRQ - Interrupt Request (low true) - This signal is driven from the slave device
     · and received at the master device. Another name for this signal might be
       "attention", since the slave device uses this line to gain the attention of the master
       that it is requesting to be serviced. This signal may only be used to wake up the
       master device if the master is in sleep mode.

Figure 50 shows a basic one-byte transfer using the UART interface. Since the
communications interface is asynchronous no clock is needed, only a single serial data
line in. each direction. The diagram· shown can be generated at either end when either
device has data to transmit.



                                       88 of 176
                            Proxense Proprietary Confidential
                                     1 start bit, 8 data bits, 1 stop bit
                                              (1 byte transfer)

                        Figure 50: UART Interface waveform diagram
The diagram is in reference to the output of the UART in digital logic format.
Each UART when idle maintains a logic high level on their transmit output. When a byte
is to be transmitted, a one bit time logic low is asserted indicating a start condition. The
next 8 bit times indicate the data byte being transmitted with the lsb being transmitted
first. A stop condition then follows for one bit time for this example. Stop conditions can
be extended to multiple positions if what is known as character spacing is required.

After the stop bit the next subsequent byte can be transmitted in the same sequence.

Since each device can transmit data at will, there is no physical master intervention
required to retrieve data from the slave.

There are 3 distinct advantages to this approach. First, the master does not need to be
physically involved in a slave transmission. Second, various data rates can be achieved to
the maximum the master and slave can generate and receive.

One distinct disadvantage is both devices must have a bit rate tolerance within 2.5% (or
25000 PPM). Most microcontroller devices today are capable of achieving this tolerance.




                                       89 of 176
                            Proxense Proprietary Confidential
The following sections in yellow should be ignored. A different model will be used
including a pseudo-HDLC protocol.

6.1.2 Proxense Chipset Communications Model - RDC configuration
The Proxense chipset communications model is a layered model. The model includes a
physical layer that was previously described above, a transport layer that adds and ·
removes framing information to/from the physical transport, an a service layer that
interfaces to the applications layer and segments and recombines messages sent to and
received from the transport layer.

              Application Layer

                            Function x() ·     Function y()             Function z()




                             SL Data Segment




                                                Control
              L-·-·-·-----            -----·!---------+------'




                                               To physical connection

          Figure 51: Proxense Communication flow from Application to Physical Layer
Referring to Figure 51, four primary sections are shown. The application layer is either
the system application sitting on their server (or other chipset user's computing device) or
the application that sits in the RDC for high-level control of the Proxense application.
The application layer executes function calls to the service layer.

When a function call occurs, the service layer processes the function call. The service
layer interprets the function and if data is pr~sent, segments the data into manageable size
messages.

Each segmented message becomes a Proxense Data Message (PDM) at the service layer
that is then sent to the Transport Layer. Along with the message, the function call may

                                             90 of 176
                                  Proxense Proprietary Confidential
require specific control information to be sent, which the service layer may man1pulate
and pass on to the transport layer.

The transport layer then takes the PDM and attaches a Synchronization Header, a control
information, and a byte count indicating the number of bytes that are in the PDM creating
a Proxense Data Packet.

The transport layer then delivers the PDP to the physical layer where the data is
transmitted over the physical connection.                               ,

As shown in Figure 52, on the receiving end the opposite scenario takes place. The
receiving device extracts the data at the physical layer and serially passes the data to the
transport layer. The transport layer detects the synchronization pattern and gains PDP
synchronization.
                                                             From physical connection



                                  I   Sync P~ttern       j__c_on~tr_o1_~_By_te_,c_o_un_t~--P~DM_~
                Phylillcal LayJ!r ,------,--t·--",._,__,_..____,___,_1"___ ,____",___"__,__",1-·-"""--"'"'""·---"-i---------"-'"""·--·
                --,-------1------
                                      Sync Pattern              Control

                Transport Layer


                                                                Control




                                                                   Re-assembled Application Message




                                        Interpret

                Service Layer

                                                                                                                                     I


                                      Function x()            Function y()       !             I    Function z()      !              I
                Application Layer,________,_ _ _ _, ______,_____""_________                                                  _J
          Figure 52: Proxense Communication flow from Physical Layer to Application
Once PDP synchronization has been gained, the control value is retrieved to determine
the type of Proxense Data Packet is being received and if any special routing of the data
should be considered.
Next the byte count is received which indicates the size of the PDM in the packet. The
transport layer then accumulates the specific number of bytes defined by the byte count.
Once the transport layer has received the entire PDM contents, the transport layer passes
the control information with the PDM contents to the service layer.
                                         91 of 176
                            Proxense Proprietary Confidential
The service layer extracts service layer control and byte count information that allows it
to determine the message type and application size and reassembles the segments of the
message into a complete application message. The application message is then delivered
to the application along with any specific control information. The message may arrive at
the application layer via an interrupt routine or a function call from the application layer
itself.

The transport and service layer protocol structures will now be described in the following
sections.

6.1.2.1 Transport Layer Protocol Overview
The Proxense chipset transport layer defines the protocol structure and format of how an
external device (referred to in this section as a master) will communicate to the Proxense
chipset (referred to as the slave). The transport layer protocol will reside in both the
Proxense chipset and system owner's controller.

The protocol specified here is intended for use at the RDC fixed end equipment.

The Proxense Transport Layer protocol structure shall be as defined in this section.

The protocol structure is based on a wired serial communications link. It is expected that
the device the Proxense chipset is connected to be in close proximity of the Proxense chip
set, so no error detection or correction will be built into the transport layer protocol.

In :addition, no source and destination addressing is built into the protocol since the
connection shall be point to point.

As shown in Figure 53, the protocol structure at the highest level contains a Proxense
Packet Data (PDP).




                              Proxense Data Packet

                         48                variable

                      Header



                         32                                    8 x Byte Count

                    Sync Pattern                          Proxense Data Message

                    Figure 53: Proxense Transport Layer protocol structure
The PDP is a self-contained packet provides the necessary framing information for the
receiving unit to detect the presence of a packet, the type of packet, the length and
contents of the packet.

                                              92 of 176
                                   Proxense Proprietary Confidential
The PDP is broken down into 2 fields, the Header, and the Proxense Data Message
(PDM). The header provides specific information for the receiver to synchronize to and
determine the physical size of the packet without having to understand the contents of the
PDM. The PDP only provides the means for transporting the message from one device to
another device.

The PDM provides the means to carry the higher layer messages between devices. The .
content of the PDM has no meaning to the transport layer.
The header is further broken down into 3 sub-fields. The 3 sub-fields are defined as
follows:
    • Sync Pattern - The Sync Pattern is a 32 bit (4 byte) unique pattern that allows the
                    · receiving device to detect the beginning of a PDP. The
                       synchronization pattern shall be: OxAA55FFOO (hexadecimal).
    • Control        - The Control field is an 8 bit (1 byte) field that defines the type of
                       packet being transmitted and if any special routing should be
                       considered. The current values for this field can be found in Table
                       11.
    • Byte Count-The Byte Count field defines the number of bytes contained in the
                       PDM. The Byte Count can range from Oto 255 decimal.

All data carried in the PDM must be left aligned within the PDM and no filler shall be
appended after the data.




                                        93of176
                             Proxense Proprietary Confidential
6.1.2.1.1 Control Field values
The control field contains information that specifies the PDP and PDM formats and any
unique routing requirements. The current values defined for the control field are:

              Name                         Bits                                    Definition
       PDMFormat                           2:0          This value defines the format of the data contained within the
                                                        PDM
                                                            Value         Description
                                                             0       Raw Data (default)
                                                             1       Numbered Messages
                                                          2-7        Reserved for future use
RFU                                         3:5         Reserved for Future Use
Routing Select                               6          This value defines where data is routed on the receiving device.

                                                            Value         Description
                                                              0           Service Layer
                                                               1          Application Layer
Reserved                                     7          Reserved - this bit shall be set to 0
Note: A field that 1s "Reserved" must always stay at the value defined. If the field 1s any value other than the defined value, the
receiving device shall discard the entire PDP.
A field that is labeled "RFU" may be ignored and the receiving end will mask these bits to continue normal operation.

                                              Table 11: Control Field definition

PDM Format[2:0] -Proxense Data Message Format-This field defines the format of the
contents in the PDM. Currently only two formats exist, but the field has been defined to
allow for up to a total of 8 formats.

           Raw Data Format (0)                    - This value indicates that the data from the service layer
                                                    is packed into the PDM up to a maximum capacity of
                                                    255 bytes. No additional information is included in the
                                                    PDM.

           Numbered Messages (1)-This value indicates that the first byte of the PDM will
                                 always contain a sequence number. Service layer data is
                                 then appended to the sequence number up to the
                                 maximum capacity of the PDM (in this case 255-1
                                 bytes are reserved for service layer data). Each
                                 transmission of a PDP will increment the sequence
                                 number. The byte count in the PDP header shall reflect
                                 the total number of bytes in the PDM including the
                                 sequence number.

                             RFU (2 - 7) - These values are currently undefined and are reserved
                                           for future use. If a receiving device detects one of these
                                           values, the receiving device shall ignore and discard the
                                           message.

                                                      94 of 176
                                           Proxense Proprietary Confidential
RFU [3:5] These 3 bits are reserved for future use and shall be set to a value of 0. All
receivers shall ignore this field.

Routing Select [6] - This bit indicates the source and destination of the PDM data. There
are only 2 sources/destinations.


            Routing Select (0) - A value of zero indicates that the PDM data is to be
                                 routed only to the internal service layer and shall never
                                 be routed to the application layer. By allowing routing
                                 directly to the service layer, specific service layer
                                 control and status information can be processed without
                                 involvement of the application layer. One example
                                 would be link integrity between the two ·endpoints.


            Routing Select (1) - A value of one indicates that the PDM data is to be
                                 routed to the application layer. In normal operating
                                 mode, this is the default value.

Reserved [7] - This is a reserved field that shall be set to zero. Any device detecting this
field with a value other than zero shall ignore and discard all data until the next PDP
header is detected:

6.1.2.2 Service Layer Protocol Overview
The Proxense chipset service layer defines the protocol structure between the application
layer and the transport layer. This service layer will reside in both the Proxense chipset
and the system controller.

The service layer provides several functions.
   • Segmentation of application layer messages
   • Service Layer formatting
   • Segment numbering
   • Low level Service Layer to Service Layer primitive communications (i.e. link
       maintenance, etc.)
   • Message synchronization and reassembly
   • Presentation of message and control information to the application layer

A basic representation of the above functions is shown in Figure 51 and Figure 52.

The segmentation of an application layer message is required, when the application layer
message exceeds the length of what the transport is capable of carrying in a single PDP.
As described in section 6.1.2.1.1, the PDM may be set for raw format or for numbered


                                        95 of 176
                             Proxense Proprietary Confidential
messages. The service layer is responsible for providing the sequence number if in
numbered message format.

Figure 54 illustrates the partition of a message being sent that is larger than can be carried
in a single PDM. The application layer message in this example is 300 bytes. The
message is then broken into 2 PDMs where the first PDM carries 255 bytes of the
message and the second PDM carries 45 bytes of the message.


                             I           Application Layer Messag~ (300 bytes)                               I
                     I
                         /                                                          I 7',,,,                 ',""'"

               I/                      PDM (255 bytes)                         //            '',,,,,_""'-   PDM (45   ~~~s)   .

     I..--He_a_d-er-+-1-----A-p-pl-ica-t-io_n_M_e-ss_a_ge------,1                          ! Header I         App Msg


                                      PDP                                                                   PDP
                     _Figure 54: Application Layer Segmentation (Raw Data Format)

The message is then sent across the physical link and reassembled at the receiving end.
In Figure 55 the same application is sent, but the PDM format is set to numbered
messages indicating that the first byte of each PDM will be an incremental sequence
number.

                                             Application Layer Message (300 bytes)



                                 sl                                        1
              ~,H-e-ad_e_r!~01-1---Ap_p_lica-t1-·on_M_e-ss-ag_e_(2-54-)--~,·
                                                                               /'



                                                                                               ~
              '-._                         POM (255 bytes)                           \           PDM (47 bytes)   j
                --------y--                                                              -------y
                                           PDP                                                    PDP



             Figure 55: Application Layer Segmentation (Numbered Message Format)

The application message is again segmented, but the sequence number accounts for the
first byte of each PDM, so the first PDM can only carry 254 bytes, and the remaining 46
bytes are placed in a second PDM.

In the header, the byte count for the first PDM will be 255 reflecting one byte for the
sequence number and 254 bytes for the application message. The header for the second
PDM will reflect a byte count of 47 that includes the sequence number and remaining
application bytes.

Upon reception of the information by the receiving device, the transport layer passes the
PDM with any control information to the service layer. The service layer decodes the
control field and then performs the appropriate function on the PDM data.


                                                 96 of 176
                                      Proxense Proprietary Confidential
           97 of 176
Proxense Proprietary Confidential
6.1.3 Proxense Chipset Protocol Handshake
In order for the system controller to interface with the Proxense chipset, a defined set of
transfer transactions must exist. The transfer transaction defines how a transaction will
take place b~twe.en the system controller and the Proxense chipset.

Three   types of transfer transactions are defined as follows:
   •     Transmit with no response
   •     Transmit with acknowledge response
   •     Transmit with data response

A transmit with no response transaction, is a unidirectional transfer where data is sent
from the first device to the second device without expecting a response. A typical
example of this would be where the RDC is placed in a mode to transmit detection of a
POD in range to the system controller. Upon detection of a POD in range, the Proxense
chipset would transmit data to the system controller indicating that a POD was in range
along with the POD's identifying information.

A transmit with acknowledgement response transaction, is a bi-directional transfer where
a command or data is sent from. the first device to the second device, and the second
device transmits an acknowledgement message back to the first device indicating it
received the message. A typical example of would be the system controller commanding
the RDC to go to channel 2. Upon detection of this command by the RDC, the RDC
would acknowledge that it received the command, and then would switch to channel 2.

A transmit with data response transaction, is a bi-directional transfer where a command
or query of information IS requested by the first device and the second device responds
with the relative data. A typical example of this would be the system controller
requesting the RDC to return all POD IDs that are in association mode. Upon detection of
the request, the RDC would gather all associated POD information and return the
information to the system controller.




                                           98 of 176
                              Proxen~e Proprietary Confidential
6.1.4 Proxense Software Architecture
This section will describe the overall Proxense software architecture and how it exists in
the system controller and in the Proxense Chipset. The Proxense TruProx chipset
provides a layered approach.

By providing a Proxense Stack, the system operator need only attach a physical layer
driver and add the necessary software to interact with the Proxense service layer, i.e.
function calls.

                     Customer's Controller                               Proxense Chipset (RDC / CRDC)


                 I     Application Layer
                                             I                 I                    Application Layer
                                                                                                                                      I
                              ....                                        ....                      ...
                                                                                                    •
                                                                                                                          ...
                                                                                                                          •               ;[f:
            ii
            5l
                         Service Layer
                                             I             ~I
                                                           u5
                                                                    Service Layer         I   IService Layer I    !service Layerl ciJ
                                                                                                                                          (I)




            JI                 '...
                        Transport Layer
                                             I
                                                           ~
                                                           ~               '...
                                                                   Transport Layer
                                                                                          II        '
                                                                                                Transport ]
                                                                                                  Layer
                                                                                                   ...
                                                                                                                          '
                                                                                                                  [ Transport
                                                                                                                      Layer
                                                                                                                          ...
                                                                                                                                      I~  g:


                              •                                           •                        •                      'I'


                 I      Physical Layer
                                             I                 I   Physical Layer         II   Phygi: Layer   II      Physi: Layer    I
                               t                                         t
                                I            Physical Connection
                                                                          I                                      I         Wireless
                                                                                                                          Connection


                                                                                                                 RF
                                                                                                          Ph sical La er


                                                                                                                                ~
                                                                                                          Transport Layer       iii
                                                                                                   I ~ _ _ _ , . - - ~ 1[
                                                                                                   1~-''--~1"'
                                                                                                           Service Layer        !
                                                                                                      Application Layer

                                                                                                 Proxense Chipset (POD)

                                      Figure 56 Poxense High Level Layered Model

Figure 56 illustrates the layered model that is envisioned for the Proxense chipsets and
protocols. Referring to the left-hand side of the diagram, the system controller contains
the system application layer. This allows the operator to define functionality of the
application layer per customer or property application requirements. Proxense can then
provide guidance for operation and features related to the Proxense system.

The Proxense stack connects into the application layer through a set of function calls that
will be later described. The Proxense stack includes the service and transport layers that
may have specific memory requirements on the system controller.

The Proxense Stack transport layer interconnects to the system physical layer driver,
which in turn drives the communications link between the system controller and the
Proxense chipset. At this time a simple UART operating at 3VDC digital logic level is
being considered for this interface.


                                                        99 of 176
                                             Proxense Proprietary Confidential
The system controller is then connected through the physical connection to the Proxense
chipset, where the equivalent physical, transport, and service layer resides. The Proxense
chipset application layer controls the Proxense proprietary system and provides
interconnect between the system controller and the Proxense POD.

The layers between the Proxense chipset RDC and the Proxense POD also follow a
similar approach but implements a wireless stack allowing proprietary Proxense device to
communicate.

Although not shown, the second RF physical layer located in the Proxense chipset RDC
block may connect to a second Proxense chipset RDC.


6.1.5 Proxense Chipset Application Functions in an RDC
The Proxense chipset provides several major functions in its application layer. As shown
in the Proxense RDC configuration in Figure 57 the application layer sits between the
wired and wireless interfaces, providing the functionality as previously explained in this
document.

                                  Proxense RDC Configuration (single PHY)

                                               Application Layer

                                           Radio Link Configuration,
                                           Control & Status Function


                                            CRDC Synchronization
                                                 Function


                                                POD Location
                    Wired                     Tracking Function             Wireless
                   Physical                                                 Physical
                    Layer                                                    Layer
                                               POD Association
                                                  Function


                                            RDC Operating Mode
                                                 Function


                                                  Diagnostic
                                                   Function        ·
                                                                       I


              Figure 57: Proxense chipset application functional blocks in an RDC

The above diagram illustrates an RDC with a single wireless physical interface. To
reduce overall confusion, the RDC with a single wireless PHY is much easier to explain.
An RDC with a dual wireless PHY will effectively duplicate the wireless stack and
physical layers.

Each of the functions shown, provide a necessary function for the RDC to operate and
provide communications to the system controller and the POD.


                                         100 of 176
                              Proxense Proprietary Confidential
The radio link configuration, control and status function deals with how the RF Protocol
is configured and provides the link maintenance to establish and maintain wireless
connections with the POD.

The CRDC synchronization function recovers and maintains timing received from a
CRDC. This information is used to align the RDC in the system.

 The POD location tracking function recovers POD related information including the POD
 ID, signal quality metrics, and a timestamp that is derived from the CRDC
 synchronization function. After collecting the information related to a POD, the
 information is only temporarily stored and passed to the service layer in the system
·controller. This function has a limited storage area and will only be capable of
 maintaining the PODs information for a limited time.
 This function also provides the switch channel response to a POD location tracking
 response message when the application layer wants to associate with the POD.

The POD association function has several sub-functions included by not shown. The
POD association function provides the means to establish and maintain a link between
the RDC and POD. In addition, the association function contains the sub-functions
required to perform authentication of the POD and maintain a secure link. Any secure
data transactions between the RDC and POD are executed through this function.
This function and current memory requirements only provide for a single POD
association.

The RDC operating mode function is a static type function that is configured during
initial installation. This function defines the network configuration and environment the
RDC is integrated into.

The Diagnostic function allows the RDC to perform local diagnostic tests to determine if
the device is operating properly. This function is also used during installation to tune RF
related parameters for the environment.




                                       101 of 176
                            Proxense Proprietary Confidential
6.1.6 Proxense Service Layer Functions in the System Controller
As previous described the system controller will contain a Proxense stack. The stack
serves as the interface to the RDC automating many of the functions and gathering
information for the system application layer.

                                       Customer's Controller

                                   Service Layer


                               Radio Link Configuration,
                               Control & Status Function


                                CRDC Synchronization
                                     Function


                                    POD Location
                                  Tracking Function                   Wired
                                                                     Physical
                                                                      Layer
                                   POD Association
                                      Function




                                      Diagnostic
                                       Function




             Figure 58: System controller showing Proxense Service Layer functions
As shown in Figure 58, functions that were previously described in the Proxense chipset
application layer also reside in the Proxense stack on the controller. Although they have
the same name, the functions themselves are different in nature. Most of the functions in
the Proxense stack are streamlined for efficiency since the controller is not burdened with
the requirement to service the wireless interfaces. That is managed internally within the
Proxense chipset.

The Radio link configuration, control and status function provides configuration
information to the RDC and is periodically called upon to change channel assignments or
monitor radio related status.

The CRDC Synchronization Function is again mostly provides configuration information
related to the network. It also has the ability to poll or receive current timing information
related to the RDCs synchronization to the CRDC.

The POD location tracking function is a more complex function for the service layer.
This function must maintain a database containing recently active POD IDs within the
RDC cell. The database will vary in length based on the traffic an RDC detects.

                                        102of176
                             Proxense Proprietary Confidential
In addition, this function must also frequently communicate with the RDC to retrieve the
most recent POD information.
This is most likely the most active function in the service layer.

 The POD association function is another more complex function requiring frequent
 interaction with both the RDC and a POD while initiating, maintaining, and terminating
.association through the wireless link. Based on an application layer request, this function
 will interact with the RDC to initfate the link and will exchange information necessary to
 maintain the link. It must also monitor and log signal quality information that is made
 available to the application layer.
 This function also differs from the Proxense chipset application layer in that it does not .
 perform any of the Proxense proprietary security measures with the POD. It only has the
 capability to request the RDC to establish a secure link and report status of an
 authentication.
 In addition to initiating and maintaining association; this function is also responsible for
 the transport of data to and from the application layer, the RDC, and the PODs internal
 database.

The RDC operating mode function mostly provides configuration information to the
RDC during installment of or reconfiguration of the RDC.

The Diagnostic function mostly provides commands to and receives status from the RDC
related to specific health of the RDC.

6.1.7 Proxense Stack Function Calls
To ease the implementation into an application, the Proxense stack was developed. The
Proxense stack offers a set of easy to implement C function calls. The stack handles the
interpretation and presentation of information to the application layer as well as all
interactions with the Proxense chipset.

The functions are broken down into 3 groups as follows:
   • Proxense Chipset Operating Mode Configuration
   • Proxense Chipset Radio Link Configuration
   • POD Communications

The syntax for all function calls to the Proxense stack will be written in the ANSI-C
programming language.                                                                 ·




                                        103of176
                             Proxense Proprietary Confidential
6.1.7.1 Bit and Byte Ordering

                                                                   Byte Ordering
                                   MSB                                                                               LSB

                              I   Byte 3         II       Byte 2         II          Byte 1          II              Byte 0   I

                  Byte 3
                                    I
                  Byte 2
                  Byte 1

                  ByteO



                                                                    Bit Ordering
                                           msb                                                                lsb

                                         ! Blt7 i Bits!   Bits! Bit4      i   Blt3   ! Bit2   !   Bit 1   i   BitO    !
                            Figure 59: Byte and Bit ordering diagram


The Most Significant Byte (MSB) shall be the leftmost or first byte, and the Least
Significant Byte (LSB) shall be the rightmost or last byte.

The most significant bit (msb) shall be the leftmost or fir~t bit, and the least significant bit
(lsb) shall be the rightmost or last bit.




                                        104 of 176
                             Proxense Proprietary Confidential
6.1.7.2 RDC Operating Mode Configuration
The operating mode configuration functions define the operating conditions for the
Proxense chipset.


6.1. 7.2.1 Check wireline connection (check_connection)
The check connection function performs a communications test between the Proxense
stack on the system controller and the Proxense chipset to verify the two devices are
communicating. This function returns a value that indicates pass or fail.

Syntax:               char check_connection(void) ·

Returned Value:




6.1. 7.2.2 Power up Proxense Chip Set (power_up_pcs)
The power_up_pcs function sends a command to the Proxense chipset to power up all
internal circuits. This places the chipset into an idle operating condition.
This function returns a value that indicates pass or fail.

Syntax:               char power_up_pcs(void);

Returned Value:

                                Value            Meaning
                                 -1                fail
                                  0               pass




                                      105 of 176
                           Proxense Proprietary Confidential
6.1. 7.2.3 Power down Proxense Chip Set (power_down_pcs)
The power_down_pcs function sends a command to the Proxense chipset to power down
all internal circuits except for those required enabling wire line communications to the
device. This places the chipset into an off operating condition.
This function returns a value that indicates pass or fail.

Syntax:               char power_down_pcs (void)

Returned Value:


                                 Value            Meaning
                                  -1                fail
                                   0               pass


6.1. 7.2.4 Reset Proxense Chip Set (reset_pcs)
The reset_pcs function instructs the Proxense chipset to perform a hard reset causing all
circuits to be reinitialized. The Proxense chipset will respond indicating that the
command has been received prior to performing a hard reset.


Syntax:               char reset_pcs (void);

Returned Value:

                                 Value            Meaning
                                  -1                fail
                                   0               oass




                                         106 of 176
                            Proxense Proprietary Confidential
6.1. 7.2.5 Set Proxense Chip Set operating mode (set_pcs_op_mode)
The set_pcs_op_mode function defines the RF physical interface and operation of the
local Proxense stack on the controller and the Proxense chipset that an RDC will function
as. There are 4 basic operating modes:
    • Not configured
    • Single Cell RDC
    • Coordinated Multi-cell RDC
    • Coordinated Multi-cell CRDC coordinator

The single cell operating mode configures the stack and Proxense chipset to operate as a
single cell RDC creating its own beacon and operating on a single frequency. In this
mode the Proxense chipset does not use the CRDC for synchronization, but uses internal
timing to generate its beacon. In the Coordinated Multi-cell RDC mode, the Proxense
chipset uses the both RF physical interfaces with one of the RF Physical interfaces for
synchronization, monitoring of POD location tracking responses, and commanding a
POD to switch channels. The second RF physical interface is used for association with
the POD.

This function returns a value that should reflect the mode selected, or -1 if the unit failed
to change modes.

Syntax:                char set_pcs_op_mode (uchar phy_ val, uchar mode_val)

                                 phy val               Meaning
                                    0                 RFPHYO
                                    1                 RF PHY 1

                                mode val            Meaning
                                    0                 None
                                    1    Single Cell RDC
                                    2    Coordinated Multi-cell RDC
                                    3    Coordinated Multi-cell CRDC
                                 4,.127  RFU
Returned Value:
                                  Value                 Meaning
                                   -1                    Fail
                                    0       None
                                    1       Single Cell RDC
                                    2       Coordinated Multi-cell RDC
                                    3       Coordinated Multi-cell CRDC
                                  4-127     RFU




                                        107 of 176
                             Proxense Proprietary Confidential
6.1. 7.2.6 Get Proxense Chip Set operating mode (getJcs_op_mode)
The get_pcs_op_mode function instructs the service layer to get the current operating
mode from the Proxense chipset as defined in section 6.1. 7 .2.5.

This function returns a value that should reflect the operating mode the Proxense chipset
is currently operating, or -1 if the unit failed to change modes.

Syntax:               char get_pcs_op_mode (uchar phy_val)

                               phy val               Meaning
                                   0                RFPHYO
                                   1                RF PHY 1

Returned Value:

                                Value                Meaning
                                 -1                    Fail
                                   0      No operating mode specified
                                   1      Single Cell RDC
                                   2      Coordinated Multi-cell RDC
                                   3      Coordinated Multi-cell CRDC
                                4-127     RFU




                                       108 of 176
                          . Proxense Proprietary Confidential
6.1. 7.2. 7 Operating Mode Enable (op_mode_en)
The op_mode_en function enables the operation mode for a specific RF physical
interface. The mode of operation is defined using the set__pcs_op_mode function defined
in section 6.1.7.2.5.

This function returns a value that indicates pass or fail.

Syntax: ·              char op_mode_en (uchar phy_val)

                                 phy val                 Meaning
                                     0                  RFPHYO
                                     1                  RF PHY 1

Returned Value:

                                  Value              Meaning
                                   -1                  fail
                                     0                pass



6.1. 7.2.8 Operating Mode Disable (op_mode_dis)
The op_mode_dis function immediately disables the current operation mode for a
specific RF physical interface. The mode of operation is defined using the
set__pcs_op_mode function defined in section 6.1.7.2.5. The operation on the specific RD
physical interface immediately terminates and the RF physical interface remains in an
idle mode.

This function returns a value that indicates pass or fail.

Syntax:                char op_mode_dis (uchar phy_val)

                                 phy val                Meaning
                                     0                  RFPHYO
                                     1                  RF PHY 1

Returned Value:

                                  Value              Meaning
                                   -1                  fail
                                     0                pass




                                           109 of 176
                             Proxense Proprietary Confidential
6.1.7.3 Proxense Chipset Radio Link Configuration
The radio link configuration functions define the parameters the Proxense chipset will use
for operating and maintaining the RF physical links from CRDCs and to/from PODS.

6.1. 7.3.1 Set Proxense chip set ID value (set_pcs_id_val)
The set_pcs_id_val function defines the ID value for a Proxense chipset on a specific RF
physical interface. This value is used to indicate that this device is transmitting data or
detected to determine if received data is for this device.

This function returns a pass or fail indication.

Syntax:                char set_pcs_id_val (uchar phy_val, uint tx_id)

                                 phy val                Meaning
                                    0                  RFPHYO
                                     1                 RF PHY 1

                                     tx id                   Meaning
                                   0 - 65535       Value of ID for this Proxense
                                                              chipset

Returned Value:

                                  Value                 Meaning
                                   -1                     fail
                                    0                    pass




                                        110of176
                             Proxense Proprietary Confidential
6.1.7.3.2 Get Proxense chip set ID value (getycs_id_val)
The get_pcs_id_val function instructs the service layer to get the current ID used for a
Proxense chipset on a specific RF physical interface.


Syntax:               uint set_pcs_id_val (uchar phy_ val, uint tx_id)




Returned Value:

                                    tx id                 Meaning
                                  0 - 65535     Value of ID for this Proxense
                                                           chipset




                                       111 of 176
                            Proxense Proprietary Confidential
6.1.7.3.3 Set Proxense chipset receive sync ID value (set_psc_rx_sync_id_val)
The set_pcs_rx._ sync_id_val function defines if receive synchronization is enabled and
the ID value that a Proxense chipset will listen and synchronize to on a specific RF
physical channel. This value is used to gain synchronization of an RDC or CRDC in a
coordinated multi-cell configuration.

This function returns a pass or fail indication.

Syntax:
          char set_psc_rx._ sync_id_val (uchar phy_val, uchar sync_en,uint rx_ sync_id)

                                 phy val               Meaning
                                    0                 RFPHYO
                                    1                 RF PHY 1

                                 sync en             Meaning
                                    0       Do not synchronize
                                    1       Synchronize to over-the-air
                                            Receive Sync ID

                                  rx sync id                Meaning
                                   0 - 65535       Value of CRDC ID that this
                                                    RDC will synchronize to

Returned Value:

                                  Value                Meaning
                                    -1                  Fail
                                     0                  Pass·




                                        112of176
                             Proxense Proprietary Confidential
6.1. 7.3.4 Get Proxense chipset receive sync ID value (get_psc_rx_sync_id_val)
The get_pcs_rx_sync_id_val function instructs the service layer to get the current ID
value from the Proxense chipset that a specific RF physical interface will synchronize to.

Syntax:               * uchar get_psc_rx_sync_id_val (uchar phy_val, * rx_sync_array)

                                phy val               Meaning
                                   0                 RFPHYO
                                   1                 RF PHY 1
Returned Value:
                      An array stored in the rx_sync_array.

                                              rx sync array
                                    sync_en     Synchronization Enable
                                                0 = do not synchronize
                                                 1 = synchronize to over-the-
                                                      air Receive Sync ID
                               rx sync id(MSB) Receive Sync ID (MSB)
                               rx svnc id(LSB) Receive Sync ID (LSB)




                                          113of176
                            Proxense Proprietary Confidential
 6.1. 7.3.5 Set Beacon channel availability flags (set_beacon_ch_avail_jlags)
 The set_beacon_ch_avail_flags function defines the contents of the channel_availability
 field in a beacon transmission for a specific RF physical interface. This is an integer
 value with each bit representing a channel number. This information is broadcast to
 inform receiving devices what channels are occupied by beacons .

. This function returns a pass or fail indication.

 Syntax:
                 char set_beacon_ch_avail_flags (uchar phy_val, uint avail_flags)

                                   phy val             Meaning
                                      0               RFPHYO
                                      1               RF PHY 1

                                     avail flags              Meaning
                                       Bit 15        Channel 15 Flag
                                       Bit 14        Channel 14 Flag
                                       Bit 13        Channel 13 Flag
                                       Bit 12        Channel 12 Flag
                                       Bit 11        Channel 11 Flag
                                       Bit 10        Channel 10 Flag
                                        Bit 9        Channel 9 Flag
                                        Bit 8        Channel 8 Flag
                                        Bit 7        Channel 7 Flag
                                        Bit 6        Channel 6 Flag
                                        Bit 5        Channel 5 Flag
                                        Bit 4        Channel 4 Flag
                                        Bit 3        Channel 3 Flag
                                        Bit 2        Channel 2 Flag
                                        Bit 1        Channel 1 Flag
                                        Bit 0        Channel O Flag

Returned Value:

                                    Value              Meaning
                                     -1                  fail
                                      0                 pass




                                          I14of176
                               Proxense Proprietary Confidential
6.1. 7.3.6 Get Beacon cltannel availability flags (get_beacon_<;lt_avail_flags)
The get_beacon_ch_avail_flags function instructs the service layer to get the current
beacon channel availability flags parameter from the Proxense chipset as defined in
section 6.1. 7 .3.5 for a specific RF physical interface.

This function returns a value that should reflect the current beacon channel availability
values that the Proxense chipset of a specific RF physical interface is currently
transmitting.

Syntax:
               uint get_crdc_ch_avail_flags (uchar phy_val)

                                phy val               Meaning
                                   0                 RFPHYO
                                    I                RF PHY I

.Returned Value:

                                  avail flags               Meaning
                                    Bit 15         Channel 15 Flag
                                    Bit 14         Channel 14 Flag
                                    Bit 13         Channel 13 Flag
                                    Bit 12         Channel 12 Flag
                                    Bit 11         Channel 11 Flag
                                    Bit 10         Channel 10 Flag
                                     Bit 9         Channel 9 Flag
                                     Bit 8         Channel 8 Flag
                                     Bit 7         Channel 7 Flag
                                     Bit 6         Channel 6 Flag
                                     Bit 5         Channel 5 Flag
                                     Bit 4         Channel 4 Flag
                                     Bit 3         Channel 3 Flag
                                     Bit 2         Channel 2 Flag
                                     Bit 1         Channel 1 Flag
                                     Bit 0         Channel O Flag




                                       115 of 176.
                            Proxense Proprietary Confidential
6.1. 7.3. 7 Set Radio Frequency operating channel (set_rf_op_ch)
The set_rf_op_ch function defines the RF channel a Proxense chipset will normally
operate on for a specific physical interface.

This function returns a pass or fail indication.

Syntax:                char set_rf_op_ch (uchar phy_val, uchar rf_ch)

                                 phy val               Meaning
                                     0                RFPHYO
                                     1               •RF PHY 1

                                     rf ch                   Meaning
                                     0 - 15        Defines the channel number
                                                     a Proxense chipset will
                                                            operate on

Returned Value:

                                  Value                Meaning
                                   -1                    fail
                                     0                  pass


6.1. 7.3.8 Get Radio Frequency operating channel (get_rf_op_ch)
The get_rf_op_ch function instructs the service layer to get the RF channel a Proxense
chipset will normally operate on for a specific physical interface.

Syntax:                uchar get_rf_op_ch (uchar phy_val)

                                 phy val               Meaning
                                     0                RFPHYO
                                     1                RF PHY 1
Returned Value:

                                     rf ch                   Meaning
                                     0 - 15        Defines the channel number
                                                     a Proxense chipset will
                                                            operate on




                                        116of176
                             Proxense Proprietary Confidential
6.1.7.3.9 Set Timeslot length value (set_ts_len_val)
The set_ts_len_ val function defines the number of symbols allocated to a timeslot. This
value is a constant in the system and is used by the CRDC, RDC, and POD to determine
the timeslot length of the Time Division Multiple Access (TDMA) system. This value
defines the internal timing of the timeslot period and the value that will be transmitted in
the beacon.

Note: If a Proxense chipset has set the sync_en bit in the set_psc_rx_sync_id_val function in section
     6.1. 7.3 .3°, if a timeslot length value is contained in the beacon, the received timeslot information will
       over-ride this value.

The default value for this value is 306 symbols.

Syntax:                        char set_ts_len (uint ts_len)

                                           ts len                     Meaning
                                           0 • 400              Defines the number of
                                                                 symbols per timeslot


Returned Value:

                                         Value                    Meaning
                                          •l                        fail
                                            0                      pass


6.1.7.3.10        Get Timeslot length value (get_ts_len~val)
The get_ts_ len_ val function instructs the service layer to get the current timeslot length
parameter from the Proxense chipset as defined in section 6.1.7.3.9. If a Proxense chipset
is configured as a coordinated multi·cell CRDC or single cell RDC, the value returned is
the value programmed into the Proxense chipset unless the sync_en bit in the
set_psc_ rx_sync_ id_val is set, in which case the returned value is the over·the·air
received value.


Syntax:                        uint get_ts_len_val (void)

Returned Value:

                                           ts len                     Meaning
                                           0 · 400              Defines the number of
                                                                symbols per timeslot


                                               117 of 176
                                    Proxense Proprietary Confidential
6.1. 7.3.11      Set Superframe length value (set_sf_len_val)
The set_sf_len_val function defines the number of timeslots allocated to a superframe.
This value is a constant in the system and is used by the CRDC, RDC, and POD to
determine the superframe length of the Time Division Multiple Access (TDMA) system.
This value defines the internal timing of the superframe period and the value that will be
transmitted in the beacon. The value is computed as zsf_len.

Note: If a Proxense chipset has set the sync_en bit in the set_psc_rx_sync_id_val function in section
      6.1.7.3.3, ifa superframe length value is contained in the beacon, the received superframe
      information will over-ride this value.

The default value is 4 defining 24 or 16 timeslots.

This function returns a pass or fail indication.

Syntax:                    char set_sf_len_val (uchar sf_len)

                                          sf len                   Meaning
                                          0-15          Defines the number of
                                                        timeslots in a superframe.
                                                        The number of timeslots is
                                                        computed as 2sf_len.
Returned Value:

                                       Value                   Meaning
                                         -1                      fail
                                          0                     pass




                                            118of176
                                 Proxense Proprietary Confidential
6.1. 7.3.12    Get Superframe length value (get_sf_len_val)
The get_sf_len_ val function instructs the service layer to get the current superframe
length parameter from the Proxense chipset as defined in section 6.1.7.3.12. If a Proxense
chipset is configured as a coordinated multi-cell CRDC or single cell RDC, the value
returned is the value programmed into the Proxense chipset unless the sync_en bit in the
set_psc_rx_sync_id_val is set, in which case the returned value is the over-the-air
received value.

Syntax:               uchar get_sf_len_val (void)

Returned Value:

                                   sf len                 Meaning
                                   0 - 15      Defines the number of
                                               timeslots in a superframe.
                                               The number of timeslots is
                                               computed as 2sf_ten.




                                       119 of 176
                            Proxense Proprietary Confidential
6.1. 7.3.13    Set C-Superframe length value (set_cs£len_val)
The set_csf_len_val function defines the number of supe_rframes allocated to a C-
superframe. This value is a constant in the system and is used by the CRDC, RDC, and
POD to determine the C-superframe length of the Time Division Multiple Access
(TDMA) system. This value defines the internal timing of the C-superframe period and
the value that will be transmitted in the beacon. The value is computed as 2cs _ten. The
value is computed as 2csf_len.

Note: If a Proxense chipset has set the sync_en bit in the set_psc_rx_sync_id_val function in section
      6.1. 7.3 .3, if a C-superframe length value is contained in the beacon, the received C-superframe
      information will over-ride this value.

The default value is 25 defining 32 superframes.

This function returns a pass or fail indication.

Syntax:                    char set_csf_len_val (uchar csf_len)

                                         csf len                      Meaning
                                         0-15            Defines the number of
                                                         superframes in a C-
                                                         superframe. The number of
                                                         C-superframes is computed
                                                         as 2csf_len.
Returned Value:

                                       Value                   Meaning
                                         -1                      fail
                                          0                     pass




                                            120 of 176
                                 Proxense Proprietary Confidential
6.1. 7.3.14    Get C-Superframe length value (get_csf_len_val)
The get_csf_len_val function instructs the service layer to get the current C-superframe
length parameter from the Proxense chipset as defined in section 6.1.7.3.13. If a Proxense
chipset is configured as a coordinated multi-cell CRDC or single cell RDC, the value
returned is the value programmed into the Proxense chipset unless the sync_en bit in the
set_psc_rx_sync_id_val is set, in which case the returned value is the over-the-air
received value.



Syntax:               uchar get_csf_len_ val (void)

Returned Value:

                                  csf len                Meaning
                                   0 - 15      Defines the number of
                                               superframes in a C-
                                               superframe. The number of
                                               superframes is computed as
                                               2csf_len.                 .




                                       12lof176
                            Proxense Proprietary Confidential
6.1. 7.3.15      Set POD mask value (set_pod_msk_ val)
The set_pod_ msk_ val function defines the mask used over the superframe and timeslot
counts and service providers POD ID to determine the superframe and timeslot the POD
is active on in the framing structure. See section 5.2.1.2.1.6 for details.
This value is transmitted in a beacon.

Note: If a Proxense chipset has set the sync_en bit in the set_psc_rx_sync_id_val function in section
      6.1. 7.3 .3, if a set_pod_ msk value is contained in the beacon, the received value will over-ride this
      value.

This function returns a pass or fail indication.

Syntax:                    char set_pod_msk_val (uint pod_msk)

                                    Name               pod msk (bits)                    Meaning
                                      0                  Bits 15:0                      Always 0
                                   sf mask               14 : 2st_Ien            Superframe Mask
                                   ts mask               2sr_1en - l: O          Timeslot Mask
Returned Value:

                                        Value                    Meaning
                                          -1                       fail
                                           0                      pass


6.1.7.3.16        Get POD mask value (get_pod_msk_val)
The get_pod_ msk_ val function instructs the service layer to get the current POD
superframe and timeslot mask parameters from the Proxense chipset as defined in section
6.1.7.3.15, unless the sync_en bit in the set_psc_rx_sync_id_val is set, in which case the
returned value is the over-the-'air received value.

Syntax:                    uint get_pod_msk_val (void)

Returned Value:

                                    Name               pod msk (bits)                    Meaning
                                      0                  Bits 15:0                      Always 0
                                   sf mask                14 : 2 sr_1en          Superframe Mask
                                   ts mask               2 sr_ten -l: O          Timeslot Mask




                                             122of176
                                  Proxense Proprietary Confidential
6.1. 7.3.17       Set Site ID value (set_site_id_val)
The set- site- id- val function defines the Site ID value that is transmitted in a beacon on a
specific RF physical interface.

Note: Ifa Proxense chipset has set the en_ota_site_id flag in this function the over-the-air site id received
      will be used.                ·

This function returns a pass or fail indication.

Syntax:           char set_site_id_val (uchar phy_val, uchar en_ota_site~id, uint site_id)

                                       phy val                  Meaning
                                          0                    RFPHYO
                                           1                   RF PHY 1

                                       en ota site id               Meaning
                                               0           Use site id in site_id field
                                                                    attached
                                               1          User over-the-air site id

                                          site id                    Meaning
                                         0 - 65535            Value of Site ID that is
                                                                   transmitted.

Returned Value:

                                        Value                   Meaning
                                         -1                      Fail
                                           0                     Pass




                                             123 of 176
                                  Proxense Proprietary Confidential
6.1. 7.3.18    Get Site ID value (get_site_id_val)
The get_site_id_val function instructs the service layer to get the current Enable over-the-
air site ID flag and Site ID value from the Proxense chipset as defined in section
6.1.7.3.17, unless the en_ota_site_id is set, in which case the returned value is the over-
the-air received value.

Syntax:                * uchar get_site_id_val (uchar phy_ val, char* site_id_info)

                                phy val               Meaning
                                   0                 RFPHYO
                                   1                 RF PHY 1

Returned Value:
                       An array stored in the site_id_info array.

                                               rx sync array
                                                 Enable over-the-air site id
                                 en- ota- site- id
                                                 0 = use programmed site_id
                                                      value
                                                 1 use over-the-air site id
                                                      value
                                  site id(MSB)           Site ID (MSB)
                                  site id(LSB)           Site ID (LSB)




                                    . 124 of 176
                            Proxense Proprietary Confidential
6.1. 7.3.19    Set Timeslot select value (set_ts_sel_val)
The set_ts_sel_val function defines the value to output in the Proxense Network field
during a beacon transmission on a specific RF physical interface. The value determines
how RDCs and PODs access the timeslot structure. Refer to section 5.3.1.1.4 for further
information on the operation of the value. This function is only used in a coordinated
multi-cell CRDC or as a single cell RDC.

This function returns a pass or fail indication.

Syntax:                char set_ts_sel_val (uchar phy_val, uchar ts_sel_val)

                                 phy val               Meaning
                                     0                 RFPHYO
                                     1                 RF PHY 1

                                   ts sel val                Meaning
                                       0              No timeslot assignment
                                        1          802.15.4. timeslot
                                                   assignment
                                         2         POD uses even timeslots/
                                                   RDC uses odd timeslots
                                         3         RDC uses even timeslots I
                                                   POD uses odd timeslots

Returned Value:
                                  Value                Meaning
                                   -1                   Fail
                                     0                  Pass




                                        125 of 176
                             Proxense Proprietary Confidential
6.1. 7.3.20    Get Timeslot select value (get_ts_sel_val)
The get_ts_sel_val function instructs the service layer to get the current timeslot select
value from the Proxense chipset on a specific RF physical interface as defined in section
6.1.7.3.19. If a Proxense chipset is configured as a coordinated multi-cell CRDC or single
cell RDC, the value returned is the value programmed into the Proxense chipset. If a
Proxense chipset is configured as a coordinated multi-cell RDC, the value returned is the
value received from the CRDC.

Syntax:               uchar get_ts_sel_val (uchar phy_val)

                               phy val              Meaning
                                  0                RFPHYO
                                  1                RF PHY 1


Returned Value:
                                 ts sel val               Meaning
                                     0            No timeslot assignment
                                     1         802.15.4. timeslot
                                               assignment
                                     2         POD uses even timeslots /
                                               RDC uses odd timeslots
                                     3         RDC uses even timeslots /
                                               POD uses odd timeslots




                                       126of176
                            Proxense Proprietary Confidential
6.1. 7.3.21    Set assigned channel flags (set_asgnd_ch_jlags)
The set_asgnd_ ch_flags function defines the channels a CRDC or RDC on a specific RF
physical interface can monitor and commW1icate to pods on. This is an integer value with
each bit representing a channel number. This value may be altered to coordinate channel
reutilization in a Proxense network.

This function returns a pass or fail indication.

Syntax:
               char set_asgnd_ch_flags (uchar phy_val, uint asgnd_ch_flags)

                                 phy val             Meaning
                                     0              RFPHYO
                                     1              RF PHY 1

                                 asgnd ch flags             Meaning
                                     Bit 15        Channel 15 Flag
                                     Bit 14        Channel 14 Flag
                                     Bit 13        Channel 13 Flag
                                     Bit 12        Channel 12 Flag
                                     Bit 11        Channel 11 Flag
                                     Bit 10        Channd 10 Flag
                                      Bit 9        Channel 9 Flag
                                      Bit 8        Channel 8 Flag
                                      Bit 7        Channel 7 Flag
                                      Bit 6        Channel 6 Flag
                                      Bit 5        Channel 5 Flag
                                      Bit 4        Channel 4 Flag
                                      Bit 3        Channel 3 Flag
                                      Bit2         Channel 2 Flag
                                      Bit 1        Channel 1 Flag
                                      BhO          Channel OFlag

Returned Value:

                                  Value              Meaning
                                   -1                  fail
                                    0                 pass




                                        127of176
                             Proxense Proprietary Confidential
6.1. 7.3.22    Get assigned channel flags (get_asgnd_ch_jlags)
The get_asgnd_ch_flags function instructs the service layer to get the currently assigned
channel flags parameter from the Proxense chipset as defined in section 6.1.7.3.21.

This function returns a value that should reflect the current channel assignment the
Proxense chipset is using to monitor and communicate to PODs on.

Syntax:
               uint get_asgnd_ch_flags (uchar phy_val)

                                phy_val              Meaning
                                   0                RFPHYO
                                   1                RF PHY 1

Returned Value:

                                asgnd ch flags              Meaning
                                    Bit 15        Channel 15 Flag
                                    Bit 14        Channel 14 Flag
                                    Bit 13        Channel 13 Flag
                                    Bit 12        Channel 12 Flag
                                    Bit 11        Channel 11 Flag
                                    Bit 10        Channei 10 Flag
                                     Bit 9        Channel 9 Flag
                                     Bit 8        Channei 8 Flag
                                     Bit 7        Channel 7 Flag
                                     Bit 6        Channei 6 Flag
                                     Bit 5        Channel 5 ·Flag
                                     Bit 4        Channel 4 Fiag
                                     Bit 3        Channel 3 Flag
                                     Bit 2        Channel 2 Flag
                                     Bit 1        Channel 1 Flag
                                     Bit 0        Channel O Flag




                                       128of176
                            Proxense Proprietary Confidential
6.1.7.3.23     Set RDC power level value (set_rdCJJWr_lvl_val)
The set_rdc_pwr_lvl_val function defines the power level value that an RDC or CRDC
shall use for transmit power on a specific RF physical interface.

This function returns a pass or fail indication.

Syntax:                char set_rdc_pwr_lvl_val (uchar phy_val, char pwr_lvl_val)

                                 phy val              Meaning
                                     0                RFPHYO
                                     1                R.FPHY 1

                                 pwr lvl val                Meaning
                                 -127 to +127        Value ofpower level an
                                                   RDC or CRDC shall transmit
                                                              at.

Returned Value:

                                  Value                Meaning
                                   -1                   Fail
                                     0                  Pass




                                        129 of 176
                             Proxense Proprietary Confidential
6.1. 7.3.24    Get RDC power level value (get_rdcywr_lvl_val)
The get_rdc_pwr_ lvl_val function instructs the service layer to get the current power
level value from the Proxense chipset on a specific RF physical interface as defined in
section 6.1.7.3.23.

This function returns a value that should reflect the current value the Proxense chipset is
operating at. The Proxense chipset may operate at different power levels depending on
the mode of operation.

Syntax:                char get_rdc_pwr_lvl_val (uchar phy_val)

                                phy val                 Meaning
                                    0                  RFPHYO
                                    1                  RF PHY 1

Returned Value:

                                pwr lvl val                Meaning
                                -127to+l27          Value of power level an
                                                      ROC or CRDC fa
                                                        transmitting at.




                                          130 of 176
                            Proxense Proprietary Confidential
6.1. 7.3.25    Send change POD power level command
           (snd_ chng_pod_pwr_lv[_ cmd)
The snd_chng_pod_pwr_lvl_cmd function defines to the Proxense chipset to send the
power level value on a specific RF physical interface to an associated POD to adjust its
transmit power level.

This function returns a pass or fail indication.

Syntax:                char snd_chng_pod_pwr_lvl_cmd
                       (uchar phy_ val, uint pod_id, char pwr_lvl_val)

                                 phy val             Meaning
                                     0              RFPHYO
                                     1              RF PHY 1

                                    Pod id               Meaning
                                  0 to 65535       POD ID to change power
                                                          level on

                                  pwr lvl val              Meaning
                                 -127 to +127      Value of power level an
                                                    associated POD shall
                                                         transmit at.

Returned Value:




                                        131 of176
                             Proxense Proprietary Confidential
6.1. 7.3.26    Send get POD power level command (snd_getJJOdJJwr_lvl_cmd)
The snd_get_pod_pwr_lvl_cmd function instructs the service layer to send a command
on a specific RF physical interface to the POD to get the current power level value from
the POD. The Proxense chipset will query the associated POD for its power level via the
wireless connection.

This function returns a value that should reflect the current value the POD is operating at.
The Proxense chipset in the POD may operate at different power levels depending on the
mode of operation.

Syntax:                char get_pod_pwr_lvl_val (uchar phy_val, uint pod_id)

                                phy val               Meaning
                                    0                RFPHYO
                                    1                RF PHY 1

                                   Pod id                Meaning
                                 0 to 65535        POD ID to change power
                                                          level on


Returned Value:

                                 pwr lvl val              Meaning
                                -127 to +127       Value of power level an
                                                     associated POD is
                                                       transmitting at.




                                       132 of 176
                            Proxense Proprietary Confidential
6.1.7.3.27     RDC Scan channels (rdc_scan_chans)
The rdc_scan_chans function instructs the Proxense chipset to scan a specified number of
channels on a specific physical interface for a specified period of time and defined by the
set_asgnd_ch_flags function is section 6.1.7.3.21. The Proxense chipset will scan all of
the assigned channels and will return a table indicating the status of each channel.

Syntax:
               * rdc_scan_chans (char phy_intfc, uchar num_ts, char* rx_scan_table)

                                     phy intfc              Meaning
                                         0                 RFPHYO
                                         1                 RF PHY 1

                                     num ts               Meaning
                                     0 to 255    Defines number of timeslots
                                                  to scan for on a channel

Returned Value:        A table that is stored in the address specified by rx_scan_table.

The scan table is of variable length and indicates all devices found on the channels being
scanned.
                      Scan Table

                   Number of Entries                       Channel Info

                      Channel   Xo                          Channel#

                      Channel X 1                          Device Type

                      Channel Y0                             Site ID

                      Channel Y,-                       Device ID Format

                          ••                                Device ID

                          •                                Signal Level

                                                           Link Status
                      Channel Z



                                     Figure 60: Scan table diagram

As shown in Error! Reference source not found., the scan table will include a one byte
header indicating the number of channel information blocks attached. Although in most
cases a channel will only contain on information block, there are conditions where
multiple devices can be operating on a single frequency with cell overlap and the devices
cannot see each other, but the device performing the scan can see both. For this reason,
the scan table will include all information found on a channel when scanning.


                                          133 of 176
                               Proxense Proprietary Confidential
The channel information block will contain key parameters related to what was found on
the channel. Each field in the channel information block is defined below.


6.1.7.3.27.1 Channel Number (type char)
The channel number defines the channel that the following information is reported on.
The channel number is defined as follows:


                                   chan num                Meaning
                                    0 to 15          Channel number info is
                                                          relative to


6.1.7.3.27.2 Device Type (type char)
The device type defines the type of device found on the channel. The following table will
define the device types:


                                    dev typ                  Meaning
                                       0             · No device found, only
                                                    enern:v level is included.
                                         1        Proxense CRDC detected.
                                        2         Proxense RDC detected.
                                        3         Proxense POD detected.
                                        4         Unknown 802.15.4 device
                                                  detected.
                                       5-255      RFU


6.1.7.3.27.3 Site ID (type uint)
The site id defines the site id detected on this channel for this device. The site id is only
valid for CRDC and RDC devices. This field will be set to Oif the site id is unknown.



                                     site id                 Meaning
                                   0 to 65535              Site ID value.




                                         134of176
                              Proxense Proprietary Confidential
6.1.7.3.27.4 Device ID Format (type uchar)
The device id format defines the if the device address received is a 16 bit device ID or a
64 bit device ID. This field will default to a short address if the device address is
unknown.


                                   dev id fmt                Meaning
                                           0          Short Address (16 bits)
                                           1          Long Address (64 bits)


. 6.1.7.3.27.5 Device ID (type uchar)
The device id defines the device id detected on this channel for this device. This field will
be set to O if the devic;e id is unknown. This field will be either a 2 byte field or 8 byte
field based on the device ID format field.


                                        dev id              Meaning
                                        0 to 264         Device ID value.


6.1.7.3.27.6 Signal level (type char)
The signal level defines the current signal level detected while scanning this channel. If a
device is found, it reports the signal level during the reception of the devices transmit
packet. If no device was found, it defines the average energy detected on the channel.


                                     sig lvl                Meaning
                                  -127 to+ 127         Channel signal level.


6.1.7.3.27.7 Link Status (type uchar)
The link status defines the current conditions detected while receiving data from a device.
This value determines if errors are found in the receive data. This field will .be set to Oif
no device was found.


                                        Ink stat             Meaning
                                           0            No errors detected
                                           1       Errored packet received.




                                         135 of 176
                              Proxense Proprietary Confidential
  6.1. 7.3.28     Clear scan status (clr_scn_stat)
  The clr_sen_stat function sends a command to the Proxense chipset to clear the scan
  status for a specific RF physical interface. The status may be status that was
· automatically collected, or may be status that was requested as defined in section
  6.1.7.3.27 above.

 This function returns a value that indicates pass or fail.

 Syntax: ·              char clr_scn_stat (uchar phy_val)

                                  phy val                Meaning
                                     0                  RFPHYO
                                     1                  RF PHY 1

 Returned Value:

                                   Value              Meaning
                                    -1                  fail
                                     0                 pass



 6.1.7.3.29     Get scan status (get_scn_stat)
 The get_scn_stat function returns a scan table on a specific RF physical interface. The
 returned table will be the scan status of all channels that occurred either by the
 rdc_scan_chans function defined in section 6.1.7.3.27 or by the background automated
 process.
 The returned table will be as defined in section 6.1.7.3.27.


 Syntax:                 * uchar get_scn_stat (char phy_intfc, char* rx_scan_table)

                                  phy intfc              Meaning
                                     0                  RFPHYO
                                      1                 RF PHY 1


 Returned Value:
                        A table that is stored in the address specified by rx_scan_table and
                        as defined in section 6.1.7.3.27.




                                         136 of 176
                              Proxense Proprietary Confidential
6.1. 7.3.30      Get local POD tracking info (get_loc_pod_trk_info)
The get_loc_pod_trk_info function returns a table of the local tracking information that
has accumulated since the last get_loc_pod_trk_info or clr_loc_pod_trk_info function on
a specific RF physical interface. The returned table format will be as indicated below.


Syntax:
          * uchar get_loc_pod_trk_info (char-phy_val, uchar * pod_trk_info_tbl)
                                      phy val            Meaning
                                         0              RFPHYO
                                         1              RF PHY 1


Returned Value:         A table that is stored in the address specified by pod_trk_info_tbl.

The scan table is of variable length and indicates all devices found on the channels being
scanned.
                       POD Tracking info table

                          Number of entries                 POD Info

                           First POD info                 POD ID Format

                          Second POD info
                                                    .   ~P-OD-ID---1
                           Third POD Info               .  Timestamp
                           Forth POD Info                  Signal Level

                                 ••                        Link Status

                                 •
                           Last POD Info



                                Figure 61: POD Info table diagram


As shown in Figure 61, the pod information table will include a one byte header
indicating the number of POD entries attached .. The table will contain an entry for each
pod_location_tracking_rf!sponse returned by a POD.

The pod information block will contain key parameters related to each
pod_location_tracking_response received .. Each field in the POD information block is
defined below.




                                         137of176
                              Proxense Proprietary Confidential
6.1.7.3.30.1 POD ID Format (type uchar)
The POD ID Format defines if the POD ID is a short (16 bit) or long (64 bit) POD ID.

                                   dev id fmt              Meaning
                                       0            Short Address (16 bits)
                                           1        Long Address (64 bits)

6.1.7.3.30.2 POD ID (type uchar)
The POD ID defines the POD ID detected on this channel for this device. This field will
be set to O if the device id is unknown. This field will be either a 2 byte field or 8 byte
field based on the device ID format field.


                                        dev id            Meaning
                                        0 to 264        POD ID value.

6.1.7.3.30.3 Timestamp (type uint)
The timestamp defines when the information was received. The timestamp is the derived
from and internal timer that is incremented when the superframe count is incremented. If
the superframe count is cleared, the internal timestamp count is also cleared.


                                   time stamp              Meaning
                                   0 to 65535        Internal Timer Count


6.1.7.3.30.4 Signal level (type char)
The signal level defines the current signal level detected while scanning this channel. If a
device is found, it reports the signal level during the reception of the devices transmit
packet. If no device was found, it defines the average energy detected on the channel.


                                     si lvl
                                  -127 to +127


6.1.7.3.30.5 Link Status (type uchar)
The link status defines the current conditions detected while receiving data from a device.
This value determines if errors are found in the receive data. This field will be set to Oif
no device was found.


                                     Ink stat             Meaning
                                           0          No errors detected

                                        138of176
                             Proxense Proprietary Confidential
                                      1         Errored packet received.




6.1. 7.3.31   Clear local POD tracking info (clr_loc.JJod_trk_info)
The clr_loc_pod_trk_info function sends a command to the Proxense chipset to clear the
local POD tracking information for a specific RF physical interface.
This function returns a value that indicates pass or fail.

Syntax:              uchar clr_loc_pod_trk_info_ (uchar phy_intfc)

                              phy intfc           Meaning
                                  0               RFPHYO
                                  1               RF PHY 1

Returned Value:

                               Value            Meaning
                                 0                fail
                                 1               pass




                                      139 of 176
                           Proxense Proprietary Confidential
6.1.7.3.32     Send POD change channel command (sndJJod_chng_ch_cmd)
The snd_pod_chng_ch_cmd function defines to the Proxense chipset to send a change
channel command on a specific RF physical interface to a specific POD.

This function returns a pass or fail indication.

Syntax:                char snd_pod_chng_ch_cmd
                       (uchar phy_ val, uint pod_id, uchar ch_num)

                                 phy val               Meaning
                                     0                RFPHYO
                                     1                RF PHY 1

                                    Pod id                Meaning
                                  0 to 65535       POD ID to change channel
                                                              on

                                    ch num                  Meaning
                                     0 to 15       Destination channel number

Returned Value:

                                  Value                Meaning
                                   -1                   Fail
                                    0                   Pass




                                        140of176
                             Proxense Proprietary Confidential
6.1.7.3.33     Assign POD temporary short POD ID (asgn_pod_tmp_shrt_id)
The asgn_pod_tmp_shrt_id function defines to the Proxense chipset to send a command
on a specific RF physical interface to a specific POD to assign a short ID. The short ID is
a 16 bit ID which is used in the place of a long (64 bit)ID.

This function returns a pass or fail indication.

Syntax:                char asgn_pod_tmp_shrt_id
                       (uchar phy_ val, uchar[8] pod_long_id, uint pod_shrt_id)




                                 pod long id              Meaning
                                   0 to 204         Long POD ID value to
                                                          change

                                  pod shrt id             Meaning
                                   0 to 65535      Assigned temporary POD
                                                           short ID

Returned Value:

                                  Value·             Meaning
                                   -1                 Fail
                                     0                Pass




                                        141of176
                             Proxense Proprietary Confidential
6.1. 7.3.34    Associate POD (assocJJod)
The assoc_pod function instructs the Proxense stack and chipset to enter into association
mode on a specific RF physical interface to a specific POD. The POD will remain
associated until the communications channel is disrupted, or until a disassociate pod
function is called.
The associate command causes the POD to go through a full authentication as part of the
association process.

This function returns a pass or fail indication.

Syntax:                char assoc_pod(uchar phy_ val, uint pod_id)




Returned Value:

                                  Value             Meaning
                                   -1                Fail
                                     0               Pass




                                        142 of 176
                             Proxense Proprietary Confidential
6.1. 7.3.35    Disassociate POD (disassoc_pod)
The disassoc_pod function instructs the Proxense stack and chipset to terminate
association mode on a specific RF physical interface to a specific POD.

This function returns a pass or fail indication.

Syntax:                char assoc_pod(uchar phy_ val, uint pod_id)

                                 phy val             Meaning
                                     0              RFPHYO
                                     1              RF PHY 1

                                    pod id               Meaning
                                  0 to 65535             POD ID

Returned Value:

                                  Value             Meaning
                                   -1                Fail
                                     0               Pass




                                        143 of 176
                             Proxense Proprietary Confidential
6.1. 7.3.36     Set POD association limits (set_pod_assoc_lmt)
The set_pod_assoc_lmt function instructs the Proxense stack and chipset to communicate
on a specific RF physical interface to a specific POD the number of associations a POD
may have.

This function returns a pass or. fail indication.

Syntax:·        char set_pod_assoc_lmt(uchar phy_val, uint pod_id, uchar assoc_lmt)

                                  phy val             Meaning
                                     0               RFPHYO
                                     1               RF PHY 1

                                     pod id               Meaning
                                   0 to 65535             PODID

                                   Assoc lmt             Meaning
                                       0               Illegal value
                                    1 to 15         Number of associations

Returned Value:

                                   Value              Meaning
                                    -1                 Fail
                                     0                 Pass




                                         144 of 176
                              Proxense Proprietary Confidential
6.1. 7.3.37   Get PODs current number of associations
              (getyod_cur_ assoc_ n um)
The get_pod_cur_assoc_num function instructs the Proxense stack and chipset to
communicate on a specific RF physical interface to a specific POD and request the
current number of associations the POD is involved in.

Syntax:       uchar get_pod_cur_assoc_num(uchar phy_val, uint pod_id)

                                 phy val           Meaning
                                    0             RFPHYO
                                   '1             RF PHY 1

                             I       pod id             Meaning
                                 · 0 to 65535           PODID
Returned Value:

                                 Assoc num            Meaning
                                   0 to 15       Number of associations




                                      145of176
                           Proxense Proprietary Confidential
6.1.7.3.38       Send POD Scan channels command (snd_pod_scn_ch_cmd)
The snd_pod_scn_ch_cmd function instructs the Proxense stack and chipset to
communicate on a specific RF physical interface to a specific POD and request the POD
to scan a specified number of channels on a specific physical interface for a specified
period of time. The POD will scan all channels based on the channel flags return a table
indicating the status of each channel.

The response time will be determined based on the number of channels indicated by the
channel flags and the number of timeslots to monitor on each channel.

Syntax:
                 * char_snd_pod_scn_ch_cmd (char phy_intfc, uint pod_id, uint ch_flags,
          uchar num_ts, char * pod_rx_scan_table)

                                phy intfc            Meaning
                                   0                RFPHYO
                                    1               RF PHY 1




                                    ch flags               Meaning
                                     Bit 15       Channel 15 Flag
                                     Bit 14       Channel 14 Flag
                                     Bit 13       Channel 13 Flag
                                     Bit 12       Channel 12 Flag
                                     Bit 11       Channel 11 Flag
                                     Bit 10       Channel 10 Flag
                                      Bit 9       Channel 9 Flag
                                      Bit 8       Channel 8 Flag
                                      Bit 7       Channel 7 Flag
                                      Bit 6       Channel 6 Flag
                                      Bit 5       Channel 5 Flag
                                      Bit 4       Channel 4 Flag
                                      Bit 3       Channel 3 Flag
                                      Bit 2       Channel 2 Flag
                                      Bit 1       Channel 1 Flag
                                      Bit 0       Channel OFlag




                                        146of176
                             Proxense Proprietary Confidential
                                     num ts               Meaning
                                     0 to 255    Defines number of timeslots
                                                  to scan for on a channel

Returned Value:
                  A table that is stored in the address specified by pod_rx_scan_table.

The scan table is of variable length and indicates all devices found on the channels being
scanned.
                      Scan Table

                   Number of Entries                       Channel Info

                      Channel   Xo                          Channel#

                      Channel X 1                          Device Type

                      Channel Y0

                      Channel Y 1

                          ••
                                          \                  Site ID

                                                        Device ID Format

                                                            Device ID

                           •
                      Channell
                                                \          Signal Level

                                                           Link Status




                                     Figure 62: Scan table diagram

As shown in Figure 62, the scan table will include a one byte header indicating the
number of channel information blocks attached. Although in most cases a channel will
only contain on information block, there are conditions where multiple devices can be
operating on a single frequency with cell overlap and the devices cannot see each other,
but the device performing the scan can see both. For this reason, the scan table will
include all information found on a channel when scanning.

The channel information block will contain key parameters related to what was found on
the channel. Each field in the channel information block is defined below.

6.1.7.3.38.1 Channel Number (type char)
The channel number defines the channel that the following information is reported on.
The channel number is defined as follows:


                                      chan num                 Meaning
                                       0 to 15           Channel number info is
                                                              relative to



                                          147 of 176
                               Proxense Proprietary Confidential
6.1.7.3.38.2 Device Type (type char)
The device type defines the type of device found on the channel. The following table will
define the device types:


                                    dev typ                   Meaning
                                       0               No device found, only
                                                      energy level is included.
                                       1           Proxense CRDC detected.
                                       2           Proxense RDC detected.
                                       3           Proxense POD detected.
                                       4           Unknown 802.15.4 device
                                                 · detected.
                                     5-255         RFU


6.1.7.3.38.3 Site ID (type uint)
The site id defines the site id detected on this channel for this device. The site id is only
valid for CRDC and RDC devices. This field will be set to O if the site id is unknown.



                                     site id                 Meaning
                                   0 to 65535             Site ID value.




                                         148 of 176
                              Proxense Proprietary Confidential
6.1.7.3.38.4 Device ID Format (type uchar)
The device id format defines the if the device address received is a 16 bit device ID or a
64 bit device ID. This field will default to a· short address if the device address i.s
unknown.


                                  dev id fmt                 Meaning
                                      0               Short Address (16 bits)
                                       1              Long Address (64 bits)


6.1.7.3.38.5 Device ID (type uchar)
The device id defines the device id detected on this channel for this device. This field will
be set to O if the device id is unknown. This field will be either a 2 byte field or 8 byte
field based on the device ID format field.


                                        dev id              Meaning
                                        0 to 264         Device ID value.


6.1.7.3.38.6 Signal level (type char)
The signal level defines the current signal level detected while scanning this channel. If a
device is found, it reports the signal level during the reception of the devices transmit
packet. If no device was found, it defines the average energy detected on the channel.


                                     sig lvl                Meaning
                                  -127 to +127         Channel signal level.


6.1.7.3.38.7 Link Status (type uchar)
The link status defines the current conditions detected while receiving data from a device.
This value determines if errors are found in the receive data. This field will be set to Oif
no device was found.


                                      lnk stat               Meaning
                                           0            No errors detected
                                           1       Errored packet received.




6.1.7.3.39     Request POD channel assessment (req_pod_ch_asmnt)
                                         149 of 176
                              Proxense Proprietary Confidential
The req_pod_ch_asmnt function returns a table of containing an energy assessment of
each channel the POD has recently been listening on, on a specific RF physical interface
from a specific POD device.

Syntax:
  * uchar req_pod_ch_asmnt (char phy_intfc, uint pod_id, char* pod_rx_ch_asmnt)

                                    phy intfc        Meaning
                                       0            RFPHYO
                                       1            RF PHY 1

                                       pod id            Meaning
                                     0 to 65535          POD ID
Returned Value:
                      A table that is stored in the address specified by pod_rx_ch_asmnt.

                     pod_rx_ch_asmnt

                      Number of entries               Channel assessment

                   First channel assessment            Channel Number

                  Second channel assessment                 RSSI

                   Third channel assessment

                   Forth channel assessment


                              •••
                   Last channel assessment

                         Figure 63: POD Channel Assessment Table

As shown in Figure 63, the POD channel assessment table will include a one byte header
indicating the number of channel assessed. Within each channel assessment entry a
channel number and Receiver Signal Strength Indication (RSSI) value will be contained.

6.1.7.3.39.1 Channel Number (type char)
The channel number defines the channel that the following information is reported on.
The channel number is defined as follows:


                                     chan num           Meaning
                                       0 to 15    Channel number info is
                                                       relative to




                                       150 of 176
                            Proxense Proprietary Confidential
6.1.7.3.39.2 RSSI (type char)
The Receiver Signal Strength Indication defines the energy detected on this channel
number. The channel number is defined as follows:

                                  rssi val                    Meaning
                                -127 to +127              Channel RSSI level. ·


6.1. 7.3.40    Request POD connection parameters (req_pod_conn_par)
The req_pod_ conn_par function instructs the service layer to send a command on a
specific RF physical interface to the POD to get the current connection parameters from
the POD. The POD will return a table indicating the current operating status.

Syntax:
       *char req_pod_ conn_par (uchar phy_val, uint pod_id, char * pod_conn_par)
                                phy val                 Meaning
                                   0                   RFPHYO
                                   1                   RF PHY 1

                                   Pod id                      Meaning·
                                 0 to 65535                    PODID

Returned Value:

                  A table that is stored in the address specified by pod_conn_par.
                                           pod_conn_par

                                          POD RSSI level

                                          POD BER value

                                          POD Power level

                                          POD Mask value

                                       POD Superframe Select

                                        POD Timeslot Select



                         Figure 64: POD Connection Parameter Table

As shown in Figure 64, the POD connection table contains several specific parameters
related to the connection and the current access settings for the POD.




                                       151of176
                            Proxense Proprietary Confidential
6.1.7.3.40.1 POD RSSI Level
The POD RSSI level is a signed value indicating the received signal strength of the
Proxense chipset transmitting this command.

                                  rssi val                 Meaning
                                -127to+127          Current receive signal
                                                      strength indicator

6.1.7.3.40.2 POD BER value.
The POD BER value is an unsigned value indicating the average Bit Error Rate
measurement of received data since the association was established, or the last request for
connection parameters was received.


                                  her val                 Meaning
                                  0 to 100       . An average bit error rate
                                                        measurement

6.1.7.3.40.3 POD Transmit Power Level
The POD transmit power level value is a signed value indicating the current transmit
power setting from the POD.

                                 tx pwr val               Meaning
                                -127 to +127    Current transmit power level

6.1.7.3.40.4 POD mask value
The POD mask value is as specified in section 6.1.7.3.15. The value indicated is the value
the POD received during a last beacon reception and is using for superframe and timeslot
alignment.

                                  msk val                Meaning
                                   MSB          Current superframe/timeslot
                                                 Mask value used (MSB)
                                    LSB         Current superframe/timeslot
                                                  Mask value used (LSB)




                                       152 of 176
                            Proxense Proprietary Confidential
6.1.7.3.40.5 POD superframe select value
The POD superframe select value specifies the superframe number that the POD has
computed and will use to communicate on during a location tracking response.

                                  sf sel                 Meaning
                                MSB            Superframe to communicate
                                                       . on.(MSB)
                                LSB            Superframe to communicate
                                                         on.(LSB)


6.1.7.3.40.6 POD timeslot select value
The POD timeslot select value specifies the timeslot number that the POD has computed
and will use to communicate on during a location tracking response.




                                       153 of 176
                            Proxense Proprietary Confidential
6.1. 7.3.41   Request Associated POD information.(req_assocJJod_in/o)
The req_assoc_pod_info function instructs the service layer to send a command on a
specific RF physical interface to the POD to get the current pod information. The
information includes specific parameters to the pod type and battery indication. The POD
will return a table indicating the current pod information.

Syntax:       *uchar req_assoc_pod_info (uchar phy_val, uint pod_id, char* pod_info)

                                phy val                  Meaning
                                    0                   RFPHYO
                                    1                   RF PHY 1

                                   Pod id                    Meaning
                                 0 to 65535                  POD ID

Returned Value:

                  A table that is stored in the address specified by pod_info.
                                            pod_info

                                           POD Type
                                        POD Battery Level



                              Figure 65: POD Information Table
As shown in Figure 65, the POD information table contains the POD type and the battery
level. ·


6.1.7.3.41.1 POD Type
The POD Type indicates the physical POD configuration. The POD may or may not have
user interface features ..

                                pod typ                 Meaning
                                    0              No User Interface
                                    1            Single Button interface
                                   2               Biometric interface
                                 3-255                   RFU




                                       154 of 176
                            Proxense Proprietary Confidential
6.1.7.3.41.2 POD Battery Level
The POD battery level indicates a value related to the percentage of charge. The battery
level value will range from Oto 100 indicating the percentage of charge.

                                 pod bat lvl            Meaning
                                   0 to 99     Percentage of charge in POD
                                                         Battery




                                       155of176
                            Proxense Proprietary Confidential
6.1. 7.3.42    Request POD manufacturing parameters (req_pod_mfr_par)
The req_pod_mfr_par function instructs the service layer to send a command on a
specific RF physical interface to the POD to get the pods manufacturing parameters. The
parameters include manufacturing date and revision information. The POD will return a
table indicating this information.

Syntax:
          *uchar req_pod_mfr_par (uchar phy_val, uint pod_id, char* pod_mfr_par)

                                phy val                    Meaning
                                   0                      RFPHYO
                                   1                      RF PHY 1

                                   Pod id                     Meaning
                                 0 to 65535                   POD ID

Returned Value:

                  A table that is stored in the address specified by pod_mfr_par.
                                          pod_mfr_par

                                       Hardware Version

                                          Case Style

                                        Manufacturer ID

                                       Manufacturing date

                                       Software Version



                          Figure 66: POD Manufacturing Parameters
As shown in Figure 66, the POD information table contains information related to the
manufacturing of the POD.


6.1.7.3.42.1 Hardware Version
The hardware version indicates the revision number of the hardware platform and
components the POD uses.

                                hw ver                Meaning
                                 MSB             Major Revision value
                                 LSB             Minor Revision value

This is a 2 byte field with the high order byte or MSB indicating a major revision number
of Oto 255.The lower order byte indicates a minor revision number. An example of a


                                       156 of 176
                            Proxense Proprietary Confidential
major and minor revision code would be 1.2 where the major portion is 1 and the minor
portion is 2.


6.1.7.3.42.2 Case Style
The case style field indicates the specific style of case used. The case style is an
ergonomic definition and does not affect the Proxense protocol implementation.

                                    case style          Meaning
                                        0            Proxense Style
                                      1-255               RFU


6.1.7.3.42.3 Manufacturer Identification
The manufacturer ID field indicates the assembly house that manufactured the POD.

                                I    mfr id           Meaning
                                     0-255         Manufacturer ID

6.1.7.3.42.4 Manufactured Date
The manufactured date field indicates the date the POD was manufactured. This is a 4
byte field indicating a BCD number for the month, day, and year.

                                    Mfr date              Meaning
                                     Month             Month(O 1 to 12)
                                      Day               Day(Ol to 31)
                                    Century        Year Centuries (00 to 99)
                                     Years             Years (00 to 99)

An example of a manufacturing code is as follows:
             December 30, 2005 = Month= Ox12
                                       Day Ox30
                                   Century Ox20
                                      Years= Ox05


6.1.7.3.42.5 Software Version
The software version indicates the revision number of the software the POD uses.

                                     sw ver           Meaning
                                      MSB        Major Revision value
                                      LSB        Minor Revision value

This is a 2 byte field with the high order byte or MSB indicating a major revision number
of Oto 255. The lower order byte indicates a minor revision number. An example of a

                                        157 of 176
                             Proxense Proprietary Confidential
major and minor revision code would be 1.2 where the major portion is 1 and the minor ·
portion is 2.                                                                        ·


6.1. 7.3.43     Send POD Data (sndyod_data)
The snd_pod_data function instructs the Proxense stack and chipset to transfer data to a
specific POD on a specific RF physical interface.

This function returns a pass or fail indication.

Syntax:
          char snd_pod_data(uchar phy_val, uint pod_id, uchar * tx_pod_data_array)

                                 phy val              Meaning
                                    0                RFPHYO
                                    1                RF PHY 1

                                    pod id                 Meaning
                                  0 to 65535               PODID

                                               tx nod data array
                                     BC                   Byte Count
                                     Data         Contains the number of bytes
                                                        defined by BC.

Returned Value:

                                  Value               Meaning
                                   -1                  Fail
                                     0                 Pass




                                        158of176
                             Proxense Proprietary Confidential
6.1. 7.3.44     Request POD Data (req_pod_data)
The req_pod_ data function instructs the Proxense stack and chipset to send a command to
a specific POD on a specific.RF physical interface to request data from the POD.

Syntax:
          *uchar req_pod_data(uchar phy_val, uint pod_id, uchar * rxyod_data_array)

                                phy val              Meaning
                                   0                RFPHYO
                                   1                RF PHY 1

                                   pod id                 Meaning
                                 0 to 65535               POD ID                I
Returned Value:
                  A table that is stored in the address specified by rxyod_data_array.


                                              rx ood data array
                                    BC                   Byte Count
                                    Data         Contains the number of bytes
                                                       defined by BC.




                                       159 of 176
                            Proxense Proprietary Confidential
6.1. 7.3.45    Send POD Service Provider Data (snd_pod_srvc_prvdr_data)
The snd_pod_srvc_prvdr_ data function instructs the Proxense stack and chipset to
transfer service provider data to a specific POD on a specific RF physical interface using
a temporary session handle.

This function returns a pass or fail indication.

Syntax:
        char snd_pod_srvc_prvdr_data(uchar phy_val, uint pod_id, uint session_handle,
uchar * tx_pod_srvc_prvdr_data_array)

                                 phy val              Meaning
                                    0                RFPHYO
                                    1                RF PHY 1

                                    pod id                 Meaning
                                  0 to 65535               POD ID

                                session handle               Meaning
                                  0 to 65535       A temporary handle assigned
                                                       for service provider
                                                           transactions


                                       tx pod srvc orvdr data array
                                     BC                Byte Count
                                     Data      Contains the number of bytes
                                                     defined by BC.

Returned Value:

                                  Value               Meaning
                                    -1                 Fail
                                     0                 Pass




                                        160of176
                             Proxense Proprietary Confidential
6.1.7.3.46       Request POD Service Provider Data (reqJJod_srvcJrvdr_data)
The req_pod_srvc_prvdr_data function instructs the Proxense stack and chipset to send a
command to a specific POD on a specific RF physical interface with a specific session
handle to request service provider data from the POD.

Syntax:
        *uchar req_pod_ srvc_prvdr_ data(uchar phy_ val, uint pod_id, uint
session_handle, uchar * rx_pod_srvc_prvdr_data_array)

                                  phy val               Meaning
                                      0                RFPHYO
                                      1                RF PHY 1

                                     pod id                  Meaning
                                   0 to 65535                POD ID

                                  session handle              Meaning
                                    0 to 65535      A temporary handle assigned
                                                        for service provider
                                                            transactions

Returned Value:
                   A table that is stored in the address specified by
          rx_podsrvc_prvdr_data_array.


                                         rx ood srvc orvdr data array
                                       BC.               Byte Count
                                       Data      Contains the number of bytes
                                                       defined by BC.




                                         161of176
                              Proxense Proprietary Confidential
6.1. 7.3.47    Unlock POD Service Provider Area (unlock_pod_svc_prvdr_area)
The unlock_pod_srvc_prvdr_ area function instructs the Proxense stack and chipset to
send a command to the POD to unlock a specific Service Provider Data Area.

This function returns a session handle which is required to write or read data to/from the
specific service provider area in the POD.

Syntax:
       uint unlock_pod_srvc_prvdr_area(uchar phy_val, uint pod_id, uchar *
srvc_prvdr_unlock_array)

              phy val              Meaning
                 0                RFPHYO
                 1                RF PHY 1

                 pod id                 Meaning
               0 to 65535               POD ID

                     srvc orvdr unlock array
               Name          Bits                Description
              SPSCID         63:0         Service Provider Secret ID
                                                   (8 bytes)
              SPSCK          63:0        Service Provider Secret Key
                                      (8 Bytes)

Returned Value:

                 Value               Meaning
                   0                    Fail
              1 to 65535          session handle




                                        162 of 176
                            Proxense Proprietary Confidential
6.1. 7.3.48     Lock POD Service Provider Area (lockyod_svcyrvdr_area)
The lock_pod_srvc_prvdr_area function instructs the Proxense stack and chipset to send
a command to the POD to lock a specific Service Provider Data Area.

This function returns a response indicating the lock was successful.

Syntax:
          uint lock_pod_srvc_prvdr_area(uchar phy_ val, uint pod_id, uint session_handle)

                              phy val              Meaning
                                  0               RFPHYO
                                  1               RF PHY 1

                                  pod id              Meaning
                                0 to 65535            PODID

                                 Value               Meaning
                                      0              Reserved
                               1 to 65535         session handle

Returned Value:

                                 Value               Meaning
                                    0                   Fail
                               1 to 65535         session handle




                                        163 of 176
                             Proxense Proprietary Confidential
6.1. 7.3.49    Initialize POD Service Provider Area (init_pod_svc_prvdr_area)
The init_pod_ srvc_prvdr_ area function instructs the Proxense stack and chipset to send a
command to the POD to initialize a new Service Provider Data Area. In order for the this
function to complete, the service provider must issue a unlock_pod_srvc_prvdr_area to
guarantee the area is accessible.

This function returns a value indicating pass or fail.

Syntax:
        char init_pod_srvc_prvdr_area(uchar phy_val, uint pod_id, uchar mem_typ,
uchar * srvc_prvdr_init_array)

              phy val               Meaning
                 0                 RFPHYO
                 1                 RF PHY 1

                 pod id                   Meaning
               0 to 65535                 POD ID

              mem_typ                Meaning
                 0                  temporary
                 1                  permanent

                                srvc orvdr init array
                Name              Bits                        Description
                SPPID             15:0                 Service Provider POD ID
               SPSTID             15:0                  Service Provider Site ID
               SPSCID             63:0                Service Provider Secret ID
                                                                (8 bytes)
                SPSK              63:0               Service Provider Secret Key
                                              (8 Bytes)
               SPDBC.              7:0            Service Provider Data Byte Count
              SPDATA         (SPDBC*8)-1 :0         Service Provider Data Contents

Returned Value:

                Value                  Meaning
                  -1                    Fail
                   0                    Pass




                                        164of176
                             Proxense Proprietary Confidential
6.1. 7.3.50    Release POD Service Provider Area (rel_pod_svc_prvdr_area)
The rel_pod_srvc_prvdr_area function instructs the Proxense stack and chipset to send a
command to the POD to release a specific Service Provider Area from the PODs internal
memory. Once the service provider area is released, the area becomes available for
another service provider.

Note: It is not required to release information stored in temporary memory, but may be
released at the service provider's discretion ..

This function returns a value indicating pass or fail.

Syntax:
       char rel_pod_srvc_prvdr_area(uchar phy_val, uint pod_id, uchar *
srvc_prvdr_unlock_array)




                 pod id                   Meaning
               0 to 65535                 POD ID

                     srvc orvdr unlock array
                Name         Bits                Description
              .SPSCID        63:0         Service Provider Secret ID
                                                   (8 bytes)
               SPSCK         63:0        Service Provider Secret Key
                                      (8 Bytes)

Returned Value:

                Value                  Meaning
                  -1                    Fail
                   0                    Pass




                                        165 of 176
                             Proxense Proprietary Confidential
6.1. 7.3.51       Initialize POD Primary Service Provider Area
              (initJodJJrim_ svcJJrvdr_ area)
The init_pod_prim_srvc_prvdr_area function instructs the Proxense stack and chipset to
send a command to the POD to initialize the primary Service Provider Data Area. The
issuer of the POD may perform this function and will allow additional settings in the
POD as to whether other service providers may store temporary or permanent
information in the PODs service provider areas. In order for this function to complete, the
service provider must issue a unlock_pod_srvc_prvdr_area to guarantee the area is
accessible.

This function returns a value indicating pass or fail.

Syntax:
       char init_pod_prim_srvc_prvdr_area(uchar phy_val, uint pod_id, uchar
mem_typ, uchar temp_en, uchar perm_num, uchar perml_attr, uchar perm2_attr, uchar
perm3_attr; uchar perm4_attr, uchar * srvc_prvdr_init_array)

                phy_ val            Meaning
                   0               RFPHYO
                   1               RF PHY 1




6.1.7.3.51.1 Temporary Memory Enable
The temporary memory enable field defines if the temporary storage area may be used by
any service provider wanting to store memory in temporary memory.

                temp en             Meaning
                   0       Disallow temporary service
                                provider storage
                   1        Allow temporary service
                                provider storage




                                        166 of 176
                             Proxense Proprietary Confidential
6.1.7.3.51.2 Permanent Memory Number
The permanent memory number field defines if the number of permanent memory
storage areas available for service providers to store their service provider profi'te in.

             perm num                   Meaning
                 0            Disallow permanent service
                              provider storage (except this
                                        provider)
                1-255 ·       Allow permanent storage for
                                 this number of service
                                        providers


6.1.7.3.51.3 Permanent X attribute
The permanent X attribute contains 4 fields that define how specific serive providers can
store their profile in the permanent memory. Each of the 4 fields can be used to govern
how up to 4 service providers can store their data. The lower 7 bits of the field define the
upper 7 bits of a service provider ID. The most significant bit defines whether the service
provider specified by the lower 7 bits can write their profile one time, or not at all. A
value of OxOO in any field implies that no attribute is specified. A value of OxFF implies
that each service provider may only write their data into permanent memory one time.

              permx attr                 Meaning
                 OxOO             No attribute specified
                OxOl-           Disallow service provider
                 Ox7E          storage for specified value.
                 Ox7F              Disallow all service
                                 providers from storing.
                Ox80                     Reserved
                Ox81-           Allow a one time service
                OxFE          provider storage defined by 7
                                  least significant bits.
                 OxFF          Allow all service providers
                                    to store one time.


6.1.7.3.51.4 l\'lemory Type
The memory type field indicates where the primary service provider will write this
profile.
           mem typ                Meaning
               0                 temporary
               1                 permanent




                                           167 of 176
                               Proxense Proprietary Confidential
                         srvc orvdr init array
              Name         Bits                        Description
              SPPID        15:0                 Service Provider POD ID
             SPSTID        15:0                  Service Provider Site ID
             SPSCID        63:0                Service Provider Secret ID
                                                         (8 bytes)
              SPSK         63:0               Service Provider Secret Key
                                       (8 Bytes)
             SPDBC          7:0            Service Provider Data Byte Count
            SPDATA    (SPDBC*8)-1 :0         Service Provider Data Contents

Returned Value:

              Value            Meaning
               -1               Fail
                0               Pass




                                 168of176
                      Proxense Proprietary Confidential
           169of176
Proxense Proprietary Confidential
Annex A.       Service Provider Area Access

A Service Provider by the permission of Proxense, will have the ability to store secure
information into the POD in a Service Provider memory area. The data is stored as binary
data and the Proxense POD does not perform any manipulation on the data. The Service
Provider may perform any security measures they desire to the data prior to sending it to
the secure area.

The Service Provider area is protected tor each service provider by a secret service
provider ID and a secret Key. The service provider must be capable of passing this
information to the POD during an unlock POD service provider area to gain access to
their information.

If an unauthorized person attempts to unlock the service provider area and does not have
the secret ID or Key, they will get 3 attempts before the POD will disallow any further
interaction to the service provider area until a different site id is found.




                                       170 of 176'
                            Proxense Proprietary Confidential
Annex B.          CRDC Synchronization

It is strongly advised that CRDCs are synchronized to each other to preserve the POD
battery life, but it is not a specific requirement.
      CRDC 1   II I I I I I I I I I I I I I I II I I I I I I
      CRDC2
                                          II                  I I                                          II
      CRDC3    l.__.__,__,__.,__.,__..,__..1...l__,_I__._--L.--L--111-=--_.__,__,_-'--'--'--'----'-----'----'


                                  Figure 67: Unsynchronized CRDC Timing


Figure 67 illustrates an arbitrary alignment of the Superframe and Beacon a specific POD
will listen for a CRDC.

Five options of synchronizing CRDC cells are possible.
   1. Wireline synchronization between CRDCs.
   2. Wireline synchronization through connections located at the Central Server.
   3. Synchronization via the wireline communications channel implemented at the
      Central Server.
   4. A master CRDC that has ubiquitous coverage over all CRDCs in the casino.
   5. CRDC to CRDC cell overlap where each CRDC synchronizes to the next CRDC.

B.1 Option 1 - wireline synchronization between CRDCs

Based on option 1, each CRDC can be daisy chained to the next CRDC, where the first
CRDC is the master and provides the master timing reference to the next CRDC where
that CRDC has a wireline repeater for the next CRDC in series as well as acts as a slave
and recovers the master timing reference to adjust its over-the-air timing.
Option 1 may also be configured into a star network provided an addition driver
distribution circuit is provided to allow other CRDCs to be attached in a star
configuration and/or a daisy chain.
The implication of this approach is the fact that additional wiring must be run between
CRDCs and most likely that wiring will be difficult and timely to install.

B.2 Option 2 - Wireline synchronization through connections located at the Central Server

Based on option 2, where the units are synchronized through connection located at the
Central Server. This may be a viable approach given at least one additional wire pair is
available in the communications cable connecting the Central Server to the CRDC. By
locating a clock source near the Central Server (but not implemented in the Central
Server), and a driver distribution circuit, all CRDCs can be connected through the driver
distribution circuit in a star configuration.
The implications of this approach are an additional timing device will need to be
developed and one additional wire pair must be available. This approach should be fairly ·
easy to install since the connections are centrally located.
                                               171 of 176
                                    Proxense Proprietary Confidential
B.3 Option 3 - Synchronization via the wireline communications channel implemented at
 the Central Server

Option 3 implies that the Central Server will be capable of communicating with the
CRDCs on a precise interval. This will place a timing constraint on the Central Processor ·
and may not be viable for the casino operator.

B.4 Option 4 - A master CRDC that bas ubiquitous coverage over all CRDCs in the casino

Option 4 implies that if a master CRDC has ubiquitous coverage in the casino, then only
the one CRDC is required.

B.5 Option 5 - CRDC to CRDC cell overlap where each CRDC synchronizes to the next
CRDC

Option 5 allows each CRDC cell to be large enough to be detected by adjacent CRDCs. If
a CRDC has a dual phy, each CRDC could lock to the next CRDC.
The disadvantage of this scheme, is once the cell sizes grow large enough to overlap the
adjacent CRDC, channel reutilization becomes more limited. To explain further, Each
CRDC can output a CRDC beacon of which the next CRDC can receive. This sound
efficient since every CRDC transmits on a separate channel anyway. But you must take
into account that the RDCs within a CRDC cell also have fewer channels to communfoate
to the POD on, since more of the channels are now occupied with adjacent CRDC beacon
transmission.

Synchronization conclusion




                                      172 of 176
                           Proxense Proprietary Confidential
Annexe.        POD timeslot and superframe assignment and distribution

A basic understanding of timeslot and superframe assignment is given in section
5.2.1.2.3. The assignment may be broken down further into preferred players and generic
players. The casino operator may choose to allow a prefer player to access the system at a
higher repetition rate giving the player a guaranteed timeslot without interference by
using a low capacity assigned superframe and time slot.

In order for the casino operator to do this, the Service Providers POD ID becomes an
essential part of the configuration.

There are several components required to determine when POD access can occur in the
Beacon framing structure. As previously mentioned, the Beacon is always in timeslot 0,
so timeslot O is always prohibited.

The main components that determine where in the Beacon frame a POD can access the
system are:
    • Network.Format I Timeslot Select- determines odd/even slot assignment
    • Superframe Count - defines current superframe count
    • Timeslot Count - defines current timeslot count
    • POD_SF_TS _Msk - defines which superframe and timeslot bits to consider for
       access.
    • Service Provider POD ID- used as part of the computation for this POD

Although this has already been explained on a basic level, it has not been explained from
a distribution and specific assignment standpoint.

C.1 Timeslot assignment

First the timeslot assignment will be explained. The specific fields associated with
timeslot assignment are shown in Table 12.


Proxense Network Format
            Network Type       2               Multi-cell CRDC coordinated
            Beacon Source      0               CRDC transmits beacon
            Broadcast Flag     1.              Broadcast
           Timeslot Select     3               POD uses odd timeslots for access
POD_SF_TS Msk                  Ox0007          Superframe masked and all timeslot bits
                                               enabled
                            Table 12: Example timeslot assignment
As shown, Timeslot Select is set to allow the POD to only respond in odd timeslots on
the beacon channel. Also shown is all superframe bits are masked and only the timeslot
bits are enabled for comparison against the Service Provider POD ID.
                                       173 of 176
                            Proxense Proprietary Confidential
By defining the Service Provider POD ID value, the service provider can define where
the POD will be located within the timeslots.

If 2 PODs were added to the system and one POD had a Service Provider POD ID of
Ox0012 and the second POD had a Service Provider POD ID or Ox007E the following
timeslots would be occupied.

Timeslot         0    1    2 3       4     5     6     7     8     9     10    11    12     13    I4     15
PCD 1 (0x0102)   B                         T     R
PCD 2 (0x0206)   B                                                                         T     R
                               Table 13: Timeslot allocation for 2 PODs
As shown in Table 13, Timeslot O indicates a Beacon timeslot. Timeslot 5 is the transmit
timeslot for PODI and timeslot 6 is the response from an RDC if the RDC wants to
communicate back to PODI. Timeslot 13 is the transmit timeslot for POD2 and timeslot
14 is the response from an RDC if the RDC wants to communicate back to POD2.

Remember that the timeslot selected for each POD is based on shifting the 2 lsbs of the
timeslot count by one and adding a 1 or Oto the lsb for determining odd or even
timeslots.

Although it is not likely a single superframe will be used in the system, the example
illustrates how the Service Provider POD ID defines where the POD may communicate
to an RDC on the beacon channel.

Note: A POD cannot have it's least significant values set to 7, since this would cause the POD to respond
      in timeslot 15 and a RDC would not be able to respond in timeslot Osince it is designated as the
      Beacon timeslot.

C.2 Superframe assignment

Superframe assignment follows similar principles as timeslot assignment but at the
superframe level utilizing the superframe count, mask, and Service Provider POD ID bits
associated with the superframe.

There is no superframe format specifier to determine.if odd or even superframes are in
use, ~ut only the superframe count.

Proxense Network Format
            Network Type.           2                 Multi-cell CRDC coordinated
            Beacon Source           0                 CRDC transmits beacon
            Broadcast Flag          1                 Broadcast
           Timeslot Select          3                 POD uses odd timeslots for access
POD_SF_TS Msk                       Ox007F            Superframe 4 lsbs and all timeslot bits
                                                      enabled
                                 Table 14: Example timeslot assignment
                                            174of176
                                 Proxense Proprietary Confidential
As shown, the superframe bits enable only the 4 lsbs of the superframe count and all of
the timeslot bits are enabled for comparison against the Service Provider POD ID.

Again, by defining the Service Provider POD ID value, the service provider can define
where the POD will be located within superframes and timeslots.

Using the same Service Provider POD IDs as in the timeslot example, the same timeslot
for each POD would be occupied for each of the following superframes.

Superframe        0   1   2     3   4     5    6     7    8    9     10    1I   I2   13   14   I5
PCD I (0x0102)            X
PCD 2 (0x0'206)                                                                                X
                              Table 15: Superframe allocation for 2 PODs



As shown in Table 15, superframe 2 is the transmit superframe for PODl and superframe
15 is the transmit superframe for POD2. Again, the RDC will respond in these
superframes on the next even timeslot following the POD transmission, if the RDC wants
to communicate with that POD.

Remember that the superframe selected for each POD is based on the lsb being located in
bit position 3 of the Service Provider POD ID.

This example illustrated how a POD can be positioned anywhere within the superframe
structure.

C.3 Service Provider POD Mask
In addition to a site mask that is sent by the C-Beacon, it is possible for an additional
mask to be configured within each POD. This is a Service Provider POD mask that is
exclusive-ored with the POD_SF_TS_Msk value received by the beacon.

By allowing the exclusive-or of the POD_SF_TS_Msk, a specific POD can be configured
to have access on other timeslots that a normal POD wouldn't have access to at the same
frequency.

Referring to the allocation in Table 15, if the POD 1 with the ID Ox0012 contained a
Service Provider POD Mask of Ox0060, then this value would be exclusive-ored with the
POD_SF_TS_Msk of0x007F resulting in a mask value of OxOOlF. This in turn would be
used for the mask of the Service Provider POD ID and the Superframe and timeslot
counts.

Superframe        0   1   2     3   4     5    6     7    8    9     10    11   12   I3   I4   I5
PCD 1 (0x0102)            X         X          X          X          X          X         X
PCD 2 (0x0'206)                                                                                X
                  Table 16: Superframe allocation using internal POD mask for POD1


                                           175 of 176
                                Proxense Proprietary Confidential
As shown in Table 16, POD 1 would then awake on every other superframe and provide
a response where POD 2 would only respond on Frame 15. This would give the player
with POD 1 a faster system response time and the Central Server a higher tracking rate,
while also decreasing battery efficiency. The player carrying POD 2 would also get a
response, but at a slower rate.

Although the operator would in most cases not set the system up with such a high
response rate, this example shows how the internal POD mask could operate.


C.4 Conclusion

As described in the above sections it is possible to control a PODs response to specific
timeslots and superframe, or multiple timeslots and superframes. The system can control
the rate by adjusting the C-superframe and Superframe lengths and by the assigned
Service Provider POD ID. The operator can also increase a users access and response to
the system by providing an internal POD mask field.

Besides being able to control where each POD is located throughout the superframe
structure, the operator has the option of assigning the PODs in groups if desired.




                                      176 of 176
                           Proxense Proprietary Confidential
                                      PATENT APPLICATION SERIAL NO.   ----------11::....

                                                 U.S. DEPARTMENT OF COMMERCE               . "·~ y
                                                 PATENT AND TRADEMARK. OFFICE
                                                        FEE RECORD SHEET
·..,;,
  •




01/23/2006 FMETEKI1 00000091 60760362
01 FC:2005                           100.00 OP
02 FC:2085                           250.00 OP




                                I'

             PT0-1556
                  )

              (5/87)
